EXECUTION VERSION

Exhibit 10.1

RECEIVABLES FINANCING AGREEMENT

 

Dated as of March 31, 2020

 

by and among

 

COVIA FINANCING LLC,

as Borrower,

 

THE PERSONS FROM TIME TO TIME PARTY HERETO,

as Lenders,

 

PNC BANK, NATIONAL ASSOCIATION,

as LC Bank,

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

COVIA HOLDINGS CORPORATION,

as initial Servicer,


and

 

PNC CAPITAL MARKETS LLC,

as Structuring Agent

 

 



 

--------------------------------------------------------------------------------

Table of Contents

 

Page

 

ARTICLE I

DEFINITIONS

 

SECTION 1.01.

Certain Defined Terms

1

SECTION 1.02.

Other Interpretative Matters

29

ARTICLE II

TERMS OF THE LOANS

 

SECTION 2.01.

Loan Facility

30

SECTION 2.02.

Making Loans; Repayment of Loans

30

SECTION 2.03.

Interest and Fees

32

SECTION 2.04.

Records of Loans and Participation Advances

32

SECTION 2.05.

Selection of Interest Rates and Tranche Periods

32

ARTICLE III

LETTER OF CREDIT FACILITY

 

SECTION 3.01.

Letters of Credit

33

SECTION 3.02.

Issuance of Letters of Credit; Participations

34

SECTION 3.03.

Requirements For Issuance of Letters of Credit

35

SECTION 3.04.

Disbursements, Reimbursement

35

SECTION 3.05.

Repayment of Participation Advances

36

SECTION 3.06.

Documentation; Documentary and Processing Charges

36

SECTION 3.07.

Determination to Honor Drawing Request

37

SECTION 3.08.

Nature of Participation and Reimbursement Obligations

37

SECTION 3.09.

Indemnity

38

SECTION 3.10.

Liability for Acts and Omissions

39

ARTICLE IV

SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS

 

SECTION 4.01.

Settlement Procedures

40

SECTION 4.02.

Payments and Computations, Etc

43

ARTICLE V

INCREASED COSTS; FUNDING LOSSES; TAXES; ILLEGALITY AND SECURITY INTEREST

 

SECTION 5.01.

Increased Costs

43

SECTION 5.02.

Funding Losses

45

SECTION 5.03.

Taxes

45

SECTION 5.04.

Inability to Determine Adjusted LIBOR or LMIR; Change in Legality

49

SECTION 5.05.

Security Interest

50

 

-i-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

SECTION 5.06.

Successor Adjusted LIBOR or LMIR

51

SECTION 5.07.

Euro-Rate Reserves

54

ARTICLE VI

CONDITIONS to Effectiveness and CREDIT EXTENSIONS

 

SECTION 6.01.

Conditions Precedent to Effectiveness and the Initial Credit Extension

55

SECTION 6.02.

Conditions Precedent to All Credit Extensions

55

SECTION 6.03.

Conditions Precedent to All Releases

56

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

 

SECTION 7.01.

Representations and Warranties of the Borrower

56

SECTION 7.02.

Representations and Warranties of the Servicer

62

ARTICLE VIII

COVENANTS

 

SECTION 8.01.

Covenants of the Borrower

65

SECTION 8.02.

Covenants of the Servicer

74

SECTION 8.03.

Separate Existence of the Borrower

80

ARTICLE IX

ADMINISTRATION AND COLLECTION OF RECEIVABLES

 

SECTION 9.01.

Appointment of the Servicer

83

SECTION 9.02.

Duties of the Servicer

84

SECTION 9.03.

Collection Account Arrangements

85

SECTION 9.04.

Enforcement Rights

86

SECTION 9.05.

Responsibilities of the Borrower

87

SECTION 9.06.

Servicing Fee

88

ARTICLE X

EVENTS OF DEFAULT

 

SECTION 10.01.

Events of Default

88

ARTICLE XI

THE ADMINISTRATIVE AGENT

 

SECTION 11.01.

Authorization and Action

91

SECTION 11.02.

Administrative Agent’s Reliance, Etc

92

SECTION 11.03.

Administrative Agent and Affiliates

92

SECTION 11.04.

Indemnification of Administrative Agent

92

SECTION 11.05.

Delegation of Duties

93

SECTION 11.06.

Action or Inaction by Administrative Agent

93

SECTION 11.07.

Notice of Events of Default; Action by Administrative Agent

93

 

-ii-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

SECTION 11.08.

Non-Reliance on Administrative Agent and Other Parties

93

SECTION 11.09.

Successor Administrative Agent

94

SECTION 11.10.

Structuring Agent

94

ARTICLE XII

[RESERVED]

 

ARTICLE XIII

INDEMNIFICATION

 

SECTION 13.01.

Indemnities by the Borrower

94

SECTION 13.02.

Indemnification by the Servicer

97

ARTICLE XIV

MISCELLANEOUS

 

SECTION 14.01.

Amendments, Etc

99

SECTION 14.02.

Notices, Etc

100

SECTION 14.03.

Assignability; Addition of Lenders

101

SECTION 14.04.

Costs and Expenses

103

SECTION 14.05.

No Proceedings; Limitation on Payments

104

SECTION 14.06.

Confidentiality

104

SECTION 14.07.

GOVERNING LAW

106

SECTION 14.08.

Execution in Counterparts

106

SECTION 14.09.

Integration; Binding Effect; Survival of Termination

106

SECTION 14.10.

CONSENT TO JURISDICTION

106

SECTION 14.11.

WAIVER OF JURY TRIAL

107

SECTION 14.12.

Ratable Payments

107

SECTION 14.13.

Limitation of Liability

107

SECTION 14.14.

Intent of the Parties

108

SECTION 14.15.

USA Patriot Act

108

SECTION 14.16.

Right of Setoff

108

SECTION 14.17.

Severability

108

SECTION 14.18.

Mutual Negotiations

108

SECTION 14.19.

Captions and Cross References

109

SECTION 14.20.

Post-Closing Covenants

109

 

 

-iii-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

EXHIBITS

 

EXHIBIT A

–

Form of [Loan Request] [LC Request]

EXHIBIT B

–

Form of Reduction Notice

EXHIBIT C

–

Form of Assignment and Acceptance Agreement

EXHIBIT D

–

Form of Assumption Agreement

EXHIBIT E

–

Form of Letter of Credit Application

EXHIBIT F

–

Credit and Collection Policy

EXHIBIT G

–

Form of Information Package

EXHIBIT H

 

Form of Interim Report

EXHIBIT I

 

Form of Compliance Certificate

EXHIBIT J

 

Closing Memorandum

 

 

 

SCHEDULES

 

SCHEDULE I

–

Commitments

SCHEDULE II

–

Lock-Boxes, Collection Accounts and Collection Account Banks

SCHEDULE III

–

Notice Addresses

SCHEDULE IV

 

Mining Locations

SCHEDULE V

 

Exception Account

SCHEDULE VI

 

Excluded Receivables

SCHEDULE VI

 

Post-Closing Covenants

 

 

 

 

 

 

 

-iv-

 

 

--------------------------------------------------------------------------------

 

This RECEIVABLES FINANCING AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is entered into as of
March 31, 2020, by and among the following parties:

(i)COVIA FINANCING LLC, a Delaware limited liability company, as Borrower
(together with its successors and assigns, the “Borrower”);

(ii)the Persons from time to time party hereto as Lenders;

(iii)PNC BANK, NATIONAL ASSOCIATION, as LC Bank (in such capacity, together with
its successors and assigns in such capacity, the “LC Bank”);

(iv)PNC BANK, NATIONAL ASSOCIATION (“PNC”), as Administrative Agent;

(v)COVIA HOLDINGS CORPORATION, a Delaware corporation (in its individual
capacity, “Covia”), in its capacity as Parent (in such capacity, “Parent”), or
in its capacity as originator (in such capacity, “Originator”) and as initial
Servicer (in such capacity, together with its successors and assigns in such
capacity, the “Servicer”); and

(vi)PNC CAPITAL MARKETS LLC, a Pennsylvania limited liability company, as
Structuring Agent.

PRELIMINARY STATEMENTS

The Borrower has acquired, and will acquire from time to time, Receivables from
the Originator(s) pursuant to the Purchase and Sale Agreement.  Originator has
and will acquire from time to time, Receivables from the Sub-Originators
pursuant to the Sub-Originator Sale Agreement. The Borrower has requested (a)
that the Lenders make Loans from time to time to the Borrower and (b) the LC
Bank to issue Letters of Credit for the account of the Borrower from time to
time, in each case, on the terms, and subject to the conditions set forth
herein, secured by, among other things, the Receivables.  

In consideration of the mutual agreements, provisions and covenants contained
herein, the sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01.  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Account Control Agreement” means each agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among the Borrower, the
Servicer (if applicable), the Administrative Agent and a Collection Account
Bank, governing the terms of the related Collection Accounts that (i) provides
the Administrative Agent with control within the meaning

 

--------------------------------------------------------------------------------

 

of the UCC over the deposit accounts subject to such agreement and (ii) by its
terms, may not be terminated or canceled by the related Collection Account Bank
without the written consent of the Administrative Agent or upon no less than
thirty (30) days prior written notice to the Administrative Agent.

“Active Mined Property” means any Mined Property from which any sand, mineral or
other naturally occurring product is extracted the sale of which (whether or not
such sand, minerals or other products are processed or mixed prior to sale)
continues to give rise to any Receivable during the term of this Agreement and
such Receivables are outstanding.

“Adjusted LC Participation Amount” means, at any time of determination, the
greater of (i) the LC Participation Amount less the amount of cash collateral
held in the LC Collateral Account at such time and (ii) zero ($0).

“Adjusted LIBOR” means with respect to any Tranche Period, the interest rate per
annum for deposits in Dollars as reported on the Reuters Screen LIBOR01 Page as
the composite offered rate for London interbank deposits for such Tranche Period
(or on any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
or about 11:00 a.m. (London time) on the Business Day which is two (2) Business
Days prior to the first day of such Tranche Period for an amount comparable to
the Portion of Principal to be funded at Adjusted LIBOR during such Tranche
Period. The Administrative Agent shall give prompt notice to the Borrower of
Adjusted LIBOR as determined or adjusted in accordance herewith (which
determination shall be conclusive absent manifest error).  Notwithstanding the
foregoing, if Adjusted LIBOR as determined herein would be less than zero
(0.00), such rate shall be deemed to be zero percent (0.00%) for purposes of
this Agreement.

“Administrative Agent” means PNC, in its capacity as contractual representative
for the Credit Parties, and any successor thereto in such capacity appointed
pursuant to Article XI or Section 14.03(f).

“Adverse Claim” means any ownership interest, mortgage, deed of trust,
pledge,  lien, security interest, hypothecation, charge or other encumbrance or
security arrangement of any nature whatsoever, whether voluntarily or
involuntarily given, including, but not limited to, any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing); it being understood
that any thereof in favor of, or assigned to, the Administrative Agent (for the
benefit of the Secured Parties), including any of the foregoing created or filed
against any Originator or Sub-Originator pursuant to the Transactions Documents,
shall not constitute an Adverse Claim.

“Advisors” has the meaning set forth in Section 14.06(c).

“Affected Person” means each Credit Party and each of their respective
Affiliates.

 

2

 

 

--------------------------------------------------------------------------------

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Persons.  For purposes of this definition, control of a Person shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management policies, or the dismissal or appointment of the
management, of a Person, whether through the ability to exercise voting power,
by contract or otherwise. For purposes of Sections 10.01(u) and 14.13 of this
Agreement, Affiliate shall not include SCR Sibelco NV.

“Aggregate Interest” means, at any time of determination, the aggregate accrued
and unpaid Interest on the Loans of all Lenders at such time.

“Aggregate Principal” means, at any time of determination, the aggregate
outstanding Principal of all Lenders at such time.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Anti-Terrorism Laws” means any Applicable Law relating to terrorism financing,
trade sanctions programs and embargoes, import/export licensing, money
laundering or bribery, and any regulation, order, or directive promulgated,
issued or enforced pursuant to such Applicable Laws.

“Applicable Law” means, with respect to any Person, (x) all provisions of law,
statute, treaty, constitution, ordinance, rule, regulation, ordinance,
requirement, restriction, permit, executive order, decision, directive or order
of any Governmental Authority applicable to such Person or any of its property
and (y) all judgments, injunctions, orders, writs, decrees and awards of all
courts and arbitrators in proceedings or actions in which such Person is a party
or by which any of its property is bound.  For the avoidance of doubt, FATCA
shall constitute an “Applicable Law” for all purposes of this Agreement.

“Assignment and Acceptance Agreement” means an assignment and acceptance
agreement entered into by a Lender, an Eligible Assignee and the Administrative
Agent, and, if required, the Borrower, pursuant to which such Eligible Assignee
may become a party to this Agreement, in substantially the form of Exhibit C
hereto.

“Assumption Agreement” has the meaning set forth in Section 14.03(h).

“Attorney Costs” means and includes all reasonable and documented out-of-pocket
fees, costs, expenses and disbursements of (i) any one (or such greater number
determined by any Indemnified Party while an Event of Default has occurred and
is continuing) primary law firm or other external counsel to the Indemnified
Parties, taken as a whole, and (ii) any one (or such greater number determined
by any Indemnified Party while an Event of Default has occurred and is
continuing) additional law firm or other external counsel to the Indemnified
Parties, taken as a whole, engaged to act as local counsel in each material
relevant jurisdiction.

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.

 

3

 

 

--------------------------------------------------------------------------------

 

“Base Rate” means, for any day and any Lender, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate shall be at all times
equal to the higher of:

(a)the rate of interest in effect for such day as publicly announced from time
to time by such Lender or its Affiliate as its “reference rate” or “prime rate”,
as applicable.  Such “reference rate” or “prime rate” is set by the applicable
Lender or its Affiliate based upon various factors, including such Person’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above
or below such announced rate, and is not necessarily the lowest rate charged to
any customer; and

(b)0.50% per annum above the latest Overnight Bank Funding Rate.

“Beneficial Owner” means, for the Borrower, each of the following:  (a) each
individual, if any, who, directly or indirectly, owns 25% or more of the
Borrower’s Capital Stock; and (b) a single individual with significant
responsibility to control, manage, or direct the Borrower.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Borrower” has the meaning specified in the preamble to this Agreement.

“Borrower Indemnified Amounts” has the meaning set forth in Section 13.01(a).

“Borrower Indemnified Party” has the meaning set forth in Section 13.01(a).

“Borrower Obligations” means all present and future indebtedness, reimbursement
obligations, and other liabilities and obligations (howsoever created, arising
or evidenced, whether direct or indirect, absolute or contingent, or due or to
become due) of the Borrower to any Credit Party, Borrower Indemnified Party or
any Affected Person, arising under or in connection with this Agreement or any
other Transaction Document or the transactions contemplated hereby or thereby,
and shall include, all Principal and Interest on the Loans, reimbursement for
drawings under the Letters of Credit, all Fees and all other amounts due or to
become due under the Transaction Documents (whether in respect of fees, costs,
expenses, indemnifications or otherwise), including interest, fees and other
obligations that accrue after the commencement of any Insolvency Proceeding with
respect to the Borrower (in each case whether or not allowed as a claim in such
proceeding).

“Borrower’s Net Worth” means, at any time of determination,  an amount equal to
(i) the Outstanding Balance of all Pool Receivables at such time, minus (ii) the
sum of (A) the Aggregate Principal at such time, plus (B) the Adjusted LC
Participation Amount at such time, plus (C) the Aggregate Interest at such time,
plus (D) the aggregate accrued and unpaid Fees at such time, plus (E) without
duplication, the aggregate accrued and unpaid other Borrower Obligations at such
time.

“Borrowing Base” means, at any time of determination, the amount equal to the
lesser of (a) the Facility Limit and (b) the amount equal to (i) the Net
Receivables Pool Balance at such time, minus (ii) the Total Reserves at such
time.

 

4

 

 

--------------------------------------------------------------------------------

 

“Borrowing Base Deficit” means, at any time of determination, the amount, if
any, by which (a) the Aggregate Principal plus the Adjusted LC Participation
Amount at such time, exceeds (b) the Borrowing Base at such time.

“Breakage Fee” means (i) for any Interest Period for which Interest is computed
by reference to LMIR or Adjusted LIBOR and a reduction of Principal is made for
any reason on any day other than the last day of the related Tranche Period or
(ii) to the extent that the Borrower shall for any reason, fail to borrow on the
date specified by the Borrower in connection with any request for funding
pursuant to Article II of this Agreement, the amount, if any, by which (A) the
additional Interest (calculated without taking into account any Breakage Fee or
any shortened duration of such Interest Period pursuant to the definition
thereof) which would have accrued during such Interest Period on the reductions
of Principal relating to such Interest Period had such reductions not been made
(or, in the case of clause (ii) above, the amounts so failed to be borrowed or
accepted in connection with any such request for funding by the Borrower),
exceeds (B) the income, if any, received by the applicable Lender from the
investment of the proceeds of such reductions of Principal (or such amounts
failed to be borrowed by the Borrower).  A certificate as to the amount of any
Breakage Fee (including in reasonable detail the computation of such amount)
shall be submitted by the affected Lender to the Borrower and shall be
conclusive and binding for all purposes, absent manifest error.

“Business Day” means any day (other than a Saturday or Sunday) on which:  (a)
banks are not authorized or required to close in Pittsburgh, Pennsylvania, or
New York City, New York and (b) if this definition of “Business Day” is utilized
in connection with Adjusted LIBOR or LMIR, dealings are carried out in the
London interbank market.

“Capital Stock” means, with respect to any Person, any and all common shares,
preferred shares, interests, participations, rights in or other equivalents
(however designated) of such Person’s capital stock, partnership interests,
limited liability company interests, membership interests or other equivalent
interests and any rights (other than debt securities convertible into or
exchangeable for capital stock), warrants or options exchangeable for or
convertible into such capital stock or other equity interests.

“Cease Commingling Date” means the earliest of the May 1, 2020 or the occurrence
of an Early Amortization Event, Event of Default or Unmatured Event of Default
unless a later date is designated by the Administrative Agent (in its sole
discretion).

“Certificate of Beneficial Ownership” means, for the Borrower, a certificate in
form and substance acceptable to the Administrative Agent (as amended or
modified by the Administrative Agent from time to time in its sole discretion),
certifying, among other things, the Beneficial Owner of the Borrower.

“Change in Control” means the occurrence of any of the following:

(a)Originator ceases to own, directly, 100% of the issued and outstanding
Capital Stock and all other equity interests of the Borrower free and clear of
all Adverse Claims;

 

5

 

 

--------------------------------------------------------------------------------

 

(b)the Parent ceases to own, directly or indirectly, 100% of the issued and
outstanding Capital Stock, membership interests or other equity interests of any
Sub-Originator;

(c)with respect to Parent,

(i) any Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act) other than the Permitted Investors shall have acquired beneficial
ownership or control of 35.0% or more on a fully diluted basis of the voting
interests in the Capital Stock of the Parent;

(ii) any “change of control” (or similar event, however denominated) shall occur
under and as defined in any indenture or agreement in respect of Material
Indebtedness, to which the Parent or any of its Subsidiaries is a party; or

(iii) any “change of control” (or similar event, however denominated) shall
occur under and as defined in the Credit Agreement.

For purposes of this clause (c), “Permitted Investors” and “Material
Indebtedness” shall have the meaning assigned to such terms in the Credit
Agreement as in effect on the Closing Date and without giving effect to any
amendment or modification thereto or any termination thereof.  For purposes of
this definition, terms used in the definitions of “Permitted Investors” and
“Material Indebtedness” (including all defined terms used within such terms)
shall have the respective meaning assigned to such terms, in each case, in the
Credit Agreement as in effect on the Closing Date and without giving effect to
any amendment or modification thereto or any termination thereof.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to the agreements reached
by the Basel Committee on Banking Supervision in “Basel III: A Global Regulatory
Framework for More Resilient Banks and Banking Systems” (as amended,
supplemented or otherwise modified or replaced from time to time), shall in each
case be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued.

“Closing Date” means March 31, 2020.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

6

 

 

--------------------------------------------------------------------------------

 

“Collateral” has the meaning set forth in Section 5.05(a).

“Collection Account” means each account listed on Schedule II to this Agreement
(as such schedule may be modified from time to time in connection with the
closing or opening of any Collection Account in accordance with the terms
hereof) (in each case, in the name of the Borrower) and maintained at a bank or
other financial institution acting as a Collection Account Bank pursuant to an
Account Control Agreement for the purpose of receiving Collections.

“Collection Account Bank” means any of the banks or other financial institutions
holding one or more Collection Accounts.

“Collections” means, with respect to any Pool Receivable:  (a) all funds that
are received by any Originator, any Sub-Originator, the Borrower, the Servicer
or any other Person on their behalf in payment of any amounts owed in respect of
such Pool Receivable (including purchase price, service charges, finance
charges, interest, fees and all other charges, in each case, if any), or applied
to amounts owed in respect of such Pool Receivable (including, if any, insurance
payments, proceeds of drawings under supporting letters of credit and net
proceeds of the sale or other disposition of repossessed goods or other
collateral or property of the related Obligor or any other Person directly or
indirectly liable for the payment of such Pool Receivable and available to be
applied thereon), (b) all Deemed Collections, (c) all proceeds of all Related
Security with respect to such Pool Receivable and (d) all other proceeds of such
Pool Receivable.

“Commitment” means, with respect to any Lender, including the Lender that is the
LC Bank, as applicable, the maximum aggregate amount which such Person is
obligated to lend or pay hereunder on account of all Loans and all drawings
under all Letters of Credit, on a combined basis, as set forth on Schedule I or
in the Assumption Agreement or other agreement pursuant to which it became a
Lender, as such amount may be modified in connection with any subsequent
assignment pursuant to Section 14.03 or in connection with a reduction in the
Facility Limit pursuant to Section 2.02(e).  If the context so requires,
“Commitment” also refers to a Lender’s obligation to make Loans, make
Participation Advances and/or issue Letters of Credit hereunder in accordance
with this Agreement.

“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.

“Concentration Percentage” means, (i) for any Group A Obligor, 20.00%, (ii) for
any Group B Obligor, 15.00%, (iii) for any Group C Obligor, 12.00% and (iv) for
any Group D Obligor, 6.00%.

“Concentration Reserve Percentage” means, at any time of determination, the
largest of: (a) the sum of the five (5) largest Obligor Percentages of the Group
D Obligors, (b) the sum of the three (3) largest Obligor Percentages of the
Group C Obligors, (c) the sum of the two (2) largest Obligor Percentage of the
Group B Obligors and (d) the largest Obligor Percentage of the Group A Obligors.

 

7

 

 

--------------------------------------------------------------------------------

 

“Covered Entity” means (a) each of Borrower, the Servicer, each Originator, each
Sub-Originator, the Parent and each of Parent’s Subsidiaries and (b) each Person
that, directly or indirectly, is in control of a Person described in clause (a)
above.  For purposes of this definition, control of a Person shall mean the
direct or indirect (x) ownership of, or power to vote, 25% or more of the issued
and outstanding equity interests having ordinary voting power for the election
of directors of such Person or other Persons performing similar functions for
such Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

“Credit Agreement” means the Credit and Guaranty Agreement, dated as of June 1,
2018, by and among the Parent, as borrower, the guarantors party hereto, the
lenders party hereto, and Barclays Bank PLC, as administrative agent and
collateral agent, and the other agents party thereto.

“Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of the Originators and
Sub-Originators in effect on the Closing Date and described in Exhibit F, as
modified in compliance with this Agreement.

“Credit Extension” means the making of any Loan or the issuance of any Letter of
Credit or any modification, extension or renewal of any Letter of Credit.

“Credit Party” means each Lender, the Structuring Agent, LC Bank and the
Administrative Agent.

“Days’ Sales Outstanding” means, for any Fiscal Month, an amount computed as of
the last day of such Fiscal Month equal to:  (a) the average of the Outstanding
Balance of all Pool Receivables as of the last day of each of the three most
recent Fiscal Months ended on the last day of such Fiscal Month, divided by (b)
(i) the aggregate initial Outstanding Balance of all Pool Receivables generated
by the Originators during the three most recent Fiscal Months ended on the last
day of such Fiscal Month, divided by (ii) 90.

“Debt” means, as to any Person at any time of determination, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of:  (i) borrowed money, (ii)
amounts raised under or liabilities in respect of any bonds, debentures, notes,
note purchase, acceptance or credit facility, or other similar instruments or
facilities, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit, (iv) any other transaction (including production payments
(excluding royalties), installment purchase agreements, forward sale or purchase
agreements, capitalized leases and conditional sales agreements) having the
commercial effect of a borrowing of money entered into by such Person to finance
its operations or capital requirements (but not including accounts payable
incurred in the ordinary course of such Person’s business payable on terms
customary in the trade), (v) all net obligations of such Person in respect of
interest rate or currency hedges or (vi) any Guaranty of any such Debt.

“Deemed Collections” has the meaning set forth in Section 4.01(d).

“Default Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the last
day of each Fiscal Month by dividing:  (a) the aggregate Outstanding Balance of
all Pool Receivables that became Defaulted

 

8

 

 

--------------------------------------------------------------------------------

 

Receivables during such Fiscal Month, by (b) the aggregate initial Outstanding
Balance of all Pool Receivables generated by the Originators during the month
that is seven (7) Fiscal Months before such Fiscal Month.

“Defaulted Receivable” means a Receivable:

(a)as to which any payment, or part thereof, remains unpaid for more than 180
days from the original due date for such payment;

(b)as to which an Insolvency Proceeding shall have occurred with respect to the
Obligor thereof or any other Person obligated thereon or owning any Related
Security with respect thereto;

(c)that has been written off the applicable Originator’s, Sub-Originator’s or
the Borrower’s books as uncollectible; or

(d)that, consistent with the Credit and Collection Policy, should be written off
the applicable Originator’s, Sub-Originator’s or the Borrower’s books as
uncollectible;

provided, however, that in each case above such amount shall be calculated
without giving effect to any netting of credits that have not been matched to a
particular Receivable for the purposes of aged trial balance reporting.

“Delinquency Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the
last day of each Fiscal Month by dividing (a) the aggregate Outstanding Balance
of all Pool Receivables that were Delinquent Receivables on such day, by (b) the
aggregate Outstanding Balance of all Pool Receivables on such day.

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than 90 days from the original due date for
such payment; provided, however, that such amount shall be calculated without
giving effect to any netting of credits that have not been matched to a
particular Receivable for the purposes of aged trial balance reporting.

“Dilution Horizon Ratio” means, for any Fiscal Month, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded
upward) computed as of the last day of such Fiscal Month by dividing:  (a) the
sum of (i) the aggregate initial Outstanding Balance of all Pool Receivables
generated by the Originators during such Fiscal Month and the immediately
preceding Fiscal Month, plus 50.00% of the aggregate initial Outstanding Balance
of all Pool Receivables generated by the Originators during the Fiscal Month
immediately preceding the Fiscal Months described in clause (i), by (b) the Net
Receivables Pool Balance as of the last day of such Fiscal Month.  Within thirty
(30) days of the completion and the receipt by the Administrative Agent of the
results of any annual audit or field exam of the Receivables and the servicing
and origination practices of the Servicer and the Originators, the numerator of
the Dilution Horizon Ratio may be adjusted by the Administrative Agent upon not
less than ten (10) Business Days’ notice to the Borrower to reflect such number
of Fiscal Months as the Administrative Agent reasonably believes best reflects
the actual amount of dilution and Deemed

 

9

 

 

--------------------------------------------------------------------------------

 

Collections that occur with respect to Pool Receivables based on the weighted
average dilution lag calculation completed as part of such audit or field exam.

“Dilution Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100th of 1%, with 5/1000th of 1% rounded upward), computed as of the
last day of each Fiscal Month by dividing:  (a) the aggregate amount of Deemed
Collections during such Fiscal Month, by (b) the aggregate initial Outstanding
Balance of all Pool Receivables generated by the Originators during the Fiscal
Month that is two (2) months prior to such Fiscal Month.

“Dilution Reserve Percentage” means, on any day, the product of (a) the Dilution
Horizon Ratio multiplied by (b) the sum of (i) 2.25 times the average of the
Dilution Ratios for the twelve most recent Fiscal Months and (ii) the Dilution
Volatility Component.

“Dilution Volatility Component” means, for any Fiscal Month, the product
(expressed as a percentage) of (a) the positive difference, if any,
between:  (i) the highest Dilution Ratio for any Fiscal Month during the twelve
most recent Fiscal Months and (ii) the arithmetic average of the Dilution Ratios
for such twelve months times (b) the quotient of (i) the highest Dilution Ratio
for any Fiscal Month during the twelve most recent consecutive Fiscal Months
divided by (ii) the arithmetic average of the Dilution Ratios for such twelve
months.

“Dollars” and “$” each mean the lawful currency of the United States of America.

“Drawing Date” has the meaning set forth in Section 3.04(a).

“Early Amortization Date” means any date, if any, so designated in writing by
the Administrative Agent to the Borrower following an Early Amortization Event.

“Early Amortization Event” means the occurrence of a breach of any Performance
Trigger.

“Eligible Assignee” means (i) any Lender or any of its Affiliates, (ii) any
Person managed by a Lender or any of its Affiliates and (iii) any other
financial or other institution.

“Eligible Foreign Obligor” means an Obligor that is organized in or that has a
head office (domicile), registered office, and chief executive office located in
a country that is not the United States of America or a Sanctioned Country.

“Eligible Receivable” means, at any time of determination, a Pool Receivable:

(a)the Obligor of which is: (i) either a U.S. Obligor or an Eligible Foreign
Obligor; (ii) not a Sanctioned Person; (iii) not subject to any Insolvency
Proceeding; (iv) not an Affiliate of the Borrower, the Servicer, the Parent, any
Originator or any Sub-Originator; (v) not a natural person, and (vi)  not the
Obligor with respect to Delinquent Receivables with an aggregate Outstanding
Balance exceeding 50% of the aggregate Outstanding Balance of all such Obligor’s
Pool Receivables;

(b)that is not a Delinquent Receivable or, without duplication, a Defaulted
Receivable;

 

10

 

 

--------------------------------------------------------------------------------

 

(c)that is denominated and payable only in Dollars in the United States of
America, and the Obligor with respect to which has been instructed to remit
Collections in respect thereof directly to a Lock-Box or Collection Account in
the United States of America;

(d)that does not have a due date which is more than 180 days after the original
invoice date of such Receivable;

(e)that (i) arises under a Contract for the sale of goods or services in the
ordinary course of the applicable Originator’s or Sub-Originator’s business and
(ii) does not constitute a loan or other similar financial accommodation being
provided by the applicable Originator or Sub-Originator;

(f)that arises under a Contract that (i) is in full force and effect, (ii) is
governed by the law of the United States of America or of any State thereof, and
(iii) is a legal, valid and binding obligation of the related Obligor,
enforceable against such Obligor in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity regardless of whether
enforceability is considered in a proceeding in equity or at law;

(g)that has been transferred by an Originator to the Borrower pursuant to the
Purchase and Sale Agreement with respect to which transfer all conditions
precedent under the Purchase and Sale Agreement have been met (and, if
originated by a Sub-Originator, has been transferred by a Sub-Originator to
Originator pursuant to the Sub-Originator Sale Agreement with respect to which
transfer all conditions precedent under the Sub-Originator Sale Agreement have
been met);

(h)that, together with the Contract related thereto, conforms in all material
respects with all Applicable Laws;

(i)with respect to which all consents, licenses, approvals or authorizations of,
or registrations or declarations with or notices to, any Governmental Authority
or other Person required to be obtained, effected or given by an Originator or a
Sub-Originator in connection with the creation of such Receivable, the
execution, delivery and performance by such Originator or Sub-Originator of the
related Contract or the assignment thereof under each applicable Sale Agreement
have been duly obtained, effected or given and are in full force and effect
other than, in the case of an Obligor that is a Governmental Authority any
filings under the Federal Assignment of Claims Act (or any other similar
Applicable Law, including any state or municipal law or regulation);

(j)that is not subject to any existing right of rescission, set-off,
counterclaim, any other defense against the applicable Originator or
Sub-Originator (or any assignee of such Originator or Sub-Originator) or Adverse
Claim, and the Obligor of which holds no right as against the applicable
Originator or Sub-Originator to cause such Originator or Sub-Originator to
repurchase the goods or merchandise, the sale of which shall have given rise to
such Receivable; provided that only the portion of such Receivable subject to
such

 

11

 

 

--------------------------------------------------------------------------------

 

right of rescission, set-off, counterclaim, or other defense or Adverse Claim
shall be ineligible;

(k)that satisfies in all material respects all applicable requirements of the
Credit and Collection Policy;

(l)that has not been modified, waived or restructured since its creation
(including through any modification to the related Contract), except as
permitted pursuant to Section 9.02 of this Agreement;

(m)in which the Borrower owns good and marketable title, free and clear of any
Adverse Claims, and that is freely assignable (including without any consent of
the related Obligor or any Governmental Authority), and the payments thereon are
free and clear of any, or increased to account for any, applicable Taxes;

(n)for which the Administrative Agent (on behalf of the Secured Parties) shall
have a valid and enforceable first priority perfected security interest therein
and in the Related Security and Collections with respect thereto, in each case
free and clear of any Adverse Claim;

(o)that (x) constitutes an “account” or “general intangible” (as defined in the
UCC), and (y) is not evidenced by instruments or chattel paper;

(p)that is not an Exception Mine Receivable;

(q)for which no Originator, Sub-Originator, the Borrower, the Parent or the
Servicer has established any offset or netting arrangements (including customer
deposits and advance payments (including payments relating to unearned
revenues)) with the related Obligor in connection with the ordinary course of
payment of such Receivable; provided, that if such Receivable is subject to any
offset or netting arrangements, only the portion of such Receivable attributable
to such offset or netting arrangement shall be ineligible;

(r)that represents amounts earned and payable by the Obligor that are not
subject to the performance of additional services by the Originator or
Sub-Originator thereof or by the Borrower (other than the obligation of the
applicable Originator or Sub-Originator with respect to standard warranties and
indemnities related to the goods or services sold that gave rise to such
Receivable) and the related goods or merchandise shall have been shipped and/or
services performed; provided, that if such Receivable is subject to the
performance of additional services, only the portion of such Receivable
attributable to such additional services shall be ineligible;

(s)that has been billed or invoiced;

(t)that represents amounts that have been recognized as revenue by the related
Originator or Sub-Originator in accordance with GAAP;

(u)which (i) does not arise from a sale of accounts made as part of a sale of a
business or constitute an assignment for the purpose of collection only, (ii) is
not a transfer

 

12

 

 

--------------------------------------------------------------------------------

 

of a single account made in whole or partial satisfaction of a preexisting
indebtedness or an assignment of a right to payment under a contract to an
assignee that is also obligated to perform under the contract and (iii) is not a
transfer of an interest in or an assignment of a claim under a policy of
insurance;

(v)which does not relate to the sale of any consigned goods or finished goods
which have incorporated any consigned goods into such finished goods; and

(w)for which neither the related Originator, Sub-Originator nor any Affiliate
thereof is holding any deposits received by or on behalf of the related Obligor,
provided that only the portion of such Pool Receivable in an amount equal to
such deposits shall be ineligible.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, with respect to any Person, any corporation, trade or
business which together with the Person is a member of a controlled group of
corporations or a controlled group of trades or businesses and would be deemed a
“single employer” within the meaning of Sections 414(b), (c) or (m) of the Code
or Section 4001(b) of ERISA.

“Event of Default” has the meaning specified in Section 10.01.  For the
avoidance of doubt, any Event of Default that occurs shall be deemed to be
continuing at all times thereafter unless and until waived in accordance with
Section 14.01.

“Exception Account” means has the meaning set forth on Schedule V.

“Exception Mine” means any Active Mined Property with respect to which
Local-Level Financing Statements have not been filed or will be filed as soon as
practicable (and within 15 days) of the initial sale of any Exception Mine
Receivable arising from such Active Mined Property subject to Sections 8.01(cc)
and 8.02(t).

“Exception Mine Collections” means any Collections with respect to Exception
Mine Receivables.

“Exception Mine Receivable” means any Receivable arising in whole or in part
from the sale of any sand, mineral or other naturally occurring product
extracted from an Exception Mine.

“Excess Concentration” means the sum of the following amounts, without
duplication:

(a)The excess (if any), calculated for each Obligor, of (i) aggregate
Outstanding Balance of the Eligible Receivables of such Obligor, over (ii) the
product of (x) such Obligor’s Concentration Percentage, multiplied by (y) the
aggregate Outstanding Balance of all Eligible Receivables; plus

(b)the excess (if any) of (i) the aggregate Outstanding Balance of all Eligible
Receivables, the Obligors of which are Eligible Foreign Obligors, over (ii) the
product of (x) 10.0%, multiplied by (y) the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool; plus

 

13

 

 

--------------------------------------------------------------------------------

 

(c)the excess (if any) of (i) the aggregate Outstanding Balance of all Eligible
Receivables, the Obligors of which are Eligible Foreign Obligors that are
organized in or that have a head office (domicile), registered office, and chief
executive office located in any country that does not have a long-term foreign
currency rating of at least “BBB-” by S&P and “Baa2” by Moody’s, over (ii) the
product of (x) 2.50%, multiplied by (y) the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool; plus

(d)the excess (if any) of (i) the aggregate Outstanding Balance of all Eligible
Receivables due the federal government of the United States of America, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to such government, over
(ii) the product of (x) 2.50%, multiplied by (y) the aggregate Outstanding
Balance of all Eligible Receivables; plus

(e)the excess (if any) of (i) the aggregate Outstanding Balance of all Eligible
Receivables due from a state or local Governmental Authority, over (ii) the
product of (x) 2.50%, multiplied by (y) the aggregate Outstanding Balance of all
Eligible Receivables.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Receivable” means any Receivable (as defined without giving effect to
the proviso in the definition thereof) the Obligor of which is the “Excluded
Obligor” set forth on Schedule VI.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Affected Person or required to be withheld or deducted from a payment to an
Affected Person: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case, (i)
imposed as a result of such Affected Person being organized under the laws of,
or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in the Loans
or Commitment pursuant to a law in effect on the date on which (i) such Lender
makes a Loan or its Commitment or (ii) such Lender changes its lending office,
except in each case to the extent that amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Affected Person’s failure to comply with Section
5.03(f) or (g) and (d) any withholding Taxes imposed pursuant to FATCA.

“Facility Limit” means $75,000,000 as reduced from time to time pursuant to
Section 2.02(e).  References to the unused portion of the Facility Limit shall
mean, at any time of determination, an amount equal to (x) the Facility Limit at
such time, minus (y) the sum of the Aggregate Principal plus the LC
Participation Amount.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any

 

14

 

 

--------------------------------------------------------------------------------

 

agreements entered into pursuant to Section 1471(b)(1) of the Code, any
applicable intergovernmental agreement or treaty entered into between the United
States and any other Governmental Authority in connection with the
implementation of the foregoing and any fiscal or regulatory legislation, rules
or official practices adopted pursuant to any such intergovernmental agreement.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“Fee Letter” has the meaning specified in Section 2.03(a).

“Fees” has the meaning specified in Section 2.03(a).

“Final Maturity Date” means the date that (i) is 120 days following the
Scheduled Termination Date or (ii) such earlier date on which the Aggregate
Principal and all other Borrower Obligations become due and payable pursuant to
Section 10.01.

“Final Payout Date” means the date on or after the Termination Date when (i) the
Aggregate Principal and Aggregate Interest have been paid in full, (ii) the LC
Participation Amount has been reduced to zero ($0) and no Letters of Credit
issued hereunder remain outstanding and undrawn, (iii) all Borrower Obligations
shall have been paid in full, (iv) all other amounts owing to the Credit Parties
and any other Borrower Indemnified Party or Affected Person hereunder and under
the other Transaction Documents have been paid in full and (v) all accrued
Servicing Fees have been paid in full.

“Financial Officer” of any Person means, the chief executive officer, the chief
financial officer, the chief accounting officer, the principal accounting
officer, the controller, the treasurer or the assistant treasurer or other
similar officer of such Person.

“Fiscal Month” means each calendar month.

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.

“Governmental Acts” has the meaning set forth in Section 3.09.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Group A Obligor” means any Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated) with a short-term rating of at
least:  (a) “A-1” by S&P, or if such Obligor does not have a short-term rating
from S&P, a rating of “A+” or better by S&P on such Obligor’s, its parent’s, or
its majority owner’s (as applicable) long-term senior unsecured and
uncredit-enhanced debt securities, or (b) “P 1” by Moody’s, or if such Obligor
does not have a short-term

 

15

 

 

--------------------------------------------------------------------------------

 

rating from Moody’s, “Al” or better by Moody’s on such Obligor’s, its parent’s
or its majority owner’s (as applicable) long-term senior unsecured and
uncredit-enhanced debt securities. Notwithstanding the foregoing, any Obligor
that is a Subsidiary of an Obligor that satisfies the definition of “Group A
Obligor” shall be deemed to be a Group A Obligor and shall be aggregated with
the Obligor that satisfies such definition for the purposes of determining the
“Concentration Reserve Percentage” and clause (i) of the definition of “Excess
Concentration” for such Obligors, unless such deemed Obligor separately
satisfies the definition of “Group A Obligor”, “Group B Obligor”, or “Group C
Obligor”, in which case such Obligor shall be separately treated as a Group A
Obligor, a Group B Obligor or a Group C Obligor, as the case may be, and shall
be aggregated and combined for such purposes with any of its Subsidiaries that
are Obligors.

“Group B Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated) that is not a Group A Obligor, with a
short-term rating of at least:  (a) “A 2” by S&P, or if such Obligor does not
have a short-term rating from S&P, a rating of “BBB+” to “A” by S&P on such
Obligor’s, its parent’s or its majority owner’s (as applicable) long-term senior
unsecured and uncredit-enhanced debt securities, or (b) “P 2” by Moody’s, or if
such Obligor does not have a short-term rating from Moody’s, “Baal” to “A2” by
Moody’s on such Obligor’s, its parent’s or its majority owner’s (as applicable)
long-term senior unsecured and uncredit-enhanced debt securities.
Notwithstanding the foregoing, any Obligor that is a Subsidiary of an Obligor
that satisfies the definition of “Group B Obligor” shall be deemed to be a Group
B Obligor and shall be aggregated with the Obligor that satisfies such
definition for the purposes of determining the “Concentration Reserve
Percentage” and clause (i) of the definition of “Excess Concentration” for such
Obligors, unless such deemed Obligor separately satisfies the definition of
“Group A Obligor”, “Group B Obligor”, or “Group C Obligor”, in which case such
Obligor shall be separately treated as a Group A Obligor, a Group B Obligor or a
Group C Obligor, as the case may be, and shall be aggregated and combined for
such purposes with any of its Subsidiaries that are Obligors.

“Group C Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated) that is not a Group A Obligor or a
Group B Obligor, with a short-term rating of at least:  (a) “A 3” by S&P, or if
such Obligor does not have a short-term rating from S&P, a rating of “BBB-” to
“BBB” by S&P on such Obligor’s, its parent’s or its’ majority owner’s (as
applicable) long-term senior unsecured and uncredit-enhanced debt securities, or
(b) “P 3” by Moody’s, or if such Obligor does not have a short-term rating from
Moody’s, “Baa3” to “Baa2” by Moody’s on such Obligor’s, its parent’s or its
majority owner’s (as applicable) long-term senior unsecured and
uncredit-enhanced debt securities. Notwithstanding the foregoing, any Obligor
that is a Subsidiary of an Obligor that satisfies the definition of “Group C
Obligor” shall be deemed to be a Group C Obligor and shall be aggregated with
the Obligor that satisfies such definition for the purposes of determining the
“Concentration Reserve Percentage” and clause (i) of the definition of “Excess
Concentration” for such Obligors, unless such deemed Obligor separately
satisfies the definition of “Group A Obligor”, “Group B Obligor”, or “Group C
Obligor”, in which case such Obligor shall be separately treated as a Group A
Obligor, a Group B Obligor or a Group C Obligor, as the case may be, and shall
be aggregated and combined for such purposes with any of its Subsidiaries that
are Obligors.

 

16

 

 

--------------------------------------------------------------------------------

 

“Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor; provided, that any Obligor (or its parent or
majority owner, as applicable, if such Obligor is unrated) that is not rated by
both Moody’s and S&P shall be a Group D Obligor.

“Guaranty” means, with respect to any Person, any obligation of such Person
guarantying or in effect guarantying any Debt, liability or obligation of any
other Person in any manner, whether directly or indirectly, including any such
liability arising by virtue of partnership agreements, including any agreement
to indemnify or hold harmless any other Person, any performance bond or other
suretyship arrangement and any other form of assurance against loss, except
endorsement of negotiable or other instruments for deposit or collection in the
ordinary course of business.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any of its Affiliates under any Transaction Document and (b) to the
extent not otherwise described in clause (a) above, Other Taxes.

“Independent Manager” has the meaning set forth in Section 8.03(c).

“Information Package” means a report in substantially the form of Exhibit G.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors or (b) any general assignment for the benefit of creditors of a Person,
composition, marshaling of assets for creditors of a Person, or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors, in each of clauses (a) and (b) undertaken under U.S. Federal,
state or foreign law, including the Bankruptcy Code.

“Intended Tax Treatment” has the meaning set forth in Section 14.14.

“Interest” means, for each Loan for any day during any Interest Period (or
portion thereof), the amount of interest accrued on the Principal of such Loan
during such Interest Period (or portion thereof) in accordance with Section
2.03(b).

“Interest Period” means, with respect to each Loan, (a) before the Termination
Date:  (i) initially, the period commencing on the date such Loan is made
pursuant to Section 2.01 (or in the case of any fees payable hereunder,
commencing on the Closing Date) and ending on (but not including) the next
Monthly Settlement Date and (ii) thereafter, each period commencing on such
Monthly Settlement Date and ending on (but not including) the next Monthly
Settlement Date and (b) on and after the Termination Date, such period
(including a period of one day) as shall be selected from time to time by the
Administrative Agent (with the consent or at the direction of the Majority
Lenders) or, in the absence of any such selection, each period of 30 days from
the last day of the preceding Interest Period.

 

17

 

 

--------------------------------------------------------------------------------

 

“Interest Rate” means, for any day in any Interest Period for any Loan (or any
portion of Principal thereof):

(a)subject to Sections 5.04 and 5.06 and so long as no Event of Default has
occurred and is continuing on such day, LMIR or solely to the extent determined
pursuant to Section 2.05, Adjusted LIBOR, provided, however, that the Interest
Rate applicable to any LIBOR Loan that is not advanced on a Monthly Settlement
Date shall be LMIR for each day during the initial Interest Period applicable to
such Loan from the date such Loan is made pursuant to Section 2.01 until the
next occurring Monthly Settlement Date; or

(b)for any day while an Event of Default has occurred and is continuing an
interest rate per annum equal to the sum of 2.00% per annum plus the greater of
(i) the interest rate per annum determined for such Loan and such day pursuant
to clause (a) above and (ii) the Base Rate in effect on such day; provided,
however, that no provision of this Agreement shall require the payment or permit
the collection of Interest in excess of the maximum permitted by Applicable Law;
provided, further, however, that Interest for any Loan shall not be considered
paid by any distribution to the extent that at any time all or a portion of such
distribution is rescinded or must otherwise be returned for any reason.

“Interim Report” means a report in substantially the form of Exhibit H.

“Interim Reporting Period” means (i) the period beginning on the tenth (10th)
Business Day after the date, if any, on which the Administrative Agent delivers
a notice in writing to the Servicer that it is then requiring the delivery of
Interim Reports hereunder, and ending on the date on which the Administrative
Agent (acting in its sole discretion) delivers a notice in writing to the
Servicer that it is no longer requiring the delivery of Interim Reports or (ii)
any date on which an Early Amortization Event, Event of Default or Unmatured
Event of Default is then continuing.

“Investment Company Act” means the Investment Company Act of 1940.

“LC Bank” has the meaning set forth in the preamble to this Agreement.

“LC Collateral Account” means the account at any time designated as the LC
Collateral Account established and maintained by the Administrative Agent (for
the benefit of the LC Bank and the Lenders with notice to Borrower and Parent),
or such other account as may be so designated as such by the Administrative
Agent.

“LC Facility Sublimit” means an amount equal to the Facility Limit.

“LC Fee Expectation” has the meaning set forth in Section 3.05(c).

“LC Participation Amount” means at any time of determination, the sum of the
amounts then available to be drawn under all outstanding Letters of Credit.

 

18

 

 

--------------------------------------------------------------------------------

 

“LC Request” means a letter in substantially the form of Exhibit A hereto
executed and delivered by the Borrower to the Administrative Agent, the LC Bank
and the Lenders pursuant to Section 3.02(a).

“LCR Security” means any commercial paper or security (other than equity
securities issued to Parent or any Originator that is a consolidated subsidiary
of Parent under GAAP) within the meaning of Paragraph __.32(e)(viii) of the
final rules titled Liquidity Coverage Ratio: Liquidity Risk Measurement
Standards, 79 Fed. Reg. 197, 61440 et seq. (October 10, 2014).

“Lenders” means PNC and each other Person that is or becomes a party to this
Agreement in the capacity of a “Lender”.

“Letter of Credit” means any stand-by letter of credit issued by the LC Bank at
the request of the Borrower pursuant to this Agreement.

“Letter of Credit Application” has the meaning set forth in Section 3.02(a).

“LIBOR Loan” means any Loan accruing Interest at Adjusted LIBOR.

“Lien Release Agreement” means that Lien Release, dated as of the Closing Date,
among the Administrative Agent, Covia, the Borrower and Barclays Bank PLC, as
administrative agent under the Credit Agreement.

“Linked Account” means any controlled disbursement account, controlled balance
account or other deposit account maintained by a Collection Account Bank for the
Parent, any Performance Guarantor, any Servicer, any Originator, any
Sub-Originator or any Affiliate thereof and linked to any Collection Account by
a zero balance account connection or other automated funding mechanism or
controlled balance arrangement.

“Liquidity” means, at any time, the sum of (a) the Unrestricted Cash held by
Parent and its Subsidiaries at such time (excluding, for the avoidance of doubt,
any amounts then on deposit in the Collection Accounts, which shall be
considered “restricted” for such purpose), plus (b) the aggregate amount of cash
then available to be borrowed (but which has not been borrowed) by the Parent
and its Subsidiaries under their respective committed credit facilities
(excluding, for the avoidance of doubt, the transactions contemplated by this
Agreement) and which may be drawn within not more than three (3) Business Days
subject only to satisfaction of customary conditions precedent (such as delivery
of a borrowing request) that do not include (x) the counterparty thereunder
having any discretion to approve such borrowing or having to waive any
conditions precedent to such borrowing or (y) the satisfaction of any borrowing
base or similar collateral tests that are not then satisfied, plus (c) the
excess (if any) of (i) the lesser of the Facility Limit and the Borrowing Base
at such time, over (ii) the Aggregate Principal plus the Aggregate LC
Participation Amount at such time; provided, that at any time on or after the
Termination Date, the amount determined pursuant this clause (c) shall be zero
($0).

“LMIR” means for any day during any Interest Period, the interest rate per annum
reported on the Reuters Screen LIBOR01 Page or any other service or page that
may replace such page from time to time for the purpose of displaying offered
rates of leading banks for London interbank deposits in Dollars, as of 11:00
a.m. (London time) on such day, or if such day is not a Business

 

19

 

 

--------------------------------------------------------------------------------

 

Day, then the immediately preceding Business Day (or if not so reported, then as
determined by the Administrative Agent from another recognized source for
interbank quotation), in each case, changing when and as such rate changes.
Notwithstanding the foregoing, if LMIR as determined herein would be less than
zero percent (0.00%), such rate shall be deemed to be zero percent (0.00%) for
purposes of this Agreement.

“Loan” means any loan made by a Lender pursuant to Section 2.02.

“Loan Request” means a letter in substantially the form of Exhibit A hereto
executed and delivered by the Borrower to the Administrative Agent and the
Lenders pursuant to Section 2.02(a).

“Local-Level Financing Statement” means a financing statement that (i) is filed
in the office(s) designated for the filing of a financing statement covering
as-extracted collateral under the applicable UCC, (ii) describes the Receivables
and Related Rights, (iii) describes the related real property in accordance with
Applicable Law in all material respects, (iv) names the Administrative Agent as
the secured party and (v) is in form and substance reasonably satisfactory to
the Administrative Agent.

“Lock-Box” means each locked postal box with respect to which a Collection
Account Bank has executed an Account Control Agreement pursuant to which it has
been granted exclusive access for the purpose of retrieving and processing
payments made on the Receivables and which is listed on Schedule II (as such
schedule may be modified from time to time in connection with the addition or
removal of any Lock-Box in accordance with the terms hereof).

“Loss Horizon Ratio” means, at any time of determination, the ratio (expressed
as a percentage and rounded to the nearest 1/100 of 1%, with 5/1000th of 1%
rounded upward) computed by dividing:

(a)the sum of (i) the aggregate initial Outstanding Balance of all Pool
Receivables generated by the Originators during the four (4) most recent Fiscal
Months, plus (ii) the Loss Horizon Terms Component; by

(b)the Net Receivables Pool Balance as of such date.

“Loss Horizon Terms Component” means an amount equal to the quotient of (a) the
weighted average (weighted based on the Outstanding Balance) payment terms
(computed in days and calculated based on the difference between the original
invoice date and the stated due date for payment) of invoices for all Eligible
Receivables then in the Receivables Pool as of the last day of the most recent
Fiscal Month, divided by (b) 30.

“Loss Reserve Percentage” means, at any time of determination, the product
(expressed as a percentage and rounded to the nearest 1/100th of 1%, with
5/1000th of 1% rounded upward) of (a) 2.25, multiplied by (b) the highest
average of the Default Ratios for any three (3) consecutive Fiscal Months during
the twelve (12) most recent Fiscal Months, multiplied by (c) the Loss Horizon
Ratio.

 

20

 

 

--------------------------------------------------------------------------------

 

“Majority Lenders” means Lenders representing more than 50.0% of the aggregate
Commitments of all Lenders (or, if the Commitments have been terminated, Lenders
representing more than 50.0% of the aggregate outstanding Principal held by all
the Lenders).

“Material Adverse Effect” means relative to any Person (provided that if no
particular Person is specified, “Material Adverse Effect” shall be deemed to be
relative to both (i) the Borrower, and (ii) the Servicer, the Originators and
the Sub-Originators, in the aggregate with respect to any event or circumstance,
a material adverse effect on any of the following:

(a)the assets, operations, business or financial condition of the Servicer, the
Parent, any Originator or any Sub-Originator, taken as a whole;

(b) the assets, operations, business or financial condition of the Borrower;

(c)the ability of the Borrower, the Servicer, the Parent, any Sub-Originator or
any Originator, to perform in any material respect its respective obligations
under this Agreement or any other Transaction Document to which it is a party;

(d)the validity or enforceability of this Agreement or any other Transaction
Document, or the validity, enforceability or collectibility of any material
portion of the Pool Receivables;

(e)the status, perfection, enforceability or priority of the Administrative
Agent’s security interest in any material portion of the Collateral; or

(f)the rights and remedies of any Credit Party under the Transaction Documents
or associated with its respective interest in any material portion of the
Collateral.

“Mined Property” means real property from which any sand, minerals or other
naturally occurring products are extracted for subsequent sale or processing.

“Minimum Dilution Reserve Percentage” means, on any day, the product of (a) the
average of the Dilution Ratios for the twelve most recent Fiscal Months,
multiplied by (b) the Dilution Horizon Ratio.

“Monthly Settlement Date” means the fifteenth (15th) day of each calendar month
(or if such day is not a Business Day, the next occurring Business Day).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized statistical rating organization.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Borrower, the Servicer, any Sub-Originator, any
Originator, the Parent or any of their respective ERISA Affiliates (other than
one considered an ERISA Affiliate only pursuant to subsection (m) or (o) of
Section 414 of the Code) is making or accruing an obligation to make
contributions, or has within any of the preceding five plan years made or
accrued an obligation to make contributions.

 

21

 

 

--------------------------------------------------------------------------------

 

“Net Receivables Pool Balance” means, at any time of determination, (a) the
aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool, minus (b) the Excess Concentration.

“Notice Date” has the meaning set forth in Section 3.02(b).

“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable.

“Obligor Percentage” means, at any time of determination, for each Obligor, a
fraction, expressed as a percentage, (a) the numerator of which is the aggregate
Outstanding Balance of the Eligible Receivables of such Obligor less the amount
(if any) then included in the calculation of the Excess Concentration with
respect to such Obligor and (b) the denominator of which is the aggregate
Outstanding Balance of all Eligible Receivables at such time.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Order” has the meaning set forth in Section 3.10.

“Originator” means Covia.

“Other Connection Taxes” means, with respect to any Affected Person, Taxes
imposed as a result of a present or former connection between such Affected
Person and the jurisdiction imposing such Tax (other than connections arising
from such Affected Person having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Transaction Document, or sold or assigned an interest in any Loan
or Transaction Document).

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies or fees arising
from any payment made hereunder or from the execution, delivery, filing,
recording or enforcement of, or otherwise in respect of, this Agreement, the
other Transaction Documents and the other documents or agreements to be
delivered hereunder or thereunder, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Outstanding Balance” means, at any time of determination, with respect to any
Receivable, the then outstanding principal balance thereof.

“Overnight Bank Funding Rate” means for any day, the rate comprised of both
overnight federal funds and overnight eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the Federal Reserve Bank of New York (“NYFRB”), as set forth on
its public website from time to time, and as published on the next succeeding
Business Day as the overnight bank funding rate by the NYFRB (or by such other
recognized electronic source (such as Bloomberg) selected by the Administrative
Agent for the purpose of displaying such rate); provided, that if such day is
not a Business Day, the Overnight Bank Funding Rate for such day shall be such
rate on the immediately preceding Business Day; provided, further, that if such
rate shall at any time, for any reason, no longer exist, a comparable
replacement rate determined by the Administrative Agent at such time (which

 

22

 

 

--------------------------------------------------------------------------------

 

determination shall be conclusive absent manifest error). If the Overnight Bank
Funding Rate determined as above would be less than zero, then such rate shall
be deemed to be zero. The rate of interest charged shall be adjusted as of each
Business Day based on changes in the Overnight Bank Funding Rate without notice
to the Borrower.

“Parent” means Covia.

“Parent Group” has the meaning set forth in Section 8.03(c).

“Participant” has the meaning set forth in Section 14.03(d).

“Participant Register” has the meaning set forth in Section 14.03(e).

“Participation Advance” has the meaning set forth in Section 3.04(b).

“PATRIOT Act” has the meaning set forth in Section 14.15.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Pension Plan” means a pension plan as defined in Section 3(2) of ERISA, other
than a Multiemployer Plan, that is subject to Title IV of ERISA with respect to
which any Originator, any Sub-Originators, the Borrower or any of their
respective ERISA Affiliates has any liability, contingent or otherwise.

“Percentage” means, at any time of determination, with respect to any Lender, a
fraction (expressed as a percentage), (a) the numerator of which is (i) prior to
the termination of all Commitments hereunder, its Commitment at such time or
(ii) if all Commitments hereunder have been terminated, the sum of (x) aggregate
outstanding Principal of all Loans being funded by such Lender at such time,
plus (y) such Lender’s Pro Rata LC Share of the LC Participation Amount at such
time and (b) the denominator of which is (i) prior to the termination of all
Commitments hereunder, the aggregate Commitments of all Lenders at such time or
(ii) if all Commitments hereunder have been terminated, the sum of (x) aggregate
outstanding Principal of all Loans at such time, plus (y) the LC Participation
Amount at such time.

“Performance Trigger” shall be breached if (i) the average for three consecutive
Fiscal Months of:  (A) the Default Ratio shall exceed 4.0%, (B) the Delinquency
Ratio shall exceed 10.0% or (C) the Dilution Ratio shall exceed 4.0% or (ii) the
Days’ Sales Outstanding shall exceed 70 days.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or any Governmental Authority.

“PNC” has the meaning set forth in the preamble to this Agreement.

“Pool Receivable” means a Receivable in the Receivables Pool.

 

23

 

 

--------------------------------------------------------------------------------

 

“Portion of Principal” means, with respect to any Lender and its related
Principal, the portion of such Principal being funded or maintained by such
Lender by reference to a particular interest rate basis.

“Principal” means, with respect to any Lender, without duplication, the
aggregate amounts (i) paid to, or on behalf of, the Borrower in connection with
all Loans made by such Lender pursuant to Article II, (ii) paid by such Lender
to the LC Bank in respect of a Participation Advance made by such Lender to the
LC Bank pursuant to Section 3.04(b) and (iii) with respect to the Lender that is
the LC Bank, paid by the LC Bank with respect to all drawings under the Letter
of Credit to the extent such drawings have not been reimbursed by the Borrower
or funded by Participation Advances, as reduced from time to time by Collections
distributed and applied on account of reducing or repaying such Principal
pursuant to Section 4.01; provided, that if such Principal shall have been
reduced by any distribution and thereafter all or a portion of such distribution
is rescinded or must otherwise be returned for any reason, such Principal shall
be increased by the amount of such rescinded or returned distribution as though
it had not been made.

“Pro Rata LC Share” shall mean, as to any Lender, a fraction, the numerator of
which equals the Commitment of such Lender at such time and the denominator of
which equals the aggregate of the Commitments of all Lenders at such time.  For
purposes of this definition, no Commitment shall be deemed to have been reduced
or terminated solely due to the occurrence of the Termination Date.

“Purchase and Sale Agreement” means the Purchase and Sale Agreement, dated as of
the Closing Date, among the Servicer, the Originators and the Borrower.

“Purchase and Sale Termination Event” means a “Purchase and Sale Termination
Event” under any Sale Agreement.

“Receivable” means any right to payment of a monetary obligation, whether or not
earned by performance, owed to any Originator, any Sub-Originator or the
Borrower (as assignee of an Originator or a Sub-Originator), whether
constituting an account, as-extracted collateral, chattel paper, payment
intangible, instrument or general intangible, in each instance arising in
connection with the sale of goods that have been or are to be sold or for
services rendered or to be rendered, and includes the obligation to pay any
service charges, finance charges, interest, fees and other charges, if any, with
respect thereto; provided, however that no Excluded Receivable shall constitute
a Receivable.  Any such right to payment arising from any one transaction,
including any such right to payment represented by an individual invoice or
agreement, shall constitute a Receivable separate from a Receivable consisting
of any such right to payment arising from any other transaction.

“Receivables Pool” means, at any time of determination, all of the then
outstanding Receivables transferred (or purported to be transferred) to the
Borrower pursuant to the Purchase and Sale Agreement prior to the Termination
Date.

“Register” has the meaning set forth in Section 14.03(b).

“Reimbursement Obligation” has the meaning set forth in Section 3.04(a).

 

24

 

 

--------------------------------------------------------------------------------

 

“Related Rights” has the meaning set forth in Section 1.1 of the Purchase and
Sale Agreement.

“Related Security” means, with respect to any Receivable:

(a)all of the Borrower’s, each Sub-Originator’s and each Originator’s interest
in any goods (including Returned Goods), and documentation of title evidencing
the shipment or storage of any goods (including Returned Goods), the sale of
which gave rise to such Receivable;

(b)all instruments and chattel paper that may evidence such Receivable;

(c)all other security interests or liens and property subject thereto from time
to time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto;

(d)solely to the extent applicable to such Receivable, all of the Borrower’s,
each Sub-Originator’s and each Originator’s rights, interests and claims under
the related Contracts and all guaranties, indemnities, insurance and other
agreements (including the related Contract) or arrangements of whatever
character from time to time supporting or securing payment of such Receivable or
otherwise relating to such Receivable, whether pursuant to the Contract related
to such Receivable or otherwise;

(e)all records of the Borrower, each Originator and each Sub-Originator to the
extent related to any of the foregoing, and all rights, remedies, powers,
privileges, title and interest (but not obligations) in and to each Lock-Box and
all Collection Accounts, into which any Collections or other proceeds with
respect to such Receivables may be deposited, and any related investment
property acquired with any such Collections or other proceeds (as such term is
defined in the applicable UCC);

(f)all of the Borrower’s and Originator’s rights, interests and claims under the
Sale Agreements and the other Transaction Documents; and

(g)all Collections and other proceeds (as defined in the UCC) of any of the
foregoing.

“Release” has the meaning set forth in Section 4.01(a).

“Reportable Compliance Event” means that any Covered Entity becomes a Sanctioned
Person, or is charged by indictment, criminal complaint or similar charging
instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Pension Plan (other
than a Pension Plan

 

25

 

 

--------------------------------------------------------------------------------

 

maintained by an ERISA Affiliate which is considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Section 414 of the Code).

“Representatives” has the meaning set forth in Section 14.06(c).

“Required Capital Amount” means $12,000,000.

“Required De-Commingling Period” means a reasonable time period following
receipt of the related funds; provided, that upon ten (10) Business Days’
written notice from the Administrative Agent, such time period may be reduced to
a maximum of three (3) Business Days following receipt of the related funds.

“Restricted Payments” has the meaning set forth in Section 8.01(r).

“Returned Goods” means all right, title and interest in and to returned,
repossessed or foreclosed goods and/or merchandise the sale of which gave rise
to a Receivable; provided that such goods shall no longer constitute Returned
Goods after a Deemed Collection has been deposited in a Collection Account with
respect to the full Outstanding Balance of the related Receivables.

“S&P” means S&P Global Ratings, a Standard & Poor’s Financial Services LLC
business, and any successor thereto that is a nationally recognized statistical
rating organization.

“Sale Agreements” means the Purchase and Sale Agreement and the Sub-Originator
Sale Agreement.

“Sanctioned Country” means a country subject to a sanctions program maintained
under any Anti-Terrorism Law, including any such country identified on the list
maintained by OFAC and available at:
http://www.treasury.gov/resource‑center/sanctions/ Programs/Pages/Programs.aspx,
or as otherwise published from time to time

“Sanctioned Person” means (i) A person named on the list of “Specially
Designated Nationals” or “Blocked Persons” maintained by OFAC available at:
http://www.treasury.gov/ resource‑center/sanctions/SDN‑List/Pages/default.aspx,
or as otherwise published from time to time, (ii) (A) an agency of the
government of a Sanctioned Country, (B) an organization controlled by a
Sanctioned Country or (C) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC, or (iii) any
individual person, group, regime, entity or thing listed or otherwise recognized
as a specially designated, prohibited, sanctioned or debarred person, group,
regime, entity or thing, or subject to any limitations or prohibitions
(including but not limited to the blocking of property or rejection of
transactions), under any Anti-Terrorism Law.

“Scheduled Termination Date” means March 31, 2023, as such date may be extended
from time to time.

“SEC” means the U.S. Securities and Exchange Commission or any governmental
agencies substituted therefor.

 

26

 

 

--------------------------------------------------------------------------------

 

“Secured Parties” means each Credit Party, each Borrower Indemnified Party and
each Affected Person.

“Securities Act” means the Securities Act of 1933.

“Servicer” has the meaning set forth in the preamble to this Agreement.

“Servicer Indemnified Amounts” has the meaning set forth in Section 13.02(a).

“Servicer Indemnified Party” has the meaning set forth in Section 13.02(a).

“Servicing Fee” means the fee referred to in Section 9.06(a) of this Agreement.

“Servicing Fee Rate” means the rate referred to in Section 9.06(a) of this
Agreement.

“Settlement Date” means with respect to any Portion of Principal for any
Interest Period or any Interest or Fees, (i) so long as no Event of Default has
occurred and is continuing and the Termination Date has not occurred, the
Monthly Settlement Date and (ii) on and after the Termination Date or if an
Event of Default has occurred and is continuing, each day selected from time to
time by the Administrative Agent (with the consent or at the direction of the
Majority Lenders) (it being understood that the Administrative Agent (with the
consent or at the direction of the Majority Lenders) may select such Settlement
Date to occur as frequently as daily), or, in the absence of such selection, the
Monthly Settlement Date.

“Solvent” means, with respect to any Person and as of any particular date, (i)
the present fair market value (or present fair saleable value) of the assets of
such Person is not less than the total amount required to pay the probable
liabilities of such Person on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured, (ii)
such Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business and (iii) it is “solvent” within the
meaning given that term and similar terms under the Bankruptcy Code and
applicable laws relating to fraudulent transfers and conveyances.

“Structuring Agent” means PNC Capital Markets LLC, a Pennsylvania limited
liability company.

“Sub-Originator” and “Sub-Originators” have the meaning set forth in the
Purchase and Sale Agreement, as the same may be modified from time to time by
adding new Originators or removing Originators, in each case in accordance with
the prior written consent of the Administrative Agent.

“Sub-Originator Sale Agreement” means the Sub-Originator Purchase and Sale
Agreement, dated as of the Closing Date, between the Originator and the
Sub-Originators, as such agreement may be amended, supplemented or otherwise
modified from time to time.

“Sub-Servicer” has the meaning set forth in Section 9.01(d).

 

27

 

 

--------------------------------------------------------------------------------

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which more than 50.0% of the total voting
power of shares or other interests having ordinary voting power (other than
stock or other interests having such power only by reason of the happening of a
contingency) to vote in the election of the Board of Directors or other managers
of such entity are at the time owned, or management of which is otherwise
controlled:  (a) by such Person, (b) by one or more Subsidiaries of such Person
or (c) by such Person and one or more Subsidiaries of such Person.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority and all interest,
penalties, additions to tax and any similar liabilities with respect thereto.

“Termination Date” means the earliest to occur of (a) the Scheduled Termination
Date, (b) the date on which the “Termination Date” is declared or deemed to have
occurred under Section 10.01, (c) the date selected by the Borrower on which all
Commitments have been reduced to zero pursuant to Section 2.02(e) and (d) the
Early Amortization Date.

“Tranche Period” means, with respect to any LIBOR Loan, a period of one (1), two
(2) or three (3) months selected by the Borrower pursuant to Section 2.05.  Each
Tranche Period shall commence on a Monthly Settlement Date and end on (but not
including) the Monthly Settlement Date occurring one (1), two (2) or three (3)
calendar months thereafter, as selected by the Borrower pursuant to Section
2.05; provided, however, that if the date any Loan made pursuant to Section 2.01
is not a Monthly Settlement Date, the initial Tranche Period for such Loan shall
commence on the date such Loan is made pursuant to Section 2.01 and end on the
next Monthly Settlement Date occurring after the day in the applicable
succeeding calendar month which corresponds numerically to the beginning day of
such initial Tranche Period; provided, further, that if any Tranche Period would
end after the Termination Date, such Tranche Period (including a period of one
(1) day) shall end on the Termination Date.

“Transaction Documents” means this Agreement, each Sale Agreement, the Account
Control Agreements, the Fee Letter and all other certificates, instruments, UCC
financing statements, reports, notices, agreements and documents executed or
delivered under or in connection with this Agreement.

“Total Reserves” means, at any time of determination, an amount equal to the
product of (i) the sum of:  (a) the Yield Reserve Percentage, plus (b) the
greater of (I) the sum of the Concentration Reserve Percentage, plus the Minimum
Dilution Reserve Percentage and (II) the sum of the Loss Reserve Percentage,
plus the Dilution Reserve Percentage, times (ii) the Net Receivables Pool
Balance at such time.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

“Unmatured Event of Default” means an event that but for notice or lapse of time
or both would constitute an Event of Default.

 

28

 

 

--------------------------------------------------------------------------------

 

“Unrestricted Cash” has the meaning assigned to such term in the Credit
Agreement as in effect on the Closing Date and without giving effect to any
amendment or modification thereto or any termination thereof.  For purposes of
this definition, terms used in the definition of “Unrestricted Cash” (including
all defined terms used within such terms) shall have the respective meaning
assigned to such terms, in each case, in the Credit Agreement as in effect on
the Closing Date and without giving effect to any amendment or modification
thereto or any termination thereof.

“U.S. Obligor” means an Obligor that is a corporation or other business
organization and is organized under the laws of the United States of America (or
of a United States of America territory, district, state, commonwealth, or
possession, including Puerto Rico and the U.S. Virgin Islands) or any political
subdivision thereof.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 5.03(f)(ii)(B)(3).

“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Yield Reserve Percentage” means at any time of determination:

1.50 x DSO x (BR + SFR)

360

where:

BR

=

the Base Rate at such time;

 

 

 

DSO

=

the Days’ Sales Outstanding for the most recently ended Fiscal Month; and

 

 

 

SFR

=

the Servicing Fee Rate.

 

 

 

SECTION 1.02.  Other Interpretative Matters.  All accounting terms not
specifically defined herein shall be construed in accordance with GAAP.  All
terms used in Article 9 of the UCC in the State of New York and not specifically
defined herein, are used herein as defined in such Article 9.  Unless otherwise
expressly indicated, all references herein to “Article,” “Section,” “Schedule”,
“Exhibit” or “Annex” shall mean articles and sections of, and schedules,
exhibits and annexes to, this Agreement.  For purposes of this Agreement, the
other Transaction Documents and all such certificates and other documents,
unless the context otherwise requires: (a) references to any amount as on
deposit or outstanding on any particular date means such amount at the close of
business on such day; (b) the words “hereof,” “herein” and “hereunder” and words
of similar import refer to such agreement (or the certificate or other document
in which they are used) as a whole and not to any particular provision of such
agreement (or such certificate or document); (c) references to any Article,
Section, Schedule, Exhibit or Annex are references to Articles, Sections,

 

29

 

 

--------------------------------------------------------------------------------

 

Schedules, Exhibits and Annexes in or to such agreement (or the certificate or
other document in which the reference is made), and references to any paragraph,
subsection, clause or other subdivision within any Section or definition refer
to such paragraph, subsection, clause or other subdivision of such Section or
definition; (d) the term “including” means “including without limitation”; (e)
references to any Applicable Law refer to that Applicable Law as amended from
time to time and include any successor Applicable Law; (f) references to any
agreement refer to that agreement as from time to time amended, restated or
supplemented or as the terms of such agreement are waived or modified in
accordance with its terms; (g) references to any Person include that Person’s
permitted successors and assigns; (h) headings are for purposes of reference
only and shall not otherwise affect the meaning or interpretation of any
provision hereof; (i) unless otherwise provided, in the calculation of time from
a specified date to a later specified date, the term “from” means “from and
including”, and the terms “to” and “until” each means “to but excluding”; (j)
terms in one gender include the parallel terms in the neuter and opposite
gender; (k) references to any amount as on deposit or outstanding on any
particular date means such amount at the close of business on such day and (l)
the term “or” is not exclusive.

ARTICLE II

TERMS OF THE LOANS

SECTION 2.01.  Loan Facility.  Upon a request by the Borrower pursuant to
Section 2.02, and on the terms and subject to the conditions hereinafter set
forth, the Lenders shall, ratably in accordance with their respective
Commitments, severally and not jointly, make Loans to the Borrower from time to
time during the period from the Closing Date to the Termination Date.  Under no
circumstances shall any Lender be obligated to make any such Loan if, after
giving effect to such Loan:

(i)the Aggregate Principal plus the LC Participation Amount would exceed the
Facility Limit at such time;

(ii)the sum of (A) the Principal of such Lender, plus (B) such Lender’s Pro Rata
LC Share of the LC Participation Amount, would exceed the Commitment of such
Lender at such time;

(iii)the Aggregate Principal plus the Adjusted LC Participation Amount would
exceed the Borrowing Base at such time; or

(iv)the LC Participation Amount would exceed the LC Facility Sublimit.

SECTION 2.02.  Making Loans; Repayment of Loans.  (a) Each Loan hereunder shall
be made on at least one (1) Business Day prior written request from the Borrower
to the Administrative Agent and each Lender in the form of a Loan Request
attached hereto as Exhibit A.  Each such request for a Loan shall be made no
later than 3:00 p.m. (New York City time) on a Business Day (it being understood
that any such request made after such time shall be deemed to have been made on
the following Business Day) and shall specify (i) the amount of the Loan(s)
requested (which shall not be less than $500,000 and shall be an integral
multiple of $100,000 in

 

30

 

 

--------------------------------------------------------------------------------

 

excess thereof), (ii) the allocation of such amount among the Lenders (which
shall be ratable based on the Commitments), (iii) the account to which the
proceeds of such Loan shall be distributed and (iv) the date such requested Loan
is to be made (which shall be a Business Day).

(b)On the date of each Loan specified in the applicable Loan Request, the
Lenders shall, upon satisfaction of the applicable conditions set forth in
Article VI and pursuant to the other conditions set forth in this Article II,
make available to the Borrower in same day funds an aggregate amount equal to
the amount of such Loans requested, at the account set forth in the related Loan
Request.

(c)Each Lender’s obligation shall be several, such that the failure of any
Lender to make available to the Borrower any funds in connection with any Loan
shall not relieve any other Lender of its obligation, if any, hereunder to make
funds available on the date such Loans are requested (it being understood, that
no Lender shall be responsible for the failure of any other Lender to make funds
available to the Borrower in connection with any Loan hereunder).

(d)The Borrower shall repay in full the outstanding Principal of each Lender on
the Final Maturity Date.  Prior thereto, the Borrower shall, on each Settlement
Date, make a prepayment of the outstanding Principal of the Lenders to the
extent required under Section 4.01 and otherwise in accordance
therewith.  Notwithstanding the foregoing, the Borrower, in its discretion,
shall have the right to make a prepayment, in whole or in part, of the
outstanding Principal of the Lenders on any Business Day upon one (1) Business
Day’s prior written notice thereof to the Administrative Agent and each Lender
in the form of a Reduction Notice attached hereto as Exhibit B; provided,
however, that (i) each such prepayment shall be in a minimum aggregate amount of
$100,000 and shall be an integral multiple of $100,000 in excess thereof;
provided, however that notwithstanding the foregoing, a prepayment may be in an
amount necessary to reduce any Borrowing Base Deficit existing at such time to
zero, and (iii) any accrued Interest and Fees in respect of such prepaid
Principal shall be paid on the immediately following Settlement Date.  

(e)The Borrower may, at any time upon at least ten (10) days’ prior written
notice to the Administrative Agent and each Lender, terminate the Facility Limit
in whole or ratably reduce the Facility Limit in part.  Each partial reduction
in the Facility Limit shall be in a minimum aggregate amount of $5,000,000 or
integral multiples of $1,000,000 in excess thereof, and no such partial
reduction shall reduce the Facility Limit to an amount less than 25,000,000.  In
connection with any partial reduction in the Facility Limit, the Commitment of
each Lender shall be ratably reduced and, in connection with the termination in
whole of the Facility Limit, the Commitment of each Lender shall be terminated
in whole.

(f)In connection with any reduction of the Commitments, the Borrower shall remit
to the Administrative Agent (i) instructions regarding such reduction and (ii)
for payment to the Lenders, cash in an amount sufficient to pay (A) Principal of
each Lender in excess of the Commitment of such Lender and (B) all other
outstanding Borrower Obligations with respect to such reduction (determined
based on the ratio of the reduction of the Commitments being effected to the
amount of the Commitments prior to such reduction or, if the Administrative
Agent reasonably determines that any portion of the outstanding Borrower
Obligations is allocable solely to that portion of the Commitments being reduced
or has arisen solely as a result of such reduction,

 

31

 

 

--------------------------------------------------------------------------------

 

all of such portion) including, without duplication, any associated Breakage
Fees.  Upon receipt of any such amounts, the Administrative Agent shall apply
such amounts first to the reduction of the outstanding Aggregate Principal, and
second to the payment of the remaining outstanding Borrower Obligations with
respect to such reduction, including any Breakage Fees, by paying such amounts
to the Lenders.

SECTION 2.03.  Interest and Fees.  

(a)On each Settlement Date, the Borrower shall, in accordance with the terms and
priorities for payment set forth in Section 4.01, pay to each Lender, the
Administrative Agent and the Structuring Agent certain fees (collectively, the
“Fees”) in the amounts set forth in the fee letter agreements from time to time
entered into, among the Borrower, the Lenders and/or the Administrative Agent or
the Structuring Agent (each such fee letter agreement, as amended, restated,
supplemented or otherwise modified from time to time, collectively being
referred to herein as the “Fee Letter”).  

(b)Each Loan of each Lender and the Principal thereof shall accrue interest on
each day when such Principal remains outstanding at the then applicable Interest
Rate for such Loan.  The Borrower shall pay all Interest (including, for the
avoidance of doubt, all Interest accrued on LIBOR Loans during an Interest
Period regardless of whether the applicable Tranche Period has ended), Fees and
Breakage Fees accrued during each Interest Period on each Settlement Date in
accordance with the terms and priorities for payment set forth in Section 4.01.

SECTION 2.04.  Records of Loans and Participation Advances.  Each Lender shall
record in its records, the date and amount of each Loan and Participation
Advance made by such Lender hereunder, the interest rate with respect thereto,
the Interest accrued thereon and each repayment and payment thereof.  Subject to
Section 14.03(b), such records shall be conclusive and binding absent manifest
error.  The failure to so record any such information or any error in so
recording any such information shall not, however, limit or otherwise affect the
obligations of the Borrower hereunder or under the other Transaction Documents
to repay the Principal of each Lender, together with all Interest accruing
thereon and all other Borrower Obligations.

SECTION 2.05.  Selection of Interest Rates and Tranche Periods.  

(a)Subject to the following sentence, each Loan shall bear interest initially at
LMIR.  Thereafter, so long as no Event of Default has occurred and is
continuing, the Borrower may from time to time elect to change or continue the
type of Interest Rate or Tranche Period borne by each Loan or, subject to the
minimum amount requirement for each outstanding Loan set forth in Section 2.02,
a portion thereof by notice to the Administrative Agent not later than
11:00 a.m. (New York City time), one (1) Business Day prior to the expiration of
any Tranche Period or Interest Period, as applicable; provided, that there shall
not be more than three (3) LIBOR Loans outstanding hereunder at any one time;
provided, further that for the avoidance of doubt, any change from LMIR to
Adjusted LIBOR or any change to a Tranche Period applicable to a Loan shall not
be effective until the Monthly Settlement Date occurring after the date of such
request.  Any such notices requesting the continuation or conversion of a Loan
to the Administrative Agent may be given by telephone, telecopy, or other
telecommunication device acceptable to the

 

32

 

 

--------------------------------------------------------------------------------

 

Administrative Agent (which notice shall be irrevocable once given and, if by
telephone, shall be promptly confirmed in writing in a manner acceptable to the
Administrative Agent).

(b)If, by the time required in Section 2.05(a), the Borrower fails to select a
Tranche Period or Interest Rate for any Loan, such Loan shall automatically
accrue Interest at LMIR for the next occurring Interest Period.

(c)Adjusted LIBOR or LMIR Notification.  Section 5.06 of this Agreement provides
a mechanism for determining an alternative rate of interest in the event that
Adjusted LIBOR or LMIR is no longer available or in certain other circumstances.
The Administrative Agent does not warrant or accept any responsibility for and
shall not have any liability with respect to, the administration, submission or
any other matter related to "LMIR" or “Adjusted LIBOR” or other rates in the
definition of "LMIR" or “Adjusted LIBOR” or with respect to any alternative or
successor rate thereto, or replacement rate therefor.

ARTICLE III
LETTER OF CREDIT FACILITY

SECTION 3.01.  Letters of Credit

(a)Subject to the terms and conditions hereof and the satisfaction of the
applicable conditions set forth in Article VI, the LC Bank shall issue or cause
the issuance of Letters of Credit on behalf of the Borrower (and, if applicable,
on behalf of, or for the account of, an Originator or a Sub-Originator or an
Affiliate of such Originators or Sub-Originators in favor of such beneficiaries
as such Originator or Sub-Originator or an Affiliate of such Originator or
Sub-Originator may elect with the consent of the Borrower); provided, however,
that the LC Bank will not be required to issue or cause to be issued any Letters
of Credit to the extent that after giving effect thereto:

(i)the Aggregate Principal plus the LC Participation Amount would exceed the
Facility Limit at such time;

(ii)the Aggregate Principal plus the Adjusted LC Participation Amount would
exceed the Borrowing Base at such time;

(iii)the LC Participation Amount would exceed the aggregate of the Commitments
of the Lenders at such time; or

(iv)the LC Participation Amount would exceed the LC Facility Sublimit.  

(b)Interest shall accrue on all amounts drawn under Letters of Credit for each
day on and after the applicable Drawing Date so long as such drawn amounts shall
have not been reimbursed to the LC Bank pursuant to the terms hereof.

 

33

 

 

--------------------------------------------------------------------------------

 

SECTION 3.02.  Issuance of Letters of Credit; Participations.

(a)The Borrower may request the LC Bank, upon two (2) Business Days’ prior
written notice submitted on or before 2:00 p.m. (New York City time), to issue a
Letter of Credit by delivering to the Administrative Agent, each Lender and the
LC Bank, the LC Bank’s form of Letter of Credit Application (the “Letter of
Credit Application”), substantially in the form of Exhibit E attached hereto and
an LC Request, in each case completed to the satisfaction of the Administrative
Agent and the LC Bank; and such other certificates, documents and other papers
and information as the Administrative Agent or the LC Bank may reasonably
request.  The Borrower also has the right to give instructions and make
agreements with respect to any Letter of Credit Application and the disposition
of documents, and to agree with the Administrative Agent upon any amendment,
extension or renewal of any Letter of Credit.

(b)Each Letter of Credit shall, among other things, (i) provide for the payment
of sight drafts or other written demands for payment when presented for honor
thereunder in accordance with the terms thereof and when accompanied by the
documents described therein and (ii) have an expiry date not later than the date
that is twelve (12) months after such Letter of Credit’s date of issuance,
extension or renewal, as the case may be, and in no event later than twelve (12)
months after the Scheduled Termination Date.  The terms of each Letter of Credit
may include customary “evergreen” provisions providing that such Letter of
Credit’s expiry date shall automatically be extended for additional periods not
to exceed twelve (12) months unless, not less than thirty (30) days (or such
longer period as may be specified in such Letter of Credit) (the “Notice Date”)
prior to the applicable expiry date, the LC Bank delivers written notice to the
beneficiary thereof declining such extension; provided, however, that if (x) any
such extension would cause the expiry date of such Letter of Credit to occur
after the date that is twelve (12) months after the Scheduled Termination Date
or (y) the LC Bank determines that any condition precedent (including those set
forth in Sections 3.01 and Article VI) to issuing such Letter of Credit
hereunder are not satisfied (other than any such condition requiring the
Borrower to submit an LC Request or Letter of Credit Application in respect
thereof), then the LC Bank, in the case of clause (x) above, may (or, at the
written direction of any Lender, shall) or, in the case of clause (y) above,
shall, use reasonable efforts in accordance with (and to the extent permitted
by) the terms of such Letter of Credit to prevent the extension of such expiry
date (including notifying the Borrower and the beneficiary of such Letter of
Credit in writing prior to the Notice Date that such expiry date will not be so
extended).  Each Letter of Credit shall be subject either to the Uniform Customs
and Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600, and any amendments or revisions thereof adhered to
by the LC Bank or the International Standby Practices (ISP98-International
Chamber of Commerce Publication Number 590), and any amendments or revisions
thereof adhered to by the LC Bank, as determined by the LC Bank.

(c)Immediately upon the issuance by the LC Bank of any Letter of Credit (or any
amendment to a Letter of Credit increasing the amount thereof), the LC Bank
shall be deemed to have sold and transferred to each Lender, and each Lender
shall be deemed irrevocably and unconditionally to have purchased and received
from the LC Bank, without recourse or warranty, an undivided interest and
participation, to the extent of such Lender’s Pro Rata LC Share, in such Letter
of Credit, each drawing made thereunder and the obligations of the Borrower
hereunder with respect thereto, and any security therefor or guaranty pertaining
thereto. Upon any change in

 

34

 

 

--------------------------------------------------------------------------------

 

the Commitments or Pro Rata LC Shares of the Lenders pursuant to this Agreement,
it is hereby agreed that, with respect to all outstanding Letters of Credit and
unreimbursed drawings thereunder, there shall be an automatic adjustment to the
participations pursuant to this clause (c) to reflect the new Pro Rata LC Shares
of the assignor and assignee Lender or of all Lenders with Commitments, as the
case may be.  In the event that the LC Bank makes any payment under any Letter
of Credit and the Borrower shall not have reimbursed such amount in full to the
LC Bank pursuant to Section 3.04(a), each Lender shall be obligated to make
Participation Advances with respect to such Letter of Credit in accordance with
Section 3.04(b).

SECTION 3.03.  Requirements For Issuance of Letters of Credit.  The Borrower
shall authorize and direct the LC Bank to name the Borrower, an Originator, a
Sub-Originator or an Affiliate of an Originator or Sub-Originator as the
“Applicant” or “Account Party” of each Letter of Credit.

SECTION 3.04.  Disbursements, Reimbursement.

(a)In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the LC Bank will promptly notify the
Administrative Agent and the Borrower of such request.  The Borrower shall
reimburse (such obligation to reimburse the LC Bank shall sometimes be referred
to as a “Reimbursement Obligation”) the LC Bank prior to 2:00 p.m. (New York
City time), on each date that an amount is paid by the LC Bank under any Letter
of Credit (each such date, a “Drawing Date”) in an amount equal to the amount so
paid by the LC Bank.  Such Reimbursement Obligation shall be satisfied by the
Borrower (i) first, by the remittance by the Administrative Agent to the LC Bank
of any available amounts then on deposit in the LC Collateral Account and (ii)
second, by the remittance by or on behalf of the Borrower to the LC Bank of any
other funds of the Borrower then available for disbursement.  In the event the
Borrower fails to reimburse the LC Bank for the full amount of any drawing under
any Letter of Credit by 2:00 p.m. (New York City time) on the Drawing Date
(including because the conditions precedent to a Loan requested by the Borrower
pursuant to Section 2.01 shall not have been satisfied), the LC Bank will
promptly notify each Lender thereof.  Any notice given by the LC Bank pursuant
to this Section may be oral if promptly confirmed in writing; provided that the
lack of such a prompt written confirmation shall not affect the conclusiveness
or binding effect of such oral notice.

(b)Each Lender shall upon any notice pursuant to clause (a) above make available
to the LC Bank an amount in immediately available funds equal to its Pro Rata LC
Share of the amount of the drawing (a “Participation Advance”), whereupon the
Lenders shall each be deemed to have made a Loan to the Borrower in that
amount.  If any Lender so notified fails to make available to the LC Bank the
amount of such Lender’s Pro Rata LC Share of such amount by 3:00 p.m. (New York
City time) on the Drawing Date, then interest shall accrue on such Lender’s
obligation to make such payment, from the Drawing Date to the date on which such
Lender makes such payment (i) at a rate per annum equal to the Overnight Bank
Funding Rate during the first three (3) days following the Drawing Date and (ii)
at a rate per annum equal to the Base Rate on and after the fourth day following
the Drawing Date.  The LC Bank will promptly give notice to each Lender of the
occurrence of the Drawing Date, but failure of the LC Bank to give any such
notice on the Drawing Date or in sufficient time to enable any Lender to effect
such payment on such date shall not relieve such Lender from its obligation
under this clause (b).  Each

 

35

 

 

--------------------------------------------------------------------------------

 

Lender’s obligation to make Participation Advances shall continue until the last
to occur of any of the following events:  (A) the LC Bank ceases to be obligated
to issue or cause to be issued Letters of Credit hereunder, (B) no Letter of
Credit issued hereunder remains outstanding and uncancelled or (C) all Credit
Parties have been fully reimbursed for all payments made under or relating to
Letters of Credit.

SECTION 3.05.  Repayment of Participation Advances.

(a)Upon (and only upon) receipt by the LC Bank for its account of immediately
available funds from or for the account of the Borrower (i) in reimbursement of
any payment made by the LC Bank under a Letter of Credit with respect to which
any Lender has made a Participation Advance to the LC Bank or (ii) in payment of
Interest on the Loans made or deemed to have been made in connection with any
such draw, the LC Bank will pay to each Lender, ratably (based on the
outstanding drawn amounts funded by each such Lender in respect of such Letter
of Credit), in the same funds as those received by the LC Bank; it being
understood, that the LC Bank shall retain a ratable amount of such funds that
were not the subject of any payment in respect of such Letter of Credit by any
Lender.

(b)If the LC Bank is required at any time to return to the Borrower, or to a
trustee, receiver, liquidator, custodian, or any official in any Insolvency
Proceeding, any portion of the payments made by the Borrower to the LC Bank
pursuant to this Agreement in reimbursement of a payment made under a Letter of
Credit or interest or fee thereon, each Lender shall, on demand of the LC Bank,
forthwith return to the LC Bank the amount of its Pro Rata LC Share of any
amounts so returned by the LC Bank plus interest at the Overnight Bank Funding
Rate, from the date the payment was first made to such Lender through, but not
including, the date the payment is returned by such Lender.

(c)If any Letters of Credit are outstanding and undrawn on the Termination Date,
the LC Collateral Account shall be funded from Collections (or, in the
Borrower’s sole discretion, by other funds available to the Borrower) in an
amount equal to the aggregate undrawn face amount of such Letters of Credit plus
all related fees to accrue through the stated expiration dates thereof (such
fees to accrue, as reasonably estimated by the LC Bank, the “LC Fee
Expectation”).

SECTION 3.06.  Documentation; Documentary and Processing Charges.  The Borrower
agrees to be bound by the terms of the Letter of Credit Application and by the
LC Bank’s interpretations of any Letter of Credit issued for the Borrower and by
the LC Bank’s written regulations and customary practices relating to letters of
credit, though the LC Bank’s interpretation of such regulations and practices
may be different from the Borrower’s own.  In the event of a conflict between
the Letter of Credit Application and this Agreement, this Agreement shall
govern.  Except in the case of gross negligence or willful misconduct by the LC
Bank as found by final non-appealable judgment of a Court of competent
jurisdiction, the LC Bank shall not be liable for any error, negligence and/or
mistakes, whether of omission or commission, in following the Borrower’s
instructions or those contained in the Letters of Credit or any modifications,
amendments or supplements thereto.  In addition to any other fees or expenses
owing under the Fee Letter or any other Transaction Document or otherwise
pursuant to any Letter of Credit Application, the Borrower shall pay to the LC
Bank for its own account any customary

 

36

 

 

--------------------------------------------------------------------------------

 

issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the LC Bank relating to letters of credit as from time to
time in effect.  Such customary fees shall be due and payable upon demand and
shall be nonrefundable.

SECTION 3.07.  Determination to Honor Drawing Request.  In determining whether
to honor any request for drawing under any Letter of Credit by the beneficiary
thereof, the LC Bank shall be responsible only to determine that the documents
and certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit and that any other drawing condition appearing on the face of
such Letter of Credit has been satisfied in the manner so set forth.

SECTION 3.08.  Nature of Participation and Reimbursement Obligations.  Each
Lender’s obligation in accordance with this Agreement to make Participation
Advances as a result of a drawing under a Letter of Credit, and the obligations
of the Borrower to reimburse the LC Bank upon a draw under a Letter of Credit,
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement and  under all
circumstances, including the following circumstances:

(i)any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the LC Bank, the other Credit Parties, the Borrower, the
Servicer, an Originator, a Sub-Originator, the Parent or any other Person for
any reason whatsoever;

(ii)the failure of the Borrower or any other Person to comply with the
conditions set forth in this Agreement for the making of a purchase,
reinvestments, requests for Letters of Credit or otherwise, it being
acknowledged that such conditions are not required for the making of
Participation Advances hereunder;

(iii)any lack of validity or enforceability of any Letter of Credit or any
set-off, counterclaim, recoupment, defense or other right which the Borrower,
the Parent, the Servicer, an Originator, a Sub-Originator or any Affiliate
thereof on behalf of which a Letter of Credit has been issued may have against
the LC Bank, or any other Credit Party or any other Person for any reason
whatsoever;

(iv)any claim of breach of warranty that might be made by the Borrower, an
Originator, a Sub-Originator or any Affiliate thereof, the LC Bank, or any
Lender against the beneficiary of a Letter of Credit, or the existence of any
claim, set-off, defense or other right which the Borrower, the Servicer, the LC
Bank or any Lender may have at any time against a beneficiary, any successor
beneficiary or any transferee of any Letter of Credit or the proceeds thereof
(or any Persons for whom any such transferee may be acting), the LC Bank, any
other Credit Party or any other Person, whether in connection with this
Agreement, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between the Borrower or any Affiliates of
the Borrower and the beneficiary for which any Letter of Credit was procured);

(v)the lack of power or authority of any signer of, or lack of validity,
sufficiency, accuracy, enforceability or genuineness of, any draft, demand,
instrument,

 

37

 

 

--------------------------------------------------------------------------------

 

certificate or other document presented under any Letter of Credit, or any such
draft, demand, instrument, certificate or other document proving to be forged,
fraudulent, invalid, defective or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect, even if the Administrative
Agent or the LC Bank has been notified thereof;

(vi)payment by the LC Bank under any Letter of Credit against presentation of a
demand, draft or certificate or other document which does not comply with the
terms of such Letter of Credit;

(vii)the solvency of, or any acts or omissions by, any beneficiary of any Letter
of Credit, or any other Person having a role in any transaction or obligation
relating to a Letter of Credit, or the existence, nature, quality, quantity,
condition, value or other characteristic of any property or services relating to
a Letter of Credit;

(viii)any failure by the LC Bank or any of the LC Bank’s Affiliates to issue any
Letter of Credit in the form requested by the Borrower;

(ix)any Material Adverse Effect;

(x)any breach of this Agreement or any other Transaction Document by any Credit
Party;

(xi)the occurrence or continuance of an Insolvency Proceeding with respect to
the Borrower, Parent, any Originator, any Sub-Originator or any Affiliate
thereof;

(xii)the fact that an Early Amortization Event, Event of Default or an Unmatured
Event of Default shall have occurred and be continuing;

(xiii)the fact that this Agreement or the obligations of the Borrower or the
Servicer hereunder shall have been terminated; and

(xiv)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

SECTION 3.09.  Indemnity.  In addition to other amounts payable hereunder, the
Borrower hereby agrees to protect, indemnify, pay and save harmless the
Administrative Agent, the LC Bank, each Lender, each other Credit Party and each
of the LC Bank’s Affiliates that have issued a Letter of Credit from and against
any and all claims, demands, liabilities, damages, taxes, penalties, interest,
judgments, losses, costs, charges and expenses (including Attorney Costs) which
the Administrative Agent, the LC Bank, any Lender, any other Credit Party or any
of their respective Affiliates may incur or be subject to as a consequence,
direct or indirect, of the issuance of any Letter of Credit, except to the
extent resulting from (a) the gross negligence or willful misconduct of the
party to be indemnified as determined by a final non-appealable judgment of a
court of competent jurisdiction or (b) the wrongful dishonor by the LC Bank of a
proper demand for payment made under any Letter of Credit, except if such
dishonor resulted from any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto Governmental Authority (all such acts or
omissions herein called “Governmental Acts”). This Section shall not

 

38

 

 

--------------------------------------------------------------------------------

 

apply with respect to any Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

SECTION 3.10.  Liability for Acts and Omissions.  As between the Borrower, on
the one hand, and the Administrative Agent, the LC Bank, the Lenders, and the
other Credit Parties, on the other, the Borrower assumes all risks of the acts
and omissions of, or misuse of any Letter of Credit by, the respective
beneficiaries of such Letter of Credit. In furtherance and not in limitation of
the foregoing, none of the Administrative Agent, the LC Bank, the Lenders, or
any other Credit Party shall be responsible for: (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for an issuance of any such Letter
of Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the LC Bank, any Lender
or any other Credit Party shall have been notified thereof; (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of the Borrower against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among the Borrower and any beneficiary of any Letter of Credit or any
such transferee; (iv) errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, electronic mail, cable, telegraph, telex,
facsimile or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Administrative Agent, the LC Bank, the Lenders, and the other
Credit Parties, including any Governmental Acts, and none of the above shall
affect or impair, or prevent the vesting of, any of the LC Bank’s rights or
powers hereunder.  Nothing in the preceding sentence shall relieve the LC Bank
from liability to the Borrower in any independent action or proceeding brought
by the Borrower against the LC Bank following reimbursement or payment by the
Borrower to the extent of any unavoidable direct damages suffered by the Seller
that are caused directly by the LC Bank's gross negligence or willful misconduct
in connection with the actions or omissions described in such clauses (i)
through (viii) of such sentence; provided that (i) the LC Bank shall be deemed
to have acted with due diligence and reasonable care if it acts in accordance
with standard letter of credit practice of commercial banks; and (ii) the
Borrower’s aggregate remedies against the LC Bank for wrongfully honoring a
presentation or wrongfully retaining honored documents shall in no event exceed
the aggregate amount paid by the Seller to the LC Bank with respect to the
honored presentation, plus interest as determined by a final non-appealable
judgment in a Court of competent jurisdiction.  In no event shall the
Administrative Agent, the LC Bank, the Lenders, or the other Credit Parties or
their respective Affiliates, be liable to the Borrower or any other Person for
any indirect, consequential, incidental, punitive, exemplary or special damages
or expenses (including without limitation Attorney Costs), or for any damages
resulting from any change in the value of any property relating to a Letter of
Credit.

Without limiting the generality of the foregoing, the Administrative Agent, the
LC Bank, the Lenders, and the other Credit Parties and each of their respective
Affiliates (i) may rely on any

 

39

 

 

--------------------------------------------------------------------------------

 

written communication believed in good faith by such Person to have been
authorized or given by or on behalf of the applicant for a Letter of Credit;
(ii) may honor any presentation if the documents presented appear on their face
to comply with the terms and conditions of the relevant Letter of Credit; (iii)
may honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the LC Bank or its Affiliates; (iv) may honor any
drawing that is payable upon presentation of a statement advising negotiation or
payment, upon receipt of such statement (even if such statement indicates that a
draft or other document is being delivered separately), and shall not be liable
for any failure of any such draft or other document to arrive, or to conform in
any way with the relevant Letter of Credit; (v) may pay any paying or
negotiating bank claiming that it rightfully honored under the laws or practices
of the place where such bank is located; and (vi) may settle or adjust any claim
or demand made on the Administrative Agent, the LC Bank, the Lenders, or the
other Credit Parties or their respective Affiliates, in any way related to any
order issued at the applicant’s request to an air carrier, a letter of guarantee
or of indemnity issued to a carrier or any similar document (each an “Order”)
and may honor any drawing in connection with any Letter of Credit that is the
subject of such Order, notwithstanding that any drafts or other documents
presented in connection with such Letter of Credit fail to conform in any way
with such Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the LC Bank under or in
connection with any Letter of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction, shall not put the LC Bank under
any resulting liability to the Borrower, any Credit Party or any other Person.

ARTICLE IV

SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS

SECTION 4.01.  Settlement Procedures.  

(a)The Servicer shall set aside and hold in trust for the benefit of the Secured
Parties (or, if so requested by the Administrative Agent, segregate in a
separate account designated by the Administrative Agent), which shall be an
account maintained and controlled by the Administrative Agent unless the
Administrative Agent otherwise instructs in its sole discretion), for
application in accordance with the priority of payments set forth below, all
Collections on Pool Receivables that are received by the Servicer or the
Borrower or received in any Lock-Box or Collection Account; provided, however,
that so long as each of the conditions precedent set forth in Section 6.03 are
satisfied on such date, the Servicer may release to the Borrower from such
Collections the amount (if any) necessary to pay the purchase price for
Receivables purchased by the Borrower on such date in accordance with the terms
of the Purchase and Sale Agreement (each such release, a “Release”).  On each
Settlement Date, the Servicer (or, following its assumption of control of the
Collection Accounts, the Administrative Agent) shall, distribute such
Collections in the following order of priority:

 

40

 

 

--------------------------------------------------------------------------------

 

(i)first, to the Servicer for the payment of the accrued Servicing Fees payable
for the immediately preceding Interest Period (plus, if applicable, the amount
of Servicing Fees payable for any prior Interest Period to the extent such
amount has not been distributed to the Servicer);

(ii)second, to each Lender and other Credit Party (ratably, based on the amount
then due and owing), all accrued and unpaid Interest, Fees and Breakage Fees due
to such Lender and other Credit Party for the immediately preceding Interest
Period (including any additional amounts or indemnified amounts payable under
Sections 5.03 and 13.01 in respect of such payments), plus, if applicable, the
amount of any such Interest, Fees and Breakage Fees (including any additional
amounts or indemnified amounts payable under Sections 5.03 and 13.01 in respect
of such payments) payable for any prior Interest Period to the extent such
amount has not been distributed to such Lender or Credit Party;

(iii)third, as set forth in clause (x), (y) or (z) below, as applicable:

(x)prior to the occurrence of the Termination Date, to the extent that a
Borrowing Base Deficit exists on such date: (I) first, to the Lenders (ratably,
based on the aggregate outstanding Principal of each Lender at such time) for
the payment of a portion of the outstanding Aggregate Principal at such time, in
an aggregate amount equal to the amount necessary to reduce the Borrowing Base
Deficit to zero ($0) and (II) second, to the LC Collateral Account, in reduction
of the Adjusted LC Participation Amount, in an amount equal to the amount
necessary (after giving effect to clause (I) above) to reduce the Borrowing Base
Deficit to zero ($0);

(y)on and after the occurrence of the Termination Date: (I) first, to each
Lender (ratably, based on the aggregate outstanding Principal of each Lender at
such time) for the payment in full of the aggregate outstanding Principal of
such Lender at such time and (II) second, to the LC Collateral Account (A) the
amount necessary to reduce the Adjusted LC Participation Amount to zero ($0) and
(B) an amount equal to the LC Fee Expectation at such time; or

(z)prior to the occurrence of the Termination Date, at the election of the
Borrower and in accordance with Section 2.02(d), to the payment of all or any
portion of the outstanding Principal of the Lenders at such time (ratably, based
on the aggregate outstanding Principal of each Lender at such time);

(iv)fourth, to the Credit Parties, the Affected Persons and the Borrower
Indemnified Parties (ratably, based on the amount due and owing at such time),
for the payment of all other Borrower Obligations then due and owing by the
Borrower to the Credit Parties, the Affected Persons and the Borrower
Indemnified Parties; and

 

41

 

 

--------------------------------------------------------------------------------

 

(v)fifth, the balance, if any, to be paid to the Borrower for its own account.

(b)All payments or distributions to be made by the Servicer, the Borrower and
any other Person to the Lenders (or their respective related Affected Persons
and the Borrower Indemnified Parties) and the LC Bank hereunder shall be paid or
distributed to the applicable party to which such amounts are owed.

(c)If and to the extent the Administrative Agent, any Credit Party, any Affected
Person or any Borrower Indemnified Party shall be required for any reason to pay
over to any Person (including any Obligor or any trustee, receiver, custodian or
similar official in any Insolvency Proceeding) any amount received on its behalf
hereunder, such amount shall be deemed not to have been so received but rather
to have been retained by the Borrower and, accordingly, the Administrative
Agent, such Credit Party, such Affected Person or such Borrower Indemnified
Party, as the case may be, shall have a claim against the Borrower for such
amount.

(d)For the purposes of this Section 4.01:

(i)if on any day the Outstanding Balance of any Pool Receivable is reduced or
adjusted as a result of any defective, rejected, returned, repossessed or
foreclosed goods or services, or any revision, cancellation, allowance, rebate,
credit memo, discount, or other adjustment made by the Borrower, any Originator,
any Sub-Originator, the Servicer, or any Affiliate of the Servicer, or any
setoff, counterclaim, or dispute between or among the Borrower or any Affiliate
of the Borrower, an Originator, a Sub-Originator, or any Affiliate of an
Originator, a Sub-Originator, or the Servicer or any Affiliate of the Servicer,
and an Obligor (any such reduction or adjustment, a “Dilution”), the Borrower
shall be deemed to have received on such day a Collection of such Pool
Receivable in the amount of such Dilution and, to the extent that the effect of
such Dilution is to cause a Borrowing Base Deficit or if such Dilution occurs on
or after the Termination Date, shall within two (2) Business Days pay to a
Collection Account (or as otherwise directed by the Administrative Agent at such
time) for the benefit of the Credit Parties for application pursuant to Section
4.01(a), an amount equal to (x) if such Dilution occurs prior to the Termination
Date, the lesser of (A) the sum of all deemed Collections with respect to such
Dilution and (B) an amount necessary to eliminate such Borrowing Base Deficit
and (y) if such Dilution occurs on or after the Termination Date, the sum of all
deemed Collections with respect to such Dilution;

(ii)if on any day any of the representations or warranties in Section 7.01 is
not true with respect to any Pool Receivable, the Borrower shall be deemed to
have received on such day a Collection of such Pool Receivable in full and, to
the extent that the effect of such breach is to cause a Borrowing Base Deficit
or if such breach occurs on or after the Termination Date, shall within two (2)
Business Days pay to a Collection Account (or as otherwise directed by the
Administrative Agent at such time) for the benefit of the Credit Parties for
application pursuant to Section 4.01(a), an amount equal to (x) if such breach
occurs prior to the Termination Date, the lesser of (A) the sum of all deemed
Collections with respect to such breach and (B) an amount necessary to eliminate
such Borrowing Base Deficit and (y) if such breach occurs on or after the
Termination Date, the

 

42

 

 

--------------------------------------------------------------------------------

 

sum of all deemed Collections with respect to such breach (Collections deemed to
have been received pursuant to Sections 4.01(d)(i) and 4.01(d)(ii) are
hereinafter sometimes referred to as “Deemed Collections”);

(iii)except as provided in clauses (i) or (ii) above or otherwise required by
Applicable Law or the relevant Contract, all Collections received from an
Obligor of any Receivable shall be applied to the Receivables of such Obligor in
the order of the age of such Receivables, starting with the oldest such
Receivable, unless such Obligor designates in writing its payment for
application to specific Receivables; and

(iv)if and to the extent the Administrative Agent, any Credit Party, any
Affected Person or any Borrower Indemnified Party shall be required for any
reason to pay over to an Obligor (or any trustee, receiver, custodian or similar
official in any Insolvency Proceeding) any amount received by it hereunder, such
amount shall be deemed not to have been so received by such Person but rather to
have been retained by the Borrower and, accordingly, such Person shall have a
claim against the Borrower for such amount, payable when and to the extent that
any distribution from or on behalf of such Obligor is made in respect thereof.

SECTION 4.02.  Payments and Computations, Etc.  (a) All amounts to be paid by
the Borrower or the Servicer to the Administrative Agent, any Credit Party, any
Affected Person or any Borrower Indemnified Party hereunder shall be paid no
later than noon (New York City time) on the day when due in same day funds to
the applicable party to which such amounts are due.

(b)Each of the Borrower and the Servicer shall, to the extent permitted by
Applicable Law, pay interest on any amount not paid or deposited by it when due
hereunder, at an interest rate per annum equal to 2.00% per annum above the Base
Rate, payable on demand.

(c)All computations of interest under subsection (b) above and all computations
of Interest, Fees and other amounts hereunder shall be made on the basis of a
year of 360 days (or, in the case of amounts determined by reference to the Base
Rate, 365 or 366 days, as applicable) for the actual number of days (including
the first but excluding the last day) elapsed.  Whenever any payment or deposit
to be made hereunder shall be due on a day other than a Business Day, such
payment or deposit shall be made on the next succeeding Business Day and such
extension of time shall be included in the computation of such payment or
deposit.

ARTICLE V

INCREASED COSTS; FUNDING LOSSES; TAXES; ILLEGALITY AND SECURITY INTEREST

SECTION 5.01.  Increased Costs.

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, liquidity,
compulsory loan, insurance charge or similar requirement against assets of,

 

43

 

 

--------------------------------------------------------------------------------

 

deposits with or for the account of, or credit extended or participated in by,
any Affected Person (except any reserve requirements covered by Section 5.07
hereof);

(ii)subject any Affected Person to any Taxes (except to the extent such Taxes
are (A) Indemnified Taxes for which relief is sought under Section 5.03,
(B) Taxes described in clause (b) or (c) of the definition of  Excluded Taxes or
(C) Other Connection Taxes that are imposed on or measured by net income
(however denominated) or that are franchise Taxes or branch profits Taxes) on
its loans, loan principal, letters of credit, commitments or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto; or

(iii)impose on any Affected Person any other condition, cost or expense (other
than Taxes) (A) affecting the Collateral, this Agreement, any other Transaction
Document, any Loan or any Letter of Credit or participation therein or (B)
affecting its obligations or rights to make Loans or issue or participate in
Letters of Credit;

and the result of any of the foregoing shall be to increase the cost to such
Affected Person of (A) acting as the Administrative Agent or a Credit Party
hereunder, (B) funding or maintaining any Loan or issuing or participating in,
any Letter of Credit (or interests therein) or (C) maintaining its obligation to
fund or maintain any Loan or issuing or participating in, any Letter of Credit,
or to reduce the amount of any sum received or receivable by such Affected
Person hereunder, then, upon request of such Affected Person, the Borrower shall
pay to such Affected Person such additional amount or amounts as will compensate
such Affected Person for such additional costs incurred or reduction suffered
provided that no Affected Person shall make a demand for payment hereunder
unless such Affected Person or any Affiliate thereof is also making or has made
a demand for reimbursement under one or more other trade receivables
securitization facilities so long as such Affected Person is recognizing such
increased costs in one or more other credit or securitization facilities.

(b)Capital and Liquidity Requirements.  If any Affected Person determines that
any Change in Law affecting such Affected Person or any lending office of such
Affected Person or such Affected Person’s holding company, if any, regarding
capital or liquidity requirements, has or would have the effect of (x)
increasing the amount of capital required to be maintained by such Affected
Person or Affected Person’s holding company, if any, or (y) reducing the rate of
return on such Affected Person’s capital or on the capital of such Affected
Person’s holding company, if any,  as a consequence of (A) this Agreement or any
other Transaction Document, (B) the commitments of such Affected Person
hereunder or under any other Transaction Document, (C) the Loans, Letters of
Credit or participations in Letters of Credit, made or issued by such Affected
Person or (D) any Capital, to a level below that which such Affected Person or
such Affected Person’s holding company could have achieved but for such Change
in Law (taking into consideration such Affected Person’s policies and the
policies of such Affected Person’s holding company with respect to capital
adequacy and liquidity), then from time to time, upon request of such Affected
Person, the Borrower will pay to such Affected Person such additional amount or
amounts as will compensate such Affected Person or such Affected Person’s
holding company for any such increase, reduction or charge provided that no
Affected Person shall make a demand for payment hereunder unless such Affected
Person or any Affiliate thereof is also making or has made a demand for
reimbursement under one or more other trade receivables

 

44

 

 

--------------------------------------------------------------------------------

 

securitization facilities so long as such Affected Person is recognizing such
increased costs in one or more other credit or securitization facilities.

(c) [reserved.]

(d)Certificates for Reimbursement.  A certificate of an Affected Person setting
forth in reasonable detail a calculation of the amount or amounts necessary to
compensate such Affected Person or its holding company, as the case may be, as
specified in clause (a) or (b) of this Section and delivered to the Borrower,
shall be conclusive absent manifest error.  The Borrower shall, subject to the
priorities of payment set forth in Section 4.01, pay such Affected Person the
amount shown as due on any such certificate on the first Settlement Date
occurring after the Borrower’s receipt of such certificate.

(e)Delay in Requests.  Failure or delay on the part of any Affected Person to
demand compensation pursuant to this Section shall not constitute a waiver of
such Affected Person’s right to demand such compensation. provided that the
Borrower shall not be required to compensate a Lender pursuant to this Section
for any increased costs incurred or reductions suffered more than 180 days prior
to the date that such Affected Person notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Affected Person’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the 180
day period referred to above shall be extended to include the period of
retroactive effect thereof).

SECTION 5.02.  Funding Losses.

(a)The Borrower will pay each Lender all Breakage Fees.

(b)A certificate of a Lender setting forth in reasonable detail a calculation of
the amount or amounts necessary to compensate such Lender, as specified in
clause (a) above and delivered to the Borrower, shall be conclusive absent
manifest error.  The Borrower shall, subject to the priorities of payment set
forth in Section 4.01, pay such Lender the amount shown as due on any such
certificate on the first Settlement Date occurring after the Borrower’s receipt
of such certificate.

SECTION 5.03.  Taxes.

(a)Payments Free of Taxes.  Without limitation or duplication of any obligation
in Section 5.03(b) or (c), any and all payments by or on account of any
obligation of the Borrower under any Transaction Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable
Law.  If any Applicable Law (as determined in the good faith discretion of the
applicable Credit Party, Affected Person or Borrower Indemnified Party) requires
the deduction or withholding of any Tax from any such payment to a Credit Party,
Affected Person or Borrower Indemnified Party, then the applicable Credit Party,
Affected Person or Borrower Indemnified Party shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law, and, if such Tax is an Indemnified Tax, then the sum payable by the
Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under

 

45

 

 

--------------------------------------------------------------------------------

 

this Section), the applicable Credit Party, Affected Person or Borrower
Indemnified Party receives an amount equal to the sum it would have received had
no such deduction or withholding been made.

(b)Payment of Other Taxes by the Borrower.  Without limitation or duplication of
any obligation in Sections 5.03(a) or (c), the Borrower shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or, at the
option of the Administrative Agent, timely reimburse the Administrative Agent
for the payment of, any Other Taxes.

(c)Indemnification by the Borrower.  The Borrower shall indemnify each Affected
Person, within thirty (30) days after receipt of written demand therefor, for
the full amount of any (I) Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Affected Person or required to be withheld or deducted
from a payment to such Affected Person and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the Borrower by an Affected Person (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of an Affected Person, shall be conclusive absent manifest error.

(d)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within ten days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender or any of their respective
Affiliates that are Affected Persons (but only to the extent that the Borrower
and its Affiliates have not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting any obligation of the Borrower, the
Servicer or their Affiliates to do so), (ii) any Taxes attributable to the
failure of such Lender or any of their respective Affiliates that are Affected
Persons to comply with Section 14.03(e) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender or
any of their respective Affiliates that are Affected Persons, in each case, that
are payable or paid by the Administrative Agent in connection with any
Transaction Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender, or any of their respective Affiliates that are Affected Persons
under any Transaction Document or otherwise payable by the Administrative Agent
to such Lender, or any of their respective Affiliates that are Affected Persons
from any other source against any amount due to the Administrative Agent under
this clause (d).

(e)Evidence of Payments.  As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 5.03, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

46

 

 

--------------------------------------------------------------------------------

 

(f)Status of Affected Persons.  (i) Any Affected Person that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Transaction Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Affected Person, if reasonably requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Affected Person is subject to backup withholding
or information reporting requirements.  Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
5.03(f)(ii)(A), 5.03(f)(ii)(B) and 5.03(g)) shall not be required if, in the
Affected Person’s reasonable judgment, such completion, execution or submission
would subject such Affected Person to any material unreimbursed cost or expense
or would materially prejudice the legal or commercial position of such Affected
Person.

(ii)Without limiting the generality of the foregoing:

(A)an Affected Person that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or about the time on which such Affected Person
becomes a party to this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of Internal Revenue Service Form W-9 certifying that such Affected Person is
exempt from U.S. federal backup withholding tax;

(B)any Affected Person that is not a U.S. Person shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the Affected Person) on or
about the time on which such Affected Person becomes a party to this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), whichever of the following is applicable:

(1)in the case of such an Affected Person claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Transaction Document, executed copies of Internal Revenue
Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Transaction Document, Internal Revenue
Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal

 

47

 

 

--------------------------------------------------------------------------------

 

withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2)executed copies of Internal Revenue Service Form W-8ECI;

(3)in the case of such an Affected Person claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Affected Person is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of Internal Revenue Service
Form W-8BEN or Internal Revenue Service Form W-8BEN-E, as applicable; or

(4)to the extent such Affected Person is not the beneficial owner, executed
copies of Internal Revenue Service Form W-8IMY, accompanied by Internal Revenue
Service Form W-8ECI, Internal Revenue Service Form W-8BEN or Internal Revenue
Service Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate,
Internal Revenue Service Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that, if such Affected Person is
a partnership and one or more direct or indirect partners of such Affected
Person are claiming the portfolio interest exemption, such Affected Person may
provide a U.S. Tax Compliance Certificate on behalf of each such direct and
indirect partner; and

(C)any Affected Person that is not a U.S. Person shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or about
the time on which such Affect Person becomes a party to this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made.

(g)Documentation Required by FATCA.  If a payment made to an Affected Person
under any Transaction Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Affected Person were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as

 

48

 

 

--------------------------------------------------------------------------------

 

applicable), such Affected Person shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by Applicable Law and at
such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by Applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Affected Person has complied
with such Affected Person’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this clause
(g), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(h)Survival.  Each party’s obligations under this Section 5.03 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Credit Party or any other Affected Person,
the termination of the Commitments and the repayment, satisfaction or discharge
of all the Borrower Obligations and the Servicer’s obligations hereunder.

(i)If the Administrative Agent is a U.S. Person, it shall deliver to the
Borrower on or prior to the date on which it becomes the Administrative Agent
under this Agreement two duly completed copies of Internal Revenue Service Form
W-9. If the Administrative Agent is not a U.S. Person, it shall provide to the
Borrower on or prior to the date on which it becomes the Administrative Agent
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower): (A) an executed copy of Internal Revenue Service Form
W-8ECI with respect to any amounts payable to the Administrative Agent for its
own account, and, unless any Early Amortization Event, Event of Default or
Unmatured Event of Default has occurred, (B) an executed copy of Internal
Revenue Service Form W-8IMY with respect to any amounts payable to the
Administrative Agent for the account of others, certifying (a) that it is a
“U.S. branch” and that the payments it receives for the account of others are
not effectively connected with the conduct of its trade or business within the
United States and that it is to be treated as a U.S. Person with respect to such
payments as contemplated by Section 1.1441-1(b)(2)(iv) of the United States
Treasury Regulations or (b) that it is a qualified intermediary that assumes
primary withholding responsibility under Chapters 3 and 4 and primary Form 1099
reporting and backup withholding responsibility for payments to such account (in
the event any Early Amortization Event, Event of Default or Unmatured Event of
Default has occurred, an Administrative Agent that is not a U.S. Person may
provide any properly completed Form W-8 (or successor form)).

(j)Updates.  Each Affected Person agrees that if any form or certification it
previously delivered pursuant to this Section 5.03 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

SECTION 5.04.  Inability to Determine Adjusted LIBOR or LMIR; Change in
Legality.

(a)If any Lender shall have determined (which determination shall be conclusive
and binding upon the parties hereto absent manifest error) on any day, by reason
of circumstances affecting the interbank Eurodollar market, either that: (i)
dollar deposits in the relevant amounts and for the relevant Interest Period or
day, as applicable, are not available, (ii)

 

49

 

 

--------------------------------------------------------------------------------

 

adequate and reasonable means do not exist for ascertaining Adjusted LIBOR or
LMIR for such Interest Period or day, as applicable, or (iii) Adjusted LIBOR or
LMIR determined pursuant hereto does not accurately reflect the cost to the
applicable Affected Person (as conclusively determined by the related Lender) of
maintaining any Portion of Principal during such Interest Period or day, as
applicable, until such Lender shall promptly give telephonic notice of such
determination, confirmed in writing, to the Administrative Agent and Borrower on
such day.  Upon delivery of such notice: (i) no Portion of Principal shall be
funded thereafter at Adjusted LIBOR or LMIR unless and until such Lender shall
have given notice to the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist and (ii) with
respect to any outstanding Portion of Principal then funded at Adjusted LIBOR or
LMIR, such Interest Rate shall automatically and immediately be converted to the
Base Rate.

(b)If on any day any Lender shall have been notified by any Lender that such
Lender has determined (which determination shall be final and conclusive absent
manifest error) that any Change in Law, or compliance by such Lender with any
Change in Law, shall make it unlawful or impossible for such Lender to fund or
maintain any Portion of Principal at or by reference to Adjusted LIBOR or LMIR,
such Lender shall notify the Borrower and the Administrative Agent
thereof.  Upon receipt of such notice, such Lender notifies the Borrower and the
Administrative Agent that the circumstances giving rise to such determination no
longer apply, (i) no Portion of Principal shall be funded at or by reference to
Adjusted LIBOR or LMIR and (ii) the Interest Rate for any outstanding Portion of
Principal then funded at Adjusted LIBOR or LMIR shall automatically and
immediately be converted to the Base Rate.

SECTION 5.05.  Security Interest.  

(a)As security for the performance by the Borrower of all the terms, covenants
and agreements on the part of the Borrower to be performed under this Agreement
or any other Transaction Document, including the punctual payment when due of
the Aggregate Principal and all Interest in respect of the Loans and all other
Borrower Obligations, the Borrower hereby grants to the Administrative Agent for
its benefit and the ratable benefit of the Secured Parties, a continuing
security interest in, all of the Borrower’s right, title and interest in, to and
under all of the following, whether now or hereafter owned, existing or arising
(collectively, the “Collateral”): (i) all Pool Receivables, (ii) all Related
Security with respect to such Pool Receivables, (iii) all Collections with
respect to such Pool Receivables, (iv) the Lock-Boxes and Collection Accounts
and all amounts on deposit therein, and all certificates and instruments, if
any, from time to time evidencing such Lock-Boxes and Collection Accounts and
amounts on deposit therein, (v) all rights (but none of the obligations) of the
Borrower under the Sale Agreements, (vi) all other personal and fixture property
or assets of the Borrower of every kind and nature including all goods
(including inventory, equipment and any accessions thereto), instruments
(including promissory notes), documents, accounts, chattel paper (whether
tangible or electronic), deposit accounts, securities accounts, securities
entitlements, letter-of-credit rights, commercial tort claims, securities and
all other investment property, supporting obligations, money, any other contract
rights or rights to the payment of money, insurance claims and proceeds, and all
general intangibles (including all payment intangibles) (each as defined in the
UCC) and (vii) all proceeds of, and all amounts received or receivable under any
or all of, the foregoing.

 

50

 

 

--------------------------------------------------------------------------------

 

The Administrative Agent (for the benefit of the Secured Parties) shall have,
with respect to all the Collateral, and in addition to all the other rights and
remedies available to the Administrative Agent (for the benefit of the Secured
Parties), all the rights and remedies of a secured party under any applicable
UCC.  The Borrower hereby authorizes the Administrative Agent to file financing
statements describing as the collateral covered thereby as “all of the debtor’s
personal property or assets” or words to that effect, notwithstanding that such
wording may be broader in scope than the collateral described in this Agreement.

Immediately upon the occurrence of the Final Payout Date, the Collateral shall
be automatically released from the lien created hereby, and this Agreement and
all obligations (other than those expressly stated to survive such termination)
of the Administrative Agent, the Lenders and the other Credit Parties hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party, and all rights to the Collateral shall revert to the Borrower;
provided, however, that promptly following written request therefor by the
Borrower delivered to the Administrative Agent following any such termination,
and at the expense of the Borrower, the Administrative Agent shall execute and
deliver to the Borrower UCC-3 termination statements and such other documents as
the Borrower shall reasonably request to evidence such termination.

SECTION 5.06.Successor Adjusted LIBOR or LMIR.

(a)Notwithstanding anything to the contrary herein or in any other Transaction
Document, if the Administrative Agent determines that a Benchmark Transition
Event or an Early Opt-in Event has occurred with respect to Adjusted LIBOR or
LMIR, the Administrative Agent and the Borrower may amend this Agreement to
replace Adjusted LIBOR or LMIR, as applicable, with a Benchmark Replacement; and
any such amendment will become effective at 5:00 p.m. New York City time on the
fifth (5th) Business Day after the Administrative Agent has provided such
proposed amendment to all Lenders, so long as the Administrative Agent has not
received, by such time, written notice of objection to such amendment from the
Majority Lenders. Until the Benchmark Replacement with respect to Adjusted LIBOR
or LMIR, as applicable, is effective, each advance and renewal of a Loan bearing
interest with reference to Adjusted LIBOR or LMIR, as applicable, will continue
to bear interest with reference to Adjusted LIBOR or LMIR, as applicable;
provided however, during a Benchmark Unavailability Period (i) any Loan pending
selection of an Interest Rate at inception or upon the expiration of the related
Tranche Period of a LIBOR Loan that has not yet gone into effect shall be deemed
to be a selection of or renewal of the Base Rate with respect to such Loan, (ii)
all outstanding Loans bearing interest under Adjusted LIBOR or LMIR shall
automatically be converted to the Base Rate at the expiration of the existing
Interest Period (or sooner, if Administrative Agent cannot continue to lawfully
maintain such affected Loan under Adjusted LIBOR or LMIR, as applicable) and
(iii) the component of the Base Rate based upon LMIR will not be used in any
determination of the Base Rate.

(b)In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Transaction Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.  

 

51

 

 

--------------------------------------------------------------------------------

 

(c)The Administrative Agent will promptly notify the Borrower and the Lenders of
(i) the implementation of any Benchmark Replacement, (ii) the effectiveness of
any Benchmark Replacement Conforming Changes and (iii) the commencement of any
Benchmark Unavailability Period. Any determination, decision or election that
may be made by the Administrative Agent or the Lenders pursuant to this Section
5.06 including any determination with respect to a tenor, rate or adjustment or
of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 5.06.

(d)As used in this Section 5.06:

(i)“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
that has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a rate of
interest as a replacement to Adjusted LIBOR or LMIR  for U.S. dollar-denominated
credit facilities and (b) the Benchmark Replacement Adjustment; provided that,
if the Benchmark Replacement as so determined would be less than zero, the
Benchmark Replacement will be deemed to be zero for the purposes of this
Agreement.

(ii)“Benchmark Replacement Adjustment” means, with respect to any replacement of
Adjusted LIBOR or LMIR with an alternate benchmark rate for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower (a) giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of Adjusted LIBOR or LMIR, as applicable, with the applicable
Benchmark Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for such replacement of
Adjusted LIBOR or LMIR for U.S. dollar-denominated credit facilities at such
time and (b) which may also reflect adjustments to account for (i) the effects
of the transition from Adjusted LIBOR or LMIR, as applicable, to the Benchmark
Replacement for such Available Currency and (ii) yield- or risk-based
differences between Adjusted LIBOR or LMIR and the Benchmark Replacement.

(iii)“Benchmark Replacement Conforming Changes” means, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
may be appropriate to reflect the adoption and implementation of such Benchmark

 

52

 

 

--------------------------------------------------------------------------------

 

Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice in the United States
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

(iv)“Benchmark Replacement Date” means the earlier to occur of the following
events with respect to Adjusted LIBOR or LMIR:

(A)in the case of clause (A) or (B) of the definition of “Benchmark Transition
Event,” the later of (x) the date of the public statement or publication of
information referenced therein and (y) the date on which the administrator of
Adjusted LIBOR or LMIR permanently or indefinitely ceases to provide Adjusted
LIBOR or LMIR; or

(B)in the case of clause (C) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

(v)“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to Adjusted LIBOR or LMIR:

(A) a public statement or publication of information by or on behalf of the
administrator of Adjusted LIBOR or LMIR announcing that such administrator has
ceased or will cease to provide Adjusted LIBOR or LMIR, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide Adjusted LIBOR or
LMIR;

(B) a public statement or publication of information by a Governmental Authority
having jurisdiction over the Administrative Agent, the regulatory supervisor for
the administrator of Adjusted LIBOR or LMIR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for Adjusted LIBOR
or LMIR, a resolution authority with jurisdiction over the administrator for
Adjusted LIBOR or LMIR or a court or an entity with similar insolvency or
resolution authority over the administrator for Adjusted LIBOR or LMIR, which
states that the administrator of Adjusted LIBOR or LMIR has ceased or will cease
to provide Adjusted LIBOR or LMIR permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide Adjusted LIBOR or LMIR; or

(C) a public statement or publication of information by the regulatory
supervisor for the administrator of Adjusted LIBOR or LMIR

 

53

 

 

--------------------------------------------------------------------------------

 

or a Governmental Authority having jurisdiction over the Administrative Agent
announcing that Adjusted LIBOR or LMIR is no longer representative.

(vi)“Benchmark Unavailability Period” means, if a Benchmark Transition Event and
its related Benchmark Replacement Date have occurred with respect to Adjusted
LIBOR or LMIR and solely to the extent that Adjusted LIBOR or LMIR has not been
replaced with a Benchmark Replacement, the period (x) beginning at the time that
such Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced Adjusted LIBOR or LMIR for all purposes hereunder in
accordance with this Section 5.06 and (y) ending at the time that a Benchmark
Replacement has replaced Adjusted LIBOR or LMIR for all purposes hereunder
pursuant to Section 5.06.

(vii)“Early Opt-in Event” means a determination by the Administrative Agent that
U.S. dollar-denominated credit facilities being executed at such time, or that
include language similar to that contained in this Section 5.06, are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace Adjusted LIBOR or LMIR for loans in Dollars.

(viii)“Relevant Governmental Body” means the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

SECTION 5.07.Euro-Rate Reserves.

(a)If any Lender is required to maintain reserves with respect to liabilities or
assets consisting of or including eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), the Borrower shall pay to such Lender
additional interest on the unpaid principal amount of each LIBOR Loan and LMIR
Loan equal to the actual costs of such reserves allocated to such Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive in the absence of manifest error), which shall be due and payable on
each date on which Interest is payable on such Loan; provided the Borrower shall
have received at least fifteen days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender.  If a Lender
fails to give notice fifteen days prior to the relevant Settlement Date, such
additional interest shall be due and payable fifteen days from receipt of such
notice.

(b)If any Lender is required to comply with any reserve ratio requirement or
analogous requirement of any central banking or financial regulatory authority
or other Governmental Authority imposed in respect of the maintenance of the
Commitments or the funding of the LIBOR Loans or LMIR Loans, the Borrower shall
pay such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error) which in each case shall be due and payable on each date on which
Interest is

 

54

 

 

--------------------------------------------------------------------------------

 

payable on such Loan; provided the Borrower shall have received at least fifteen
days’ prior notice (with a copy to the Administrative Agent) of such additional
costs from such Lender.  If a Lender fails to give notice fifteen days prior to
the relevant Settlement Date, such additional costs shall be due and payable
fifteen days from receipt of such notice.

ARTICLE VI

CONDITIONS to Effectiveness and CREDIT EXTENSIONS

SECTION 6.01.  Conditions Precedent to Effectiveness and the Initial Credit
Extension.  This Agreement shall become effective as of the Closing Date when
(a) the Administrative Agent shall have received each of the documents,
agreements (in fully executed form), opinions of counsel, lien search results,
UCC filings, certificates and other deliverables listed on the closing
memorandum attached as Exhibit J hereto, in each case, in form and substance
reasonably acceptable to the Administrative Agent and (b) all fees and expenses
payable by the Borrower on the Closing Date to the Credit Parties have been paid
in full in accordance with the terms of the Transaction Documents.

SECTION 6.02.  Conditions Precedent to All Credit Extensions.  Each Credit
Extension hereunder on or after the Closing Date shall be subject to the
conditions precedent that:

(a)in the case of a Loan, the Borrower shall have delivered to the
Administrative Agent and each Lender a Loan Request for such Loan, and in the
case of a Letter of Credit, the Borrower shall have delivered to the
Administrative Agent, each Lender and the LC Bank, a Letter of Credit
Application and an LC Request, in each case, in accordance with Section 2.02(a)
or Section 3.02(a), as applicable;

(b)the Servicer shall have delivered to the Administrative Agent and each Lender
all Information Packages and Interim Reports required to be delivered hereunder;

(c)the conditions precedent to such Credit Extension specified in
Section 2.01(i) through (iv) and Section 3.01(a), as applicable, shall be
satisfied;

(d)on the date of such Credit Extension the following statements shall be true
and correct (and upon the occurrence of such Credit Extension, the Borrower and
the Servicer shall be deemed to have represented and warranted that such
statements are then true and correct):

(i)the representations and warranties of the Borrower and the Servicer contained
in Sections 7.01 and 7.02 are true and correct in all material respects on and
as of the date of such Credit Extension as though made on and as of such date
unless such representations and warranties by their terms refer to an earlier
date, in which case they shall be true and correct in all material respects on
and as of such earlier date;

(ii)no Early Amortization Event, Event of Default or Unmatured Event of Default
has occurred and is continuing, and no Early Amortization Event, Event of
Default or Unmatured Event of Default would result from such Credit Extension;

 

55

 

 

--------------------------------------------------------------------------------

 

(iii)no Borrowing Base Deficit exists or would exist after giving effect to such
Credit Extension; and

(iv)the Termination Date has not occurred.

SECTION 6.03.  Conditions Precedent to All Releases.  Each Release hereunder on
or after the Closing Date shall be subject to the conditions precedent that:

(a)after giving effect to such Release, the Servicer shall be holding in trust
for the benefit of the Secured Parties an amount of Collections sufficient to
pay the sum of (x) all accrued and unpaid Servicing Fees, Interest, Fees and
Breakage Fees, in each case, through the date of such Release, (y) the amount of
any Borrowing Base Deficit and (z) the amount of all other accrued and unpaid
Borrower Obligations through the date of such Release;

(b)the Borrower shall use the proceeds of such Release solely to pay the
purchase price for Receivables purchased by the Borrower in accordance with the
terms of the Purchase and Sale Agreement; and

(c)on the date of such Release the following statements shall be true and
correct (and upon the occurrence of such Release, the Borrower and the Servicer
shall be deemed to have represented and warranted that such statements are then
true and correct):

(i)the representations and warranties of the Borrower and the Servicer contained
in Sections 7.01 and 7.02 are true and correct in all material respects on and
as of the date of such Release as though made on and as of such date unless such
representations and warranties by their terms refer to an earlier date, in which
case they shall be true and correct in all material respects on and as of such
earlier date;

(ii)no Early Amortization Event, Event of Default or Unmatured Event of Default
has occurred and is continuing, and no Early Amortization Event, Event of
Default or Unmatured Event of Default would result from such Release;

(iii)no Borrowing Base Deficit exists or would exist after giving effect to such
Release; and

(iv)the Termination Date has not occurred.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

SECTION 7.01.  Representations and Warranties of the Borrower.  The Borrower
represents and warrants to each Credit Party as of the Closing Date, on each
Settlement Date, on each Release Date and on each day on which a Credit
Extension shall have occurred:

(a)Organization and Good Standing.  The Borrower is a limited liability company
duly organized and validly existing in good standing under the laws of the State
of Delaware and has full power and authority under its constitutional documents
and under the laws

 

56

 

 

--------------------------------------------------------------------------------

 

of its jurisdiction to own its properties and to conduct its business as such
properties are currently owned and such business is presently conducted.

(b)[reserved.]

(c)Power and Authority; Due Authorization.  The Borrower (i) has all necessary
power and authority to (A) execute and deliver this Agreement and the other
Transaction Documents to which it is a party, (B) perform its obligations under
this Agreement and the other Transaction Documents to which it is a party and
(C) grant a security interest in the Collateral to the Administrative Agent on
the terms and subject to the conditions herein provided and (ii) has duly
authorized by all necessary action such grant and the execution, delivery and
performance of, and the consummation of the transactions provided for in, this
Agreement and the other Transaction Documents to which it is a party.

(d)Binding Obligations.  This Agreement and each of the other Transaction
Documents to which the Borrower is a party constitutes  legal, valid and binding
obligations of the Borrower, enforceable against the Borrower in accordance with
their respective terms, except (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) as such
enforceability may be limited by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.

(e)No Conflict or Violation.  The execution, delivery and performance of, and
the consummation of the transactions contemplated by, this Agreement and the
other Transaction Documents to which the Borrower is a party, and the
fulfillment of the terms hereof and thereof, will not (i) conflict with, result
in any breach of any of the terms or provisions of, or constitute (with or
without notice or lapse of time or both) a default under its organizational
documents or any indenture, sale agreement, credit agreement, loan agreement,
security agreement, mortgage, deed of trust, or other agreement or instrument to
which the Borrower is a party or by which it or any of its properties is bound,
(ii) result in the creation or imposition of any Adverse Claim upon any of the
Collateral pursuant to the terms of any such indenture, credit agreement, loan
agreement, security agreement, mortgage, deed of trust, or other agreement or
instrument other than this Agreement and the other Transaction Documents or
(iii) conflict with or violate any Applicable Law, except to the extent that any
such conflict or violation referred to in clause (iii) could not reasonably be
expected to have a Material Adverse Effect.

(f)Litigation and Other Proceedings.  (i)  There is no action, suit, proceeding
or investigation pending or, to the knowledge of the Borrower, threatened in
writing, against the Borrower before any Governmental Authority and (ii) the
Borrower is not subject to any order, judgment, decree, injunction, stipulation
or consent order of or with any Governmental Authority that, in the case of
either of the foregoing clauses (i) and (ii), (A) asserts the invalidity of this
Agreement or any other Transaction Document, (B) seeks to prevent the grant of a
security interest in any Collateral by the Borrower to the Administrative Agent,
the ownership or acquisition by the Borrower of any Pool Receivable or other
Collateral or the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document, (C) seeks any determination or
ruling that could materially and adversely affect the performance by the
Borrower of its obligations under, or the validity or enforceability of, this
Agreement or any other

 

57

 

 

--------------------------------------------------------------------------------

 

Transaction Document or (D) individually or in the aggregate for all such
actions, suits, proceedings and investigations could reasonably be expected to
have a Material Adverse Effect.

(g)Governmental Approvals.  Except where the failure to obtain or make such
authorization, consent, order, approval or action could not reasonably be
expected to have a Material Adverse Effect, all authorizations, consents, orders
and approvals of, or other actions by, any Governmental Authority that are
required to be obtained by the Borrower in connection with the grant of a
security interest in the Collateral to the Administrative Agent hereunder or the
due execution, delivery and performance by the Borrower of this Agreement or any
other Transaction Document to which it is a party and the consummation by the
Borrower of the transactions contemplated by this Agreement and the other
Transaction Documents to which it is a party have been obtained or made and are
in full force and effect.

(h)Margin Regulations.  The Borrower is not engaged, principally or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meanings of Regulations T, U and
X of the Board of Governors of the Federal Reserve System).

(i)Solvency.  After giving effect to the transactions contemplated by this
Agreement and the other Transaction Documents, the Borrower is Solvent.

(j)Offices; Legal Name.  The Borrower’s sole jurisdiction of organization is the
State of Delaware and such jurisdiction has not changed within four months prior
to the date of this Agreement.  The office of the Borrower is located at 3
Summit Park Drive, Suite 700 Independence, OH 44131.  The legal name of the
Borrower is Covia Financing LLC.

(k)Investment Company Act; Volcker Rule.  The Borrower (i) is not, and is not
controlled by, an “investment company” registered or required to be registered
under the Investment Company Act and (ii) is not a “covered fund” under the
Volcker Rule.  In determining that the Borrower is not a “covered fund” under
the Volcker Rule, the Borrower relies on, and is entitled to rely on, the
exemption from the definition of “investment company” set forth in Section
3(c)(5) of the Investment Company Act.

(l)No Material Adverse Effect.  Since the date of formation of the Borrower
there has been no Material Adverse Effect with respect to the Borrower.

(m)Accuracy of Information.  All Information Packages, Interim Reports, Loan
Requests, LC Requests, Letter of Credit Applications, certificates, reports,
statements, documents and other written information furnished to the
Administrative Agent or any other Credit Party by or on behalf of the Borrower
pursuant to any provision of this Agreement or any other Transaction Document,
or in connection with or pursuant to any amendment or modification of, or waiver
under, this Agreement or any other Transaction Document, at the time the same
are so furnished, taken as a whole, to the Administrative Agent or such other
Credit Party, does not contain any untrue statement of a material fact or omit
to state a material fact or any fact necessary to make the statements contained
therein not misleading.

(n)Anti-Money Laundering/International Trade Law Compliance.  No Covered Entity
is a Sanctioned Person.  No Covered Entity, either in its own right or,
knowingly,

 

58

 

 

--------------------------------------------------------------------------------

 

through any third party, (i) has any of its assets in a Sanctioned Country or in
the possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (ii) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (iii) engages in any dealings
or transactions prohibited by any Anti-Terrorism Law.

(o)Mortgages Covering As Extracted Collateral.  Other than those for which a
release reasonably satisfactory to the Administrative Agent has been obtained,
there are no mortgages that are effective as financing statements covering as
extracted collateral and that name any Originator or any Sub-Originator (or, if
such Originator or Sub-Originator is not the "record owner" of the underlying
property, any "record owner" with respect to such as extracted collateral, as
such term is used in the UCC) as grantor, debtor or words of similar effect
filed or recorded in any jurisdiction.

(p)Perfection Representations.

(i)This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Borrower’s right, title and interest in, to and
under the Collateral which (A) security interest has been perfected and is
enforceable against creditors of and purchasers from the Borrower and (B) will
be free of all Adverse Claims in such Collateral.  

(ii)The Receivables constitute “accounts” (including “accounts” constituting
“as-extracted collateral”) or “general intangibles” within the meaning of
Section 9-102 of the UCC.

(iii)The Borrower owns and has good and marketable title to the Collateral free
and clear of any Adverse Claim of any Person.

(iv)All appropriate financing statements, financing statement amendments and
continuation statements have been filed in the proper filing office in the
appropriate jurisdictions under Applicable Law in order to perfect (and continue
the perfection of) the sale and contribution of the Receivables and Related
Security from each Originator to the Borrower pursuant to the Purchase and Sale
Agreement, the sale and transfer of Receivables from each Sub-Originator to
Originator pursuant to the Sub-Originator Sale Agreement and the grant by the
Borrower of a security interest in the Collateral to the Administrative Agent
pursuant to this Agreement.

(v)Other than the security interest granted to the Administrative Agent pursuant
to this Agreement, the Borrower has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Collateral except as
permitted by this Agreement and the other Transaction Documents.  The Borrower
has not authorized the filing of and is not aware of any financing statements
filed against the Borrower that include a description of collateral covering the
Collateral other than any financing statement (i) in favor of the Administrative
Agent or (ii)

 

59

 

 

--------------------------------------------------------------------------------

 

that has been terminated.  The Borrower is not aware of any judgment lien, ERISA
lien or tax lien filings against the Borrower.

(vi)Notwithstanding any other provision of this Agreement or any other
Transaction Document, the representations contained in this Section 7.01(p)
shall be continuing and remain in full force and effect until the Final Payout
Date;

provided, that any non-filing of Local-Level Financing Statements with respect
to any Exception Mines shall not be a violation of this clause.

(q)The Lock-Boxes and Collection Accounts.

(i)Nature of Collection Accounts.  Each Collection Account constitutes a
“deposit account” within the meaning of the applicable UCC.

(ii)Ownership.  Each Lock-Box and Collection Account is in the name of the
Borrower, and the Borrower owns and has good and marketable title to the
Collection Accounts free and clear of any Adverse Claim.

(iii)Perfection.  The Borrower has delivered to the Administrative Agent a fully
executed Account Control Agreement relating to each Lock-Box and Collection
Account, pursuant to which each applicable Collection Account Bank has agreed to
comply  following and during the continuance of an Early Amortization Event,
Unmatured Event of Default or Event of Default with the instructions originated
by the Administrative Agent directing the disposition of funds in such Lock-Box
and Collection Account without further consent by the Borrower, the Servicer or
any other Person.  The Administrative Agent has “control” (as defined in Section
9-104 of the UCC) over each Collection Account.

(iv)Instructions.  Neither the Lock-Boxes nor the Collection Accounts are in the
name of any Person other than the Borrower.  Neither the Borrower nor the
Servicer has consented to the applicable Collection Account Bank complying with
instructions of any Person other than the Administrative Agent.

(r)[reserved].

(s)Compliance with Law.  The Borrower has complied in all material respects with
all Applicable Laws to which it may be subject.

(t)Bulk Sales Act.  No transaction contemplated by this Agreement requires
compliance by it with any bulk sales act or similar law.

(u)Eligible Receivables. Each Receivable included as an Eligible Receivable in
the calculation of the Net Receivables Pool Balance as of any date is an
Eligible Receivable as of such date.

(v)Taxes.  The Borrower has (i) timely filed all tax returns (federal, state and
local) required to be filed by it and (ii) paid, or caused to be paid, all
taxes, assessments and other

 

60

 

 

--------------------------------------------------------------------------------

 

governmental charges, if any, other than taxes, assessments and other
governmental charges being contested in good faith by appropriate proceedings
and as to which adequate reserves have been provided in accordance with GAAP.

(w)Tax Status.  The Borrower (i) is a “disregarded entity” within the meaning of
U.S. Treasury Regulation § 301.7701-3 for U.S. federal income tax purposes that
is wholly owned by a “United States person” (within the meaning of Section
7701(a)(30) of the Code) and (ii) is not an association (or publicly traded
partnership) taxable as a corporation for U.S. federal income tax purposes.  The
Borrower is not subject to any Tax in any jurisdiction outside the United
States.

(x)Opinions.  The facts regarding the Borrower, the Servicer, each Originator,
each Sub-Originator, the Parent, the Receivables, the Related Security and the
related matters set forth or assumed in each of the opinions of counsel
delivered in connection with this Agreement and the Transaction Documents are
true and correct in all material respects.

(y)Other Transaction Documents.  Each representation and warranty made by the
Borrower under each other Transaction Document to which it is a party is true
and correct in all material respects as of the date when made.

(z)No Linked Accounts. Except for any Permitted Linked Account, there are no
Linked Accounts with respect to any Collection Account.

(aa)Liquidity Coverage Ratio.  The Borrower has not, does not and will not
during this Agreement issue any LCR Security.  The Borrower further represents
and warrants that its assets and liabilities are consolidated with the assets
and liabilities of the Parent for purposes of GAAP.

(bb)Beneficial Ownership Regulation.  As of the Closing Date, the Borrower is an
entity that is organized under the laws of the United States or of any state and
at least 51% of whose common stock or analogous equity interest is owned
directly or indirectly by a company listed on the New York Stock Exchange or the
American Stock Exchange or designated as a NASDAQ National Market Security
listed on the NASDAQ stock exchange and is excluded on that basis from the
definition of “Legal Entity Customer” as defined in the Beneficial Ownership
Regulation.

(cc)Reaffirmation of Representations and Warranties.  On the date of each Credit
Extension, on the date of each Release, on each Settlement Date and on the date
each Information Package, Interim Report or other report is delivered to the
Administrative Agent or any Lender hereunder, the Borrower shall be deemed to
have certified that (i) all representations and warranties of the Borrower
hereunder are true and correct in all material respects on and as of such day as
though made on and as of such day, except for representations and warranties
which apply as to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such date)
and (ii) no Early Amortization Event, Event of Default or an Unmatured Event of
Default has occurred and is continuing or will result from such Credit Extension
or Release.

 

61

 

 

--------------------------------------------------------------------------------

 

Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations and warranties contained in this Section shall be
continuing, and remain in full force and effect until the Final Payout Date.

SECTION 7.02.  Representations and Warranties of the Servicer.  The Servicer
represents and warrants to each Credit Party as of the Closing Date, on each
Settlement Date and on each day that a Credit Extension or Release shall have
occurred:

(a)Organization and Good Standing.  The Servicer is a duly organized and validly
existing corporation in good standing under the laws of the State of Delaware,
with the power and authority under its organizational documents and under the
laws of Delaware to own its properties and to conduct its business as such
properties are currently owned and such business is presently conducted.

(b)Due Qualification.  The Servicer is duly qualified to do business, is in good
standing as a foreign entity and has obtained all necessary licenses and
approvals in all jurisdictions in which the conduct of its business or the
servicing of the Pool Receivables as required by this Agreement requires such
qualification, licenses or approvals, except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect.

(c)Power and Authority; Due Authorization.  The Servicer has all necessary power
and authority to (i) execute and deliver this Agreement and the other
Transaction Documents to which it is a party and (ii) perform its obligations
under this Agreement and the other Transaction Documents to which it is a party
and the execution, delivery and performance of, and the consummation of the
transactions provided for in, this Agreement and the other Transaction Documents
to which it is a party have been duly authorized by the Servicer by all
necessary action.

(d)Binding Obligations.  This Agreement and each of the other Transaction
Documents to which it is a party constitutes legal, valid and binding
obligations of the Servicer, enforceable against the Servicer in accordance with
their respective terms, except (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) as such
enforceability may be limited by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.

(e)No Conflict or Violation.  The execution and delivery of this Agreement and
each other Transaction Document to which the Servicer is a party, the
performance of the transactions contemplated by this Agreement and the other
Transaction Documents and the fulfillment of the terms of this Agreement and the
other Transaction Documents by the Servicer will not (i) conflict with, result
in any breach of any of the terms or provisions of, or constitute (with or
without notice or lapse of time or both) a default under, the organizational
documents of the Servicer or any indenture, sale agreement, credit agreement,
loan agreement, security agreement, mortgage, deed of trust or other agreement
or instrument to which the Servicer is a party or by which it or any of its
property is bound, (ii) result in the creation or imposition of any Adverse
Claim upon any of its properties pursuant to the terms of any such indenture,
credit agreement, loan agreement, security agreement, mortgage, deed of trust or
other agreement or

 

62

 

 

--------------------------------------------------------------------------------

 

instrument, other than this Agreement and the other Transaction Documents or
(iii) conflict with or violate any Applicable Law, except to the extent that any
such conflict, breach, default, Adverse Claim or violation referred to in
clauses (i), (ii) or (iii) could not reasonably be expected to have a Material
Adverse Effect.

(f)Litigation and Other Proceedings.  There is no action, suit, proceeding or
investigation pending, or to the Servicer’s knowledge threatened in writing,
against the Servicer before any Governmental Authority: (i) asserting the
invalidity of this Agreement or any of the other Transaction Documents; (ii)
seeking to prevent the consummation of any of the transactions contemplated by
this Agreement or any other Transaction Document; or (iii) seeking any
determination or ruling that could materially and adversely affect the
performance by the Servicer of its obligations under, or the validity or
enforceability of, this Agreement or any of the other Transaction Documents.

(g)No Consents.  The Servicer is not required to obtain the consent of any other
party or any consent, license, approval, registration, authorization or
declaration of or with any Governmental Authority in connection with the
execution, delivery, or performance of this Agreement or any other Transaction
Document to which it is a party that has not already been obtained, except where
the failure to obtain such consent, license, approval, registration,
authorization or declaration could not reasonably be expected to have a Material
Adverse Effect.

(h)Compliance with Applicable Law.  The Servicer (i) shall duly satisfy all
obligations on its part to be fulfilled under or in connection with the Pool
Receivables and the related Contracts, (ii) has maintained in effect all
qualifications required under Applicable Law in order to properly service in all
material respects the Pool Receivables and (iii) has complied in all material
respects with all Applicable Laws in connection with servicing the Pool
Receivables.

(i)Accuracy of Information.  All Information Packages, Interim Reports, Loan
Requests, LC Requests, Letter of Credit Applications, certificates, reports,
statements, documents and other written information furnished to the
Administrative Agent or any other Credit Party by the Servicer pursuant to any
provision of this Agreement or any other Transaction Document, or in connection
with or pursuant to any amendment or modification of, or waiver under, this
Agreement or any other Transaction Document, at the time the same are so
furnished, taken as a whole, to the Administrative Agent or such other Credit
Party, does not contain any untrue statement of a material fact or omit to state
a material fact or any fact necessary to make the statements contained therein
not misleading.

(j)Location of Records.  The offices where the initial Servicer keeps all of its
records relating to the servicing of the Pool Receivables are located at 776
Centennial Drive, Ottawa, Illinois 61350.

(k)Credit and Collection Policy.  The Servicer has complied in all material
respects with the Credit and Collection Policy with regard to each Pool
Receivable and the related Contracts.

 

63

 

 

--------------------------------------------------------------------------------

 

(l)Eligible Receivables. Each Receivable included as an Eligible Receivable in
the calculation of the Net Receivables Pool Balance as of any date is an
Eligible Receivable as of such date.

(m)[reserved.]

(n)[reserved.]

(o)Other Transaction Documents.  Each representation and warranty made by the
Servicer under each other Transaction Document to which it is a party (including
the Purchase and Sale Agreement) is true and correct in all material respects as
of the date when made.

(p)No Material Adverse Effect.  Since the Closing Date, there has been no
Material Adverse Effect on the Servicer.

(q)Investment Company Act.  The Servicer is not an “investment company,” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act.

(r)Anti-Money Laundering/International Trade Law Compliance.  No Covered Entity
is a Sanctioned Person.  No Covered Entity, either in its own right or,
knowingly through any third party, (i) has any of its assets in a Sanctioned
Country or in the possession, custody or control of a Sanctioned Person in
violation of any Anti-Terrorism Law; (ii) does business in or with, or derives
any of its income from investments in or transactions with, any Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law; or (iii)
engages in any dealings or transactions prohibited by any Anti-Terrorism Law.

(s)Mortgages Covering As Extracted Collateral.  Other than those for which a
release reasonably satisfactory to the Administrative Agent has been obtained,
there are no mortgages that are effective as financing statements covering as
extracted collateral and that name any Originator or any Sub-Originator (or, if
such Originator or Sub-Originator is not the "record owner" of the underlying
property, any "record owner" with respect to such as extracted collateral, as
such term is used in the UCC) as grantor, debtor or words of similar effect
filed or recorded in any jurisdiction.

(t)Financial Condition.  The consolidated balance sheets of the Servicer and its
consolidated Subsidiaries as of December 31, 2019 and the related statements of
income and  equity of the Servicer and its consolidated Subsidiaries for the
fiscal quarter then ended, copies of which have been furnished to the
Administrative Agent and the Lenders, present fairly in all material respects
the consolidated financial position of the Servicer and its consolidated
Subsidiaries for the period ended on such date, all in accordance with GAAP.

(u)Bulk Sales Act.  No transaction contemplated by this Agreement requires
compliance by it with any bulk sales act or similar law.

(v)No Linked Accounts.  Except for any Permitted Linked Account, there are no
Linked Accounts with respect to any Collection Account.

 

64

 

 

--------------------------------------------------------------------------------

 

(w)Taxes.  The Servicer has (i) timely filed all tax returns (federal, state and
local) required to be filed by it and (ii) paid, or caused to be paid, all
taxes, assessments and other governmental charges, if any, other than taxes,
assessments and other governmental charges being contested in good faith by
appropriate proceedings and as to which adequate reserves have been provided in
accordance with GAAP, except in each case to the extent that the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

(x)Opinions.  The facts regarding the Borrower, the Servicer, each Originator,
each Sub-Originator, the Parent, the Receivables, the Related Security and the
related matters set forth or assumed in each of the opinions of counsel
delivered in connection with this Agreement and the Transaction Documents are
true and correct in all material respects as of the date when made.

(y)[reserved.]

(z)Reaffirmation of Representations and Warranties.  On the date of each Credit
Extension, on the date of each Release, on each Settlement Date and on the date
each Information Package, Interim Report or other report is delivered to the
Administrative Agent or any Lender hereunder, the Servicer shall be deemed to
have certified that (i) all representations and warranties of the Servicer
hereunder are true and correct in all material respects on and as of such day as
though made on and as of such day, except for representations and warranties
which apply as to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such date)
and (ii) no Early Amortization Event, Event of Default or an Unmatured Event of
Default has occurred and is continuing or will result from such Credit Extension
or Release.

Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations and warranties contained in this Section shall be
continuing, and remain in full force and effect until the Final Payout Date.

ARTICLE VIII

COVENANTS

SECTION 8.01.  Covenants of the Borrower.  At all times from the Closing Date
until the Final Payout Date:

(a)Payment of Principal and Interest.  The Borrower shall duly and punctually
pay Principal, Interest, Fees and all other amounts payable by the Borrower
hereunder in accordance with the terms of this Agreement.

(b)Existence.  The Borrower shall keep in full force and effect its existence
and rights as a limited liability company under the laws of the State of
Delaware, and shall obtain and preserve its qualification to do business in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Agreement, the other Transaction Documents
and the Collateral.

 

65

 

 

--------------------------------------------------------------------------------

 

(c)Financial Reporting.  The Borrower will maintain a system of accounting
established and administered in accordance with GAAP, and the Borrower (or the
Servicer on its behalf) shall furnish to the Administrative Agent, the LC Bank
and each Lender:

(i)Annual Financial Statements of the Borrower.  Promptly upon completion and in
no event later than 120 days after the close of each fiscal year of the
Borrower, annual unaudited financial statements of the Borrower certified by a
Financial Officer of the Borrower that they fairly present in all material
respects, in accordance with GAAP, the financial condition of the Borrower as of
the date indicated and the results of its operations for the periods indicated.

(ii)Information Packages and Interim Reports.  As soon as available and in any
event (A) not later than two (2) Business Days prior to each Settlement Date, an
Information Package as of the most recently completed Fiscal Month and (B) if an
Interim Reporting Period has commenced and is continuing, not later than such
date and time specified from time to time by the Administrative Agent (which may
be as frequently as daily), an Interim Report with respect to the Pool
Receivables with data as of the close of business on the immediately preceding
Business Day.

(iii)Other Information.  Such other information (including non-financial
information) as the Administrative Agent, the LC Bank or any Lender may from
time to time reasonably request.

(iv)Quarterly Financial Statements of Parent.  As soon as available and in no
event later than 45 days following the end of each of the first three fiscal
quarters in each of Parent’s fiscal years (A) the unaudited consolidated balance
sheet and statements of income of Parent and its consolidated Subsidiaries as at
the end of such fiscal quarter, prepared in accordance with GAAP and the related
unaudited consolidated statements of income, equity and cash flows for such
fiscal quarter and for the elapsed portion of the fiscal year ended with the
last day of such fiscal quarter, in each case setting forth comparative figures
for the corresponding fiscal quarter in the prior fiscal year, all of which
shall be certified by a Financial Officer of Parent that they fairly present in
all material respects the financial condition of Parent and its consolidated
Subsidiaries as of the dates indicated and the results of their operations for
the periods indicated, subject to normal year-end audit adjustments and the
absence of footnotes and (B) management’s discussion and analysis during such
fiscal quarter.

(v)Annual Financial Statements of Parent.  Within 90 days after the close of
each of Parent’s fiscal years, the consolidated balance sheet of Parent and its
consolidated Subsidiaries as at the end of such fiscal year and the related
consolidated statements of income, equity and cash flows for such fiscal year
setting forth comparative figures for the preceding fiscal year, all reported on
by independent certified public accountants of recognized national standing
(without (x) a “going concern” or like qualification or exception or (y) a
qualification as to the scope of the audit) to the effect that such consolidated
financial statements present fairly in all material respects, in accordance with
GAAP, the financial condition of Parent and its consolidated Subsidiaries as of
the dates indicated and the results of their operations for the periods
indicated.

 

66

 

 

--------------------------------------------------------------------------------

 

(vi)Other Reports and Filings.  Promptly (but in any event within ten days)
after the filing or delivery thereof, copies of all financial information, proxy
materials and reports, if any, which Parent or any of its consolidated
Subsidiaries shall publicly file with the SEC or deliver to holders (or any
trustee, agent or other representative therefor) of any of its material Debt
pursuant to the terms of the documentation governing the same.

Notwithstanding anything herein to the contrary, any financial information,
proxy statements or other material required to be delivered pursuant to this
paragraph (c) shall be deemed to have been furnished to each of the
Administrative Agent, the LC Bank and each Lender on the date that such report,
proxy statement or other material is posted on the SEC’s website at
www.sec.gov.  

(d)Notices.  The Borrower (or the Servicer on its behalf) will notify the
Administrative Agent and each Lender in writing of any of the following events
promptly upon (but in no event later than five (5) Business Days after) a
Financial Officer or other officer learning of the occurrence thereof, with such
notice describing the same, and if applicable, the steps being taken by the
Person(s) affected with respect thereto:

(i)Notice of Early Amortization Events, Events of Default or Unmatured Events of
Default.  A statement of a Financial Officer of the Borrower setting forth
details of any Early Amortization Event, Event of Default or Unmatured Event of
Default that has occurred and is continuing and the action which the Borrower
proposes to take with respect thereto.

(ii)Representations and Warranties.  The failure of any representation or
warranty made or deemed to be made by the Borrower under this Agreement or any
other Transaction Document to be true and correct in any material respect when
made.

(iii)Litigation.  The institution of any litigation, arbitration proceeding or
governmental proceeding with respect to the Borrower or the Servicer, the Parent
or any Sub-Originator, taken as a whole, which with respect to any Person other
than the Borrower, could reasonably be expected to have a Material Adverse
Effect.

(iv)Adverse Claim.  (A) Any Person shall obtain an Adverse Claim upon the
Collateral taken as a whole, or any portion thereof, (B) any Person other than
the Borrower, the Servicer or the Administrative Agent shall obtain any rights
or direct any action with respect to any Collection Account (or related
Lock-Box) or (C) any Obligor shall receive any change in payment instructions
with respect to Pool Receivable(s) from a Person other than the Servicer or the
Administrative Agent.  

(v)Name Changes.  At least thirty (30) days before any change in any
Originator’s, any Sub-Originator’s or the Borrower’s name, jurisdiction of
organization or any other change requiring the amendment of UCC financing
statements.

(vi)Change in Accountants or Accounting Policy.  Any change in (A) the external
accountants of the Borrower, the Servicer, any Originator, any Sub-Originator or
the Parent, (B) any accounting policy of the Borrower or (C) any material
accounting policy of any Originator or any Sub-Originator that is relevant to
the transactions

 

67

 

 

--------------------------------------------------------------------------------

 

contemplated by this Agreement or any other Transaction Document (it being
understood that any change to the manner in which any Originator or any
Sub-Originator accounts for the Pool Receivables shall be deemed “material” for
such purpose).

(vii)Termination Event.  The occurrence of a Purchase and Sale Termination
Event.

(viii)Material Adverse Effect.  Promptly after the occurrence thereof, notice of
any matter that could reasonably be expected to result in an Material Adverse
Effect.

(e)Conduct of Business.  The Borrower will carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted and will do all things necessary to remain duly
organized, validly existing and in good standing as a domestic organization in
its jurisdiction of organization and maintain all requisite authority to conduct
its business in each jurisdiction in which its business is conducted.

(f)Compliance with Laws.  The Borrower will comply with all Applicable Laws to
which it may be subject if the failure to comply could reasonably be expected to
have a Material Adverse Effect.

(g)Furnishing of Information and Inspection of Receivables.  The Borrower will
furnish or cause to be furnished to the Administrative Agent, the LC Bank and
each Lender from time to time such information with respect to the Pool
Receivables and the other Collateral as the Administrative Agent, the LC Bank or
any Lender may reasonably request.  The Borrower will, at the Borrower’s
expense, during regular business hours with reasonable prior written notice (i)
permit the Administrative Agent, the LC Bank and each Lender or their respective
agents or representatives to (A) examine and make copies of and abstracts from
all records relating to the Pool Receivables or other Collateral, (B) visit the
offices and properties of the Borrower for the purpose of examining such records
and (C) discuss matters relating to the Pool Receivables, the other Collateral
or the Borrower’s performance hereunder or under the other Transaction Documents
to which it is a party with any of the officers, directors, employees or
independent public accountants of the Borrower (provided that representatives of
the Borrower are present during such discussions) having knowledge of such
matters and (ii) without limiting the provisions of clause (i) above, during
regular business hours, at the Borrower’s expense, upon reasonable prior written
notice from the Administrative Agent, permit certified public accountants or
other auditors reasonably acceptable to the Administrative Agent to conduct a
review of its records with respect to such Pool Receivables and other
Collateral; provided, that the Borrower shall be required to reimburse the
Administrative Agent for only one (1) combined review of the Servicer, the
Borrower, the Sub-Originators and the Originator pursuant to clause (ii) above
or under any Sale Agreement in any twelve-month period, unless an Early
Amortization Event or Event of Default has occurred and is continuing.

(h)Payments on Receivables, Collection Accounts.  The Borrower (or the Servicer
on its behalf) will, and will cause each Originator and each Sub-Originator to,
at all times, instruct all Obligors to deliver payments on the Pool Receivables
to a Collection Account or a Lock-Box.  The Borrower (or the Servicer on its
behalf) will, and will cause each Originator and

 

68

 

 

--------------------------------------------------------------------------------

 

each Sub-Originator to, at all times, maintain such records necessary to
identify Collections received from time to time on Pool Receivables and to
segregate such Collections from other property of the Servicer, the
Sub-Originators and the Originators.  If any payments on the Pool Receivables or
other Collections are received by the Borrower, the Servicer, a Sub-Originator
or an Originator, it shall hold such payments in trust for the benefit of the
Administrative Agent, the Lenders and the other Secured Parties and promptly
(but in any event (x) in the case of any Collections received in the Exception
Account, by the close of business on such day and (y) otherwise, within two (2)
Business Days after receipt) remit such funds into a Collection Account.  The
Borrower (or the Servicer on its behalf) will use commercially reasonable
efforts to cause each Collection Account Bank to comply with the terms of each
applicable Account Control Agreement.  The Borrower shall not permit (x) at any
time prior to the Cease Commingling Date, funds other than Collections on Pool
Receivables and other Collateral in an amount exceeding 5.0% of the total
Collections (for the relevant Fiscal Month) to be deposited into any Collection
Account and (y) at any time on and after the Cease Commingling Date, any funds
other than Collections on Pool Receivables and other Collateral to be deposited
into any Collection Account.  If such funds are nevertheless deposited into any
Collection Account, the Borrower (or the Servicer on its behalf) will within the
Required De-Commingling Period, identify and transfer such funds to the
appropriate Person entitled to such funds.  The Borrower will not, and will not
permit the Servicer, any Sub-Originator, any Originator or any other Person to
commingle Collections or other funds to which the Administrative Agent, any
Lender or any other Secured Party is entitled, with any other funds.  The
Borrower shall only add a Collection Account (or a related Lock-Box) or a
Collection Account Bank to those listed on Schedule II to this Agreement, if the
Administrative Agent has received notice of such addition and an executed and
acknowledged copy of an Account Control Agreement (or an amendment thereto) in
form and substance acceptable to the Administrative Agent from the applicable
Collection Account Bank.  The Borrower shall only terminate a Collection Account
Bank or close a Collection Account (or a related Lock-Box) with the prior
written consent of the Administrative Agent.  The Servicer shall ensure that no
disbursements are made from any Collection Account, other than such
disbursements that are made at the direction and for the account of the
Borrower.

(i)Sales, Liens, etc.  Except as otherwise provided herein, the Borrower will
not sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Adverse Claim upon (including the filing of any
financing statement) or with respect to, any Pool Receivable or other
Collateral, or assign any right to receive income in respect thereof.

(j)Extension or Amendment of Pool Receivables.  Except as otherwise permitted in
Section 9.02, the Borrower will not, and will not permit the Servicer to, alter
the delinquency status or adjust the Outstanding Balance or otherwise modify the
terms of any Pool Receivable in any material respect, or amend, modify or waive,
in any material respect, any term or condition of any related Contract, in each
case, that would have a Material Adverse Effect on any Pool Receivable included
as Eligible Receivables.  The Borrower shall at its expense, timely and fully
perform and comply in all material respects with all provisions, covenants and
other promises required to be observed by it under the Contracts related to the
Pool Receivables, and timely and fully comply in all material respects with the
Credit and Collection Policy with regard to each Pool Receivable and the related
Contract.

 

69

 

 

--------------------------------------------------------------------------------

 

(k)Change in Credit and Collection Policy.  The Borrower will not make any
material change in the Credit and Collection Policy without the prior written
consent of the Administrative Agent.  Promptly following any change in the
Credit and Collection Policy, the Borrower will deliver a copy of the updated
Credit and Collection Policy to the Administrative Agent.

(l)Fundamental Changes.  The Borrower shall not, without the prior written
consent of the Administrative Agent, permit itself (i) to merge or consolidate
with or into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to, any Person, (ii) undertake
any division of its rights, assets, obligations, or liabilities pursuant to a
plan of division or otherwise pursuant to Applicable Law or (iii) to be directly
owned by any Person other than an Originator.  The Borrower shall not, without
the prior written consent of the Administrative Agent and the Majority Lenders,
make any change in the Borrower’s name, identity, corporate structure or
location or make any other change in the Borrower’s identity or corporate
structure that could impair or otherwise render any UCC financing statement
filed in connection with this Agreement or any other Transaction Document
“seriously misleading” as such term (or similar term) is used in the applicable
UCC.  

(m)Records.  The Borrower shall maintain and implement (or cause the Servicer to
maintain and implement) administrative and operating procedures (including an
ability to recreate records evidencing Pool Receivables and related Contracts in
the event of the destruction of the originals thereof), and keep and maintain
(or cause the Servicer to keep and maintain) all documents, books, records,
computer tapes and disks and other information reasonably necessary or advisable
for the collection of all Pool Receivables (including records adequate to permit
the daily identification of each Pool Receivable and all Collections of and
adjustments to each existing Pool Receivable).

(n)Identifying of Records.  The Borrower shall: (i) identify (or cause the
Servicer to identify) its master data processing records relating to Pool
Receivables and related Contracts with a legend that indicates that the Pool
Receivables have been pledged in accordance with this Agreement and (ii) cause
each Originator and each Sub-Originator so to identify its master data
processing records with such a legend.

(o)Change in Payment Instructions to Obligors.  The Borrower shall not (and
shall not permit the Servicer or any Sub-Servicer to) add, replace or terminate
any Collection Account (or any related Lock-Box) or make any change in its (or
their) instructions to the Obligors regarding payments to be made to the
Collection Accounts (or any related Lock-Box), other than any instruction to
remit payments to a different Collection Account (or any related Lock-Box),
unless the Administrative Agent shall have received (i) prior written notice of
such addition, termination or change and (ii) a signed and acknowledged Account
Control Agreement (or amendment thereto) with respect to such new Collection
Accounts (or any related Lock-Box), and the Administrative Agent shall have
consented to such change in writing.

(p)Security Interest, Etc.  The Borrower shall (and shall cause the Servicer
to), at its expense, take all action reasonably necessary to establish and
maintain a valid and enforceable first priority perfected security interest in
the Collateral, in each case free and clear of

 

70

 

 

--------------------------------------------------------------------------------

 

any Adverse Claim, in favor of the Administrative Agent (on behalf of the
Secured Parties), including taking such action to perfect, protect or more fully
evidence the security interest of the Administrative Agent (on behalf of the
Secured Parties) as the Administrative Agent or any Secured Party may reasonably
request.  In order to evidence the security interests of the Administrative
Agent under this Agreement, the Borrower shall, from time to time take such
action, or execute and deliver such instruments as may be reasonably necessary
(including such actions as are reasonably requested by the Administrative Agent)
to maintain and perfect, as a first-priority interest, the Administrative
Agent’s security interest in the Receivables, Related Security and
Collections.  The Borrower shall, from time to time and within the time limits
established by law, prepare and present to the Administrative Agent for the
Administrative Agent’s authorization and approval, all financing statements,
amendments, continuations or initial financing statements in lieu of a
continuation statement, or other filings necessary to continue, maintain and
perfect the Administrative Agent’s security interest as a first-priority
interest.  The Administrative Agent’s approval of such filings shall authorize
the Borrower to file such financing statements under the UCC without the
signature of the Borrower, any Originator, any Sub-Originator or the
Administrative Agent where allowed by Applicable Law.  Notwithstanding anything
else in the Transaction Documents to the contrary, the Borrower shall not have
any authority to file a termination, partial termination, release, partial
release, or any amendment that deletes the name of a debtor or excludes
collateral of any such financing statements filed in connection with the
Transaction Documents, without the prior written consent of the Administrative
Agent.  The non-filing of Local-Level Financing Statements with respect to any
Exception Mines shall not be a violation of this clause.

(q)Certain Agreements.  Without the prior written consent of the Administrative
Agent and the Majority Lenders, the Borrower will not (and will not permit any
Originator, any Sub-Originator or the Servicer to) amend, modify, waive, revoke
or terminate any Transaction Document to which it is a party or any provision of
the Borrower’s organizational documents which requires the consent of the
“Independent Manager” (as such term is used in the Borrower’s Certificate of
Formation and Limited Liability Company Agreement).

(r)Restricted Payments.  (i) Except pursuant to clauses (ii) and (iii) below,
the Borrower will not: (A) purchase or redeem any of its membership interests,
(B) declare or pay any dividend or set aside any funds for any such purpose,
(C) prepay, purchase or redeem any Debt (other than any Debt under this
Agreement), (D) lend or advance any funds or (E) repay any loans or advances to,
for or from any of its Affiliates (the amounts described in clauses (A) through
(E) being referred to as “Restricted Payments”).

(ii)Subject to the limitations set forth in clause (iii) below, the Borrower may
make Restricted Payments so long as such Restricted Payments are made only in
the following way:  the Borrower may declare and pay dividends if, both
immediately before and immediately after giving effect thereto, the Borrower’s
Net Worth is not less than the Required Capital Amount.

(iii)The Borrower may make Restricted Payments only out of the funds, if any, it
receives pursuant to Sections 4.01 of this Agreement; provided that the Borrower
shall not pay, make or declare any Restricted Payment (including any dividend)
if, after

 

71

 

 

--------------------------------------------------------------------------------

 

giving effect thereto, any Early Amortization Event, Event of Default or
Unmatured Event of Default shall have occurred and be continuing.

(s)Other Business.  The Borrower will not: (i) engage in any business other than
the transactions contemplated by the Transaction Documents, (ii) create, incur
or permit to exist any Debt of any kind (or cause or permit to be issued for its
account any letters of credit (excluding, for the avoidance of doubt, Letters of
Credit issued hereunder) or bankers’ acceptances other than pursuant to this
Agreement or (iii) form any Subsidiary or make any investments in any other
Person; provided, however, that the Borrower shall be permitted to incur minimal
obligations to the extent necessary for the day-to-day operations of the
Borrower (such as expenses for stationery, audits, maintenance of legal status,
etc.).

(t)Use of Collections Available to the Borrower.  The Borrower shall apply the
Collections available to the Borrower to make payments in the following order of
priority: (i) the payment of its obligations under this Agreement and each of
the other Transaction Documents and (ii) other legal and valid purposes.

(u)Further Assurances; Change in Name or Jurisdiction of Origination, etc.  (i)
The Borrower hereby authorizes and hereby agrees from time to time, at its own
expense, promptly to execute (if necessary) and deliver all further instruments
and documents, and to take all further actions, that may be reasonably
necessary, or that the Administrative Agent may reasonably request, to perfect,
protect or more fully evidence the security interest granted pursuant to this
Agreement or any other Transaction Document, or to enable the Administrative
Agent (on behalf of the Secured Parties) to exercise and enforce the Secured
Parties’ rights and remedies under this Agreement and the other Transaction
Document.  Without limiting the foregoing, the Borrower hereby authorizes, and
will, upon the request of the Administrative Agent, at the Borrower’s own
expense, execute (if necessary) and file such financing statements or
continuation statements (including as-extracted collateral), or amendments
thereto, and such other instruments and documents, that may be necessary or
desirable, or that the Administrative Agent may reasonably request, to perfect,
protect or evidence any of the foregoing.  

(ii)The Borrower authorizes the Administrative Agent to file financing
statements, continuation statements and amendments thereto and assignments
thereof, relating to the Receivables, the Related Security, the related
Contracts, Collections with respect thereto and the other Collateral without the
signature of the Borrower.  A photocopy or other reproduction of this Agreement
shall be sufficient as a financing statement where permitted by law.

(iii)The Borrower shall at all times be organized under the laws of the State of
Delaware and shall not take any action to change its jurisdiction of
organization.

(iv)The Borrower will not change its name, location, identity or corporate
structure unless (x) the Borrower, at its own expense, shall have taken all
action necessary or appropriate to perfect or maintain the perfection of the
security interest under this Agreement (including the filing of all financing
statements and the taking of such other action as the Administrative Agent may
request in connection with such change or relocation) and (y) if requested by
the Administrative Agent, the Borrower shall cause to

 

72

 

 

--------------------------------------------------------------------------------

 

be delivered to the Administrative Agent, an opinion, in form and substance
reasonably satisfactory to the Administrative Agent as to such UCC perfection
and priority matters as the Administrative Agent may reasonably request at such
time.

(v)Anti-Money Laundering/International Trade Law Compliance.  The Borrower will
not become a Sanctioned Person.  No Covered Entity, either in its own right or,
knowingly, through any third party, will (a) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (b) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(c) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (d) use the proceeds of any Credit Extension to fund any operations in,
finance any investments or activities in, or, make any payments to, a Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law.  The funds
used to repay each Credit Extension will not be knowingly derived from any
unlawful activity.  The Borrower shall comply with all Anti-Terrorism Laws.  The
Borrower shall promptly notify the Administrative Agent and each Lender in
writing upon the occurrence of a Reportable Compliance Event.  The Borrower has
not used and will not use the proceeds of any Credit Extension to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country in violation of any Anti-Terrorism
Law.

(w)Borrower’s Net Worth.  The Borrower shall not permit the Borrower’s Net Worth
to be less than the Required Capital Amount.

(x)Taxes.  The Borrower will (i) timely file all tax returns (federal, state and
local) required to be filed by it and (ii) pay, or cause to be paid, all taxes,
assessments and other governmental charges, if any, other than taxes,
assessments and other governmental charges being contested in good faith by
appropriate proceedings and as to which adequate reserves have been provided in
accordance with GAAP.

(y)Borrower’s Tax Status.  The Borrower will remain a wholly-owned subsidiary of
a United States person (within the meaning of Section 7701(a)(30) of the Code
and not be subject to withholding under Section 1446 of the Code).  No action
will be taken that would cause the Borrower to (i) be treated other than as a
“disregarded entity” within the meaning of U.S. Treasury Regulation § 301.7701-3
for U.S. federal income tax purposes or (ii) become an association taxable as a
corporation or a publicly traded partnership taxable as a corporation for U.S.
federal income tax purposes.  The Borrower shall not become subject to any Tax
in any jurisdiction outside the United States.

(z)Linked Accounts.  Except for any Permitted Linked Account, the Borrower shall
not permit any Linked Account to exist with respect to any Collection Account;
provided, however, that at any time during the continuance of an Early
Amortization Event, Event of Default or an Unmatured Event of Default, the
Borrower shall, if so instructed by the Administrative Agent (in its sole
discretion), cause each Permitted Linked Account to cease being a “Linked
Account” promptly, but not later than 2 Business Days following the Borrower’s
or the Servicer’s receipt of such instruction.

(aa)Liquidity Coverage Ratio.  The Borrower shall not issue any LCR Security.

 

73

 

 

--------------------------------------------------------------------------------

 

(bb)Beneficial Ownership Rule.   Promptly following any change that would result
in a change to the status as an excluded “Legal Entity Customer” under (and as
defined in) the Beneficial Ownership Rule, the Borrower shall execute and
deliver to the Administrative Agent a Certification of Beneficial Owner(s)
complying with the Beneficial Ownership Rule, in form and substance reasonably
acceptable to the Administrative Agent.

(cc)Exception Mines. The Borrower shall not permit the aggregate Outstanding
Balance of Exception Mine Receivables to exceed 5.00% of the Net Receivables
Pool Balance at any time.  The Borrower will (or will cause the Servicer to), at
all times, maintain such records necessary to identify Exception Mine
Collections received from time to time and to segregate such Exception Mine
Collections from other Collections.  

(dd)Federal Assignment of Claims Act, Etc. If a Receivable is included as an
Eligible Receivable, if requested by the Administrative Agent, the Borrower
shall prepare and make any filings under the Federal Assignment of Claims Act
(or any other similar Applicable Law, including any state or municipal law or
regulation) with respect to Receivables from Obligors that are Governmental
Authorities, that are necessary or desirable in order for the Administrative
Agent to enforce such Receivable against the Obligor thereof.

SECTION 8.02.  Covenants of the Servicer.  At all times from the Closing Date
until the Final Payout Date:

(a)Existence.  The Servicer shall keep in full force and effect its existence
and rights as a corporation or other entity under the laws of the State of
Delaware.  The Servicer shall obtain and preserve its qualification to do
business in each jurisdiction in which the conduct of its business or the
servicing of the Pool Receivables as required by this Agreement requires such
qualification, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

(b)Financial Reporting.  The Servicer will maintain a system of accounting
established and administered in accordance with GAAP, and the Servicer shall
furnish to the Administrative Agent, the LC Bank and each Lender:

(i)Compliance Certificates.  (a) A compliance certificate promptly upon
completion of the annual report of the Parent and in no event later than 90 days
after the close of the Parent’s fiscal year, in form and substance substantially
similar to Exhibit I signed by a Financial Officer of the Servicer stating that
no Early Amortization Event, Event of Default or Unmatured Event of Default has
occurred and is continuing, or if any Early Amortization Event, Event of Default
or Unmatured Event of Default has occurred and is continuing, stating the nature
and status thereof, (b) within 45 days after the close of each fiscal quarter of
the Parent, a compliance certificate in form and substance substantially similar
to Exhibit I signed by a Financial Officer of the Servicer stating that no Early
Amortization Event, Event of Default or Unmatured Event of Default has occurred
and is continuing, or if any Early Amortization Event, Event of Default or
Unmatured Event of Default has occurred and is continuing, stating the nature
and status thereof and (c) within 45 days after the close of each fiscal quarter
of the Parent, a certificate in form and substance substantially similar to
Exhibit I signed by a Financial

 

74

 

 

--------------------------------------------------------------------------------

 

Officer of the Servicer certifying that the location of any Originator’s or
Sub-Originator’s Mined Properties or mineheads is accurately set forth on
Schedule IV to this Agreement, as amended prior to the date thereof.]

(ii)Information Packages and Interim Reports.  As soon as available and in any
event (A) not later than two (2) Business Days prior to each Settlement Date, an
Information Package as of the most recently completed Fiscal Month and (B) if an
Interim Reporting Period has commenced and is continuing, not later than such
date and time specified from time to time by the Administrative Agent (which may
be as frequently as daily), an Interim Report with respect to the Pool
Receivables with data as of the close of business on the immediately preceding
Business Day.

(iii)Other Information.  Such other information (including non-financial
information) as the Administrative Agent, the LC Bank or any Lender may from
time to time reasonably request.

(c)Notices.  The Servicer will notify the Administrative Agent, the LC Bank and
each Lender in writing of any of the following events promptly upon (but in no
event later than five (5) Business Days after) a Financial Officer or other
officer learning of the occurrence thereof, with such notice describing the
same, and if applicable, the steps being taken by the Person(s) affected with
respect thereto:

(i)Notice of Early Amortization Events, Events of Default or Unmatured Events of
Default.  A statement of a Financial Officer of the Servicer setting forth
details of any Early Amortization Event, Event of Default or Unmatured Event of
Default that has occurred and is continuing and the action which the Servicer
proposes to take with respect thereto.

(ii)Representations and Warranties.  The failure of any representation or
warranty made or deemed made by the Servicer under this Agreement or any other
Transaction Document to be true and correct in any material respect when made.

(iii)Litigation.  The institution of any litigation, arbitration proceeding or
governmental proceeding which could reasonably be expected to have a Material
Adverse Effect.

(iv)Adverse Claim.  (A) Any Person shall obtain an Adverse Claim upon the
Collateral or any portion thereof, (B) any Person other than the Borrower, the
Servicer or the Administrative Agent shall obtain any rights or direct any
action with respect to any Collection Account (or related Lock-Box) or (C) any
Obligor shall receive any change in payment instructions with respect to Pool
Receivable(s) from a Person other than the Servicer or the Administrative Agent.

(v)Name Changes.  At least thirty (30) days before any change in any
Originator’s, any Sub-Originator’s or the Borrower’s name, jurisdiction of
organization or any other change requiring the amendment of UCC financing
statements, a notice setting forth such changes and the effective date thereof.

 

75

 

 

--------------------------------------------------------------------------------

 

(vi)Change in Accountants or Accounting Policy.  Any change in (i) the external
accountants of the Borrower, the Servicer, any Originator, any Sub-Originator or
the Parent, (ii) any accounting policy of the Borrower or (iii) any material
accounting policy of any Originator or any Sub-Originator that is relevant to
the transactions contemplated by this Agreement or any other Transaction
Document (it being understood that any change to the manner in which any
Originator or any Sub-Originator accounts for the Pool Receivables shall be
deemed “material” for such purpose).

(vii)Termination Event.  The occurrence of a Purchase and Sale Termination
Event.

(viii)Material Adverse Effect.  Promptly after the occurrence thereof, notice of
any matter that could reasonably be expected to result in an Material Adverse
Effect.

(d)Conduct of Business.  The Servicer will do all things necessary to remain
duly organized, validly existing and in good standing as a domestic corporation
in its jurisdiction of organization and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted if
the failure to have such authority could reasonably be expected to have a
Material Adverse Effect.

(e)Compliance with Laws.  The Servicer will comply with all Applicable Laws to
which it may be subject if the failure to comply could reasonably be expected to
have a Material Adverse Effect.

(f)Furnishing of Information and Inspection of Receivables.  The Servicer will
furnish or cause to be furnished to the Administrative Agent, the LC Bank and
each Lender from time to time such information with respect to the Pool
Receivables and the other Collateral as the Administrative Agent, the LC Bank or
any Lender may reasonably request.  The Servicer will, at the Servicer’s
expense, during regular business hours with reasonable prior written notice,
(i) permit the Administrative Agent, the LC Bank and each Lender or their
respective agents or representatives to (A) examine and make copies of and
abstracts from all records relating to the Pool Receivables or other Collateral,
(B) visit the offices and properties of the Servicer for the purpose of
examining such records and (C) discuss matters relating to the Pool Receivables,
the other Collateral or the Servicer’s performance hereunder or under the other
Transaction Documents to which it is a party with any of the officers,
directors, employees or independent public accountants of the Servicer (provided
that representatives of the Servicer are present during such discussions) having
knowledge of such matters and (ii) without limiting the provisions of clause (i)
above, during regular business hours, at the Servicer’s expense, upon reasonable
prior written notice from the Administrative Agent, permit certified public
accountants or other auditors reasonably acceptable to the Administrative Agent
to conduct a review of its records with respect to the Pool Receivables and
other Collateral; provided, that the Servicer shall be required to reimburse the
Administrative Agent for only one (1) combined review of the Servicer, the
Borrower, the Sub-Originators and the Originator under any Sale Agreement and
pursuant to clause (ii) above in any twelve-month period unless an Early
Amortization Event or Event of Default has occurred and is continuing. Unless an
Early Amortization Event or Event of Default has occurred and is continuing, the
Administrative Agent, each Lender and their agents and

 

76

 

 

--------------------------------------------------------------------------------

 

representatives shall make reasonable efforts to provide thirty (30) days’ prior
written notice of such audits, visits and inspections conducted under this
Section 8.02(f), and such visits shall be combined.

(g)Payments on Receivables, Collection Accounts.  The Servicer will at all
times, instruct all Obligors to deliver payments on the Pool Receivables to a
Collection Account or a Lock-Box.  The Servicer will, at all times, maintain
such records necessary to identify Collections received from time to time on
Pool Receivables and to segregate such Collections from other property of the
Servicer, the Sub-Originators and the Originators.  If any payments on the Pool
Receivables or other Collections are received by the Borrower, the Servicer, a
Sub-Originator or an Originator, it shall hold such payments in trust for the
benefit of the Administrative Agent, the Lenders and the other Secured Parties
and promptly (but in any event (x) in the case of any Collections received in
the Exception Account, by the close of business on such day and (y) otherwise,
within two (2) Business Days after receipt) remit such funds into a Collection
Account.  The Servicer shall not permit (x) at any time prior to the Cease
Commingling Date, funds other than Collections on Pool Receivables and other
Collateral in an amount exceeding 5.0% of the total Collections (for the
relevant Fiscal Month) to be deposited into any Collection Account and (y) at
any time on and after the Cease Commingling Date, any funds other than
Collections on Pool Receivables and other Collateral to be deposited into any
Collection Account.  If such funds are nevertheless deposited into any
Collection Account, the Servicer will within the Required De-Commingling Period
identify and transfer such funds to the appropriate Person entitled to such
funds.  The Servicer will not, and will not permit the Borrower, any
Sub-Originator, any Originator or any other Person to commingle Collections or
other funds to which the Administrative Agent, any Lender or any other Secured
Party is entitled, with any other funds.  The Servicer shall only add a
Collection Account (or a related Lock-Box), or a Collection Account Bank to
those listed on Schedule II to this Agreement, if the Administrative Agent has
received notice of such addition and an executed and acknowledged copy of an
Account Control Agreement (or an amendment thereto) in form and substance
acceptable to the Administrative Agent from the applicable Collection Account
Bank.  The Servicer shall only terminate a Collection Account Bank or close a
Collection Account (or a related Lock-Box) with the prior written consent of the
Administrative Agent.  

(h)Extension or Amendment of Pool Receivables.  Except as otherwise permitted in
Section 9.02, the Servicer will not alter the delinquency status or adjust the
Outstanding Balance or otherwise modify the terms of any Pool Receivable in any
material respect, or amend, modify or waive, in any material respect, any term
or condition of any related Contract, in each case, that would have a Material
Adverse Effect on any Pool Receivable included as an Eligible Receivable. The
Servicer shall at its expense, timely and fully perform and comply in all
material respects with all provisions, covenants and other promises required to
be observed by it under the Contracts related to the Pool Receivables, and
timely and fully comply with the Credit and Collection Policy with regard to
each Pool Receivable and the related Contract.

(i)Change in Credit and Collection Policy.  The Servicer will not make any
material change in the Credit and Collection Policy without the prior written
consent of the Administrative Agent.  Promptly following any change in the
Credit and Collection Policy, the Servicer will deliver a copy of the updated
Credit and Collection Policy to the Administrative Agent.

 

77

 

 

--------------------------------------------------------------------------------

 

(j)Records.  The Servicer will maintain and implement administrative and
operating procedures (including an ability to recreate records evidencing Pool
Receivables and related Contracts in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records,
computer tapes and disks and other information reasonably necessary or advisable
for the collection of all Pool Receivables (including records adequate to permit
the daily identification of each Pool Receivable and all Collections of and
adjustments to each existing Pool Receivable).

(k)Identifying of Records.  The Servicer shall identify its master data
processing records relating to Pool Receivables and related Contracts with a
legend that indicates that the Pool Receivables have been pledged in accordance
with this Agreement.

(l)Change in Payment Instructions to Obligors.  The Servicer shall not (and
shall not permit any Sub-Servicer to) add, replace or terminate any Collection
Account (or any related Lock-Box) or make any change in its instructions to the
Obligors regarding payments to be made to the Collection Accounts (or any
related Lock-Box), other than any instruction to remit payments to a different
Collection Account (or any related Lock-Box), unless the Administrative Agent
shall have received (i) prior written notice of such addition, termination or
change and (ii) a signed and acknowledged Account Control Agreement (or an
amendment thereto) with respect to such new Collection Accounts (or any related
Lock-Box) and the Administrative Agent shall have consented to such change in
writing.

(m)Security Interest, Etc.  The Servicer shall, at its expense, take all action
reasonably necessary to establish and maintain a valid and enforceable first
priority perfected security interest in the Collateral, in each case free and
clear of any Adverse Claim in favor of the Administrative Agent (on behalf of
the Secured Parties), including taking such action to perfect, protect or more
fully evidence the security interest of the Administrative Agent (on behalf of
the Secured Parties) as the Administrative Agent or any Secured Party may
reasonably request.  In order to evidence the security interests of the
Administrative Agent under this Agreement, the Servicer shall, from time to time
take such action, or execute and deliver such instruments as may be reasonably
necessary (including such actions as are reasonably requested by the
Administrative Agent) to maintain and perfect, as a first-priority interest, the
Administrative Agent’s security interest in the Receivables, Related Security
and Collections.  The Servicer shall, from time to time and within the time
limits established by law, prepare and present to the Administrative Agent for
the Administrative Agent’s authorization and approval, all financing statements,
amendments, continuations or initial financing statements in lieu of a
continuation statement, or other filings necessary to continue, maintain and
perfect the Administrative Agent’s security interest as a first-priority
interest.  The Administrative Agent’s approval of such filings shall authorize
the Servicer to file such financing statements under the UCC without the
signature of the Borrower, any Sub-Originator, any Originator or the
Administrative Agent where allowed by Applicable Law.  Notwithstanding anything
else in the Transaction Documents to the contrary, the Servicer shall not have
any authority to file a termination, partial termination, release, partial
release, or any amendment that deletes the name of a debtor or excludes
collateral of any such financing statements filed in connection with the
Transaction Documents, without the prior written consent of the Administrative
Agent.  The non-filing of Local-Level Financing Statements with respect to any
Exception Mines shall not be a violation of this clause.

 

78

 

 

--------------------------------------------------------------------------------

 

(n)Further Assurances; Change in Name or Jurisdiction of Origination, etc.  The
Servicer hereby authorizes and hereby agrees from time to time, at its own
expense, promptly to execute (if necessary) and deliver all further instruments
and documents, and to take all further actions, that may be reasonably
necessary, or that the Administrative Agent may reasonably request, to perfect,
protect or more fully evidence the security interest granted pursuant to this
Agreement or any other Transaction Document, or to enable the Administrative
Agent (on behalf of the Secured Parties) to exercise and enforce their
respective rights and remedies under this Agreement or any other Transaction
Document.  Without limiting the foregoing, the Servicer hereby authorizes, and
will, upon the request of the Administrative Agent, at the Servicer’s own
expense, execute (if necessary) and file such financing statements or
continuation statements (including as-extracted collateral filings), or
amendments thereto, and such other instruments and documents, that may be
reasonably necessary, or that the Administrative Agent may reasonably request,
to perfect, protect or evidence any of the foregoing.  

(o)Anti-Money Laundering/International Trade Law Compliance.  The Servicer will
not become a Sanctioned Person.  No Covered Entity, either in its own right or,
knowingly through any third party, will (a) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (b) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(c) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (d) use the proceeds of any Credit Extension to fund any operations in,
finance any investments or activities in, or, make any payments to, a Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law.  The funds
used to repay each Credit Extension will not be knowingly derived from any
unlawful activity.  The Servicer shall comply with all Anti-Terrorism Laws.  The
Servicer shall promptly notify the Administrative Agent and each Lender in
writing upon the occurrence of a Reportable Compliance Event.

(p)Mining Operations and Mineheads.  The Servicer shall (and shall cause each
applicable Originator and Sub-Originator to) promptly, and in any event within 5
Business Days of any addition to the location of any Originator’s or
Sub-Originator’s Mined Properties or mineheads set forth on Schedule IV to this
Agreement, (i) notify the Administrative Agent of such addition, (ii) cause the
filing or recording of such financing statements and amendments and/or releases
to financing statements, mortgages or other instruments, if any, necessary to
preserve and maintain the perfection and priority of the ownership and security
interests of the Borrower and the Administrative Agent in the Collateral
pursuant to the Purchase and Sale Agreement and this Agreement, in each case in
form and substance satisfactory to the Administrative Agent and (iii) deliver to
the Administrative Agent an updated Schedule IV to this Agreement reflecting
such change, deletion or addition.  The non-filing of Local-Level Financing
Statements with respect to any Exception Mines shall not be a violation of this
clause.

(q)Taxes.  The Servicer will (i) timely file all tax returns (federal, state and
local) required to be filed by it and (ii) pay, or cause to be paid, all taxes,
assessments and other governmental charges, if any, other than taxes,
assessments and other governmental charges being contested in good faith by
appropriate proceedings and as to which adequate reserves have been provided in
accordance with GAAP, except in each case to the extent that such failure to
file or pay could not reasonably be expected to have a Material Adverse Effect.

 

79

 

 

--------------------------------------------------------------------------------

 

(r)Borrower’s Tax Status.  The Servicer shall not take or cause any action to be
taken that could result in the Borrower (i) being treated other than as a
“disregarded entity” within the meaning of U.S. Treasury Regulation § 301.7701-3
for U.S. federal income tax purposes or (ii) becoming an association taxable as
a corporation or a publicly traded partnership taxable as a corporation for U.S.
federal income tax purposes.

(s)Linked Accounts.  Except for any Permitted Linked Account, the Servicer shall
not permit any Linked Account to exist with respect to any Collection Account;
provided, however, that at any time during the continuance of an Early
Amortization Event, Event of Default or an Unmatured Event of Default, the
Servicer shall, if so instructed by the Administrative Agent (in its sole
discretion), cause each Permitted Linked Account to cease being a “Linked
Account” promptly, but not later than two (2) Business Days following the
Borrower’s or the Servicer’s receipt of such instruction.  

(t)Exception Mines.  The Servicer shall not permit the aggregate Outstanding
Balance of Exception Mine Receivables to exceed 5.00% of the Net Receivables
Pool Balance at any time.  The Servicer will, at all times, maintain such
records necessary to identify Exception Mine Collections received from time to
time and to segregate such Exception Mine Collections from other Collections.  

(u)Federal Assignment of Claims Act, Etc.  If a Receivable is included as an
Eligible Receivable, if requested by the Administrative Agent at any time
following the occurrence of an Event of Default, the Servicer shall prepare and
make any filings under the Federal Assignment of Claims Act (or any other
similar Applicable Law, including any state or municipal law or regulation) with
respect to Receivables from Obligors that are Governmental Authorities, that are
necessary or desirable in order for the Administrative Agent to enforce such
Receivable against the Obligor thereof.

SECTION 8.03.  Separate Existence of the Borrower.  Each of the Borrower and the
Servicer hereby acknowledges that the Secured Parties, the Lenders and the
Administrative Agent are entering into the transactions contemplated by this
Agreement and the other Transaction Documents in reliance upon the Borrower’s
identity as a legal entity separate from any Originator, any Sub-Originator, the
Servicer, the Parent and their Affiliates.  Therefore, each of the Borrower and
Servicer shall take all steps specifically required by this Agreement or
reasonably required by the Administrative Agent or any Lender to continue the
Borrower’s identity as a separate legal entity and to make it apparent to third
Persons that the Borrower is an entity with assets and liabilities distinct from
those of the Parent, the Originators, the Sub-Originators, the Servicer and any
other Person, and is not a division of the Parent, the Originators, the
Sub-Originators, the Servicer, its Affiliates or any other Person. Without
limiting the generality of the foregoing and in addition to and consistent with
the other covenants set forth herein, each of the Borrower and the Servicer
shall take such actions as shall be required in order that:

(a)Special Purpose Entity.  The Borrower will be a special purpose company whose
primary activities are restricted in its Limited Liability Company Agreement to:
(i) purchasing or otherwise acquiring from the Originators, owning, holding,
collecting, granting security interests or selling interests in the Collateral,
(ii) entering into agreements for the selling, servicing and financing of the
Receivables Pool (including the Transaction Documents) and (iii)

 

80

 

 

--------------------------------------------------------------------------------

 

conducting such other activities as it deems necessary or appropriate to carry
out its primary activities.

(b)No Other Business or Debt.  The Borrower shall not engage in any business or
activity except as set forth in this Agreement nor, incur any indebtedness or
liability other than as expressly permitted by the Transaction Documents.

(c)Independent Manager. Not fewer than one member of the Borrower’s board of
managers (the “Independent Manager”) shall be a natural person who (A) for the
five-year period prior to his or her appointment as Independent Manager of the
Company has not been, and during the continuation of his or her service as
Independent Manager of the Company is not: (i) an employee, director,
equityholder, member, manager, partner or officer of the Company or any of its
Affiliates (other than his or her service as an Independent Manager of the
Company or such Affiliate); (ii) a customer or supplier of the Company or any of
its Affiliates who derives a majority of its purchases or revenues from its
activities with the Company or its Affiliates (other than revenues derived from
his or her service as an Independent Manager of the Company); or (iii) any
member of the immediate family of a person described in (i) or (ii); and (B) has
(i) prior experience as an independent director for a corporation or limited
liability company whose organizational or charter documents required the
unanimous consent of all independent directors thereof before such corporation
or limited liability company could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal or state law relating to bankruptcy and (ii) at least
three years of employment experience with one or more entities that provide, in
the ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities.

The Borrower shall (A) give written notice to the Administrative Agent of the
election or appointment, or proposed election or appointment, of a new
Independent Manager of the Borrower, which notice shall be given not later than
ten (10) Business Days prior to the date such appointment or election would be
effective (except when such election or appointment is necessary to fill a
vacancy caused by the death, disability, or incapacity of the existing
Independent Manager, or the failure of such Independent Manager to satisfy the
criteria for an Independent Manager set forth in this clause (c), in which case
the Borrower shall provide written notice of such election or appointment within
one (1) Business Day) and (B) with any such written notice, certify to the
Administrative Agent that the proposed Independent Manager satisfies the
criteria for an Independent Manager set forth in this clause (c).

The Borrower’s Limited Liability Company Agreement shall provide that: (A) the
Borrower’s board of directors shall not approve, or take any other action to
cause the filing of, a voluntary bankruptcy petition with respect to the
Borrower unless the Independent Manager shall approve the taking of such action
in writing before the taking of such action and (B) such provision and each
other provision requiring an Independent Manager cannot be amended without the
prior written consent of the Independent Manager.

The Independent Manager shall not at any time serve as a trustee in bankruptcy
for the Borrower, the Parent, any Sub-Originator, any Originator, the Servicer
or any of their respective Affiliates.

 

81

 

 

--------------------------------------------------------------------------------

 

(d)Organizational Documents.  The Borrower shall maintain its organizational
documents in conformity with this Agreement, such that it does not amend,
restate, supplement or otherwise modify its ability to comply with the terms and
provisions of any of the Transaction Documents, including Section 8.01(p).

(e)Conduct of Business.  The Borrower shall conduct its affairs strictly in
accordance with its organizational documents and observe all necessary,
appropriate and customary company formalities, including, but not limited to,
holding all regular and special members’ and board of managers’ meetings
appropriate to authorize all company action, keeping separate and accurate
minutes of its meetings, passing all resolutions or consents necessary to
authorize actions taken or to be taken, and maintaining accurate and separate
records and accounts, including, but not limited to, intercompany transaction
accounts.

(f)Employees.  The Borrower will have no employees.  The Borrower will not
engage any agents other than its attorneys, auditors and other professionals,
and a servicer and any other agent contemplated by the Transaction Documents for
the Receivables Pool, which servicer will be fully compensated for its services
by payment of the Servicing Fee.

(g)Servicing and Costs.  The Borrower will contract with the Servicer to perform
for the Borrower all operations required on a daily basis to service the
Receivables Pool.  The Borrower will not incur any indirect or overhead expenses
for items shared with the Servicer (or any other Affiliate thereof) that are not
reflected in the Servicing Fee.  To the extent, if any, that the Borrower (or
any Affiliate thereof) shares items of expenses not reflected in the Servicing
Fee, such as legal, auditing and other professional services, such expenses will
be allocated to the extent practical on the basis of actual use or the value of
services rendered, and otherwise on a basis reasonably related to the actual use
or the value of services rendered.

(h)Operating Expenses.  Other than with respect to initial organization
expenses, the Borrower’s operating expenses will not be paid by the Servicer,
the Parent, any Originator, any Sub-Originator or any Affiliate thereof.

(i)Stationery.  The Borrower will have its own separate stationery.

(j)Records.  The Borrower’s records will be maintained separately from those of
the Servicer, the Parent, the Originators, the Sub-Originators and any of their
Affiliates and in a manner such that it will not be difficult or costly to
segregate, ascertain or otherwise identify the assets and liabilities of the
Borrower.

(k)Disclosure of Transactions.  All financial statements of the Servicer, the
Parent, the Sub-Originators, the Originators or any Affiliate thereof that are
consolidated to include the Borrower will reflect the separate existence of the
Borrower; provided, that the Borrower’s assets and liabilities may be included
in a consolidated financial statement issued by Parent; provided, however, that
any such consolidated financial statement or the notes thereto shall make clear
that the Borrower’s assets are not available to satisfy the obligations of
Parent.

(l)Segregation of Assets.  The Borrower’s assets will be maintained in a manner
that facilitates their identification and segregation from those of the
Servicer, the Parent, the Sub-Originators, the Originators or any Affiliates
thereof.

 

82

 

 

--------------------------------------------------------------------------------

 

(m)Corporate Formalities.  The Borrower will observe limited liability company
formalities in its dealings with the Servicer, the Parent, the Sub-Originators,
the Originators or any Affiliates thereof, and funds or other assets of the
Borrower will not be commingled with those of the Servicer, the Parent, the
Sub-Originators, the Originators or any Affiliates thereof except as permitted
by this Agreement in connection with servicing the Pool Receivables.  The
Borrower shall not maintain joint bank accounts or other depository accounts to
which the Servicer, the Parent, the Sub-Originators, the Originators or any
Affiliate thereof (other than the Servicer solely in its capacity as such) has
independent access.  The Borrower is not named, and has not entered into any
agreement to be named, directly or indirectly, as a direct or contingent
beneficiary or loss payee on any insurance policy with respect to any loss
relating to the property of the Servicer, the Parent, the Sub-Originators, the
Originators or any Subsidiaries or other Affiliates thereof.  

(n)Arm’s-Length Relationships.  The Borrower will maintain arm’s-length
relationships with the Servicer, the Parent, the Sub-Originators, the
Originators and any Affiliates thereof.  Any Person that renders or otherwise
furnishes services to the Borrower will be compensated by the Borrower at market
rates for such services it renders or otherwise furnishes to the
Borrower.  Neither the Borrower on the one hand, nor the Servicer, the Parent,
any Sub-Originator, any Originator or any Affiliate thereof, on the other hand,
will be or will hold itself out to be responsible for the debts of the other or
the decisions or actions respecting the daily business and affairs of the
other.  The Borrower, the Servicer, the Parent, the Sub-Originators, the
Originators and their respective Affiliates will promptly correct any known
misrepresentation with respect to the foregoing, and they will not operate or
purport to operate as an integrated single economic unit with respect to each
other or in their dealing with any other entity.

ARTICLE IX

ADMINISTRATION AND COLLECTION
OF RECEIVABLES

SECTION 9.01.  Appointment of the Servicer.  

(a)The servicing, administering and collection of the Pool Receivables shall be
conducted by the Person so designated from time to time as the Servicer in
accordance with this Section 9.01.  Until the Administrative Agent gives notice
to Covia (in accordance with this Section 9.01) of the designation of a new
Servicer, Covia is hereby designated as, and hereby agrees to perform the duties
and obligations of, the Servicer pursuant to the terms hereof. Upon the
occurrence of an Event of Default, the Administrative Agent may (with the
consent of the Majority Lenders) and shall (at the direction of the Majority
Lenders) designate as Servicer any Person (including itself) to succeed Covia or
any successor Servicer, on the condition in each case that any such Person so
designated shall agree to perform the duties and obligations of the Servicer
pursuant to the terms hereof.

(b)Upon the designation of a successor Servicer as set forth in clause (a)
above, Covia agrees that it will terminate its activities as Servicer hereunder
in a manner that the Administrative Agent reasonably determines will facilitate
the transition of the performance of such activities to the new Servicer, and
Covia shall cooperate with and assist such new Servicer.

 

83

 

 

--------------------------------------------------------------------------------

 

Such cooperation shall include reasonable access to and transfer of records
(including all Contracts, if applicable) related to Pool Receivables and use by
the new Servicer of all licenses (or the good faith effort to obtain new
licenses), hardware or software commercially or reasonably necessary to collect
the Pool Receivables and the Related Security.

(c)Covia acknowledges that, in making its decision to execute and deliver this
Agreement, the Administrative Agent and each Lender have relied on Covia’s
agreement to act as Servicer hereunder. Accordingly, Covia agrees that it will
not voluntarily resign as Servicer without the prior written consent of the
Administrative Agent and the Majority Lenders, except upon determination that
(i) the performance of its duties hereunder is no longer permissible under
Applicable Law and (ii) there is no reasonable action which such Servicer could
take to make the performance of its duties hereunder permissible under
Applicable Law.  Any such determination permitting the resignation of any
Servicer shall be evidenced by an opinion of counsel and an officer’s
certificate of a Responsible Officer of such Servicer, each to such effect
delivered to the Administrative Agent, and reasonably satisfactory in form and
substance, to the Administrative Agent.

(d)The Servicer may delegate its duties and obligations hereunder to any
subservicer (each a “Sub-Servicer”); provided, that, in each such delegation:
(i) such Sub-Servicer shall agree in writing to perform the delegated duties and
obligations of the Servicer pursuant to the terms hereof, (ii) the Servicer
shall remain liable for the performance of the duties and obligations so
delegated, (iii) the Borrower, the Administrative Agent and each Credit Party
shall have the right to look solely to the Servicer for performance, (iv) the
terms of any agreement with any Sub-Servicer shall provide that the
Administrative Agent may terminate such agreement upon the termination of the
Servicer hereunder by giving notice of its desire to terminate such agreement to
the Servicer (and the Servicer shall provide appropriate notice to each such
Sub-Servicer) and (v) if such Sub-Servicer is not an Affiliate of the Parent,
the Administrative Agent and the Majority Lenders shall have consented in
writing in advance to such delegation (such consent not to be unreasonably
withheld or delayed).

SECTION 9.02.  Duties of the Servicer.

(a)The Servicer shall take or cause to be taken all such reasonable action as
may be reasonably necessary or reasonably advisable to service, administer and
collect each Pool Receivable from time to time, all in accordance with this
Agreement and all Applicable Laws, with reasonable care and diligence, and in
accordance with the Credit and Collection Policy.  The Servicer shall set aside
or hold in trust, for the accounts of each Credit Party, the amount of
Collections to which each such Credit Party is entitled in accordance with
Article IV hereof.  The Servicer may or may direct any Originator or
Sub-Originator, as applicable, in accordance with the Credit and Collection
Policy, take such action, including modifications, waivers or restructurings of
Pool Receivables and related Contracts, as the Servicer may reasonably determine
to be appropriate to maximize Collections thereof or reflect adjustments
expressly permitted under the Credit and Collection Policy or as expressly
required under Applicable Laws or the applicable Contract; provided, that for
purposes of this Agreement: (i) such action shall not, and shall not be deemed
to, change the number of days such Pool Receivable has remained unpaid from the
date of the original due date related to such Pool Receivable, (ii) such action
shall not alter the status of such Pool Receivable as a Delinquent Receivable or
limit the rights of any Secured Party under

 

84

 

 

--------------------------------------------------------------------------------

 

this Agreement or any other Transaction Document and (iii) if an Event of
Default has occurred and is continuing, the Servicer may take such action only
upon the prior written consent of the Administrative Agent.  The Borrower shall
deliver to the Servicer and the Servicer shall hold for the benefit of the
Administrative Agent (individually and for the benefit of each Credit Party), in
accordance with their respective interests, all records and documents (including
computer tapes or disks) with respect to each Pool Receivable.  Notwithstanding
anything to the contrary contained herein, if an Event of Default has occurred
and is continuing, the Administrative Agent may direct the Servicer to commence
or settle any legal action to enforce collection of any Pool Receivable with
respect to which the Obligor is in default of any of its payment obligations
thereunder or to foreclose upon or repossess any Related Security with respect
to any such Receivable.

(b)The Servicer shall, as soon as practicable following actual receipt of
collected funds, turn over to the Borrower the collections of any indebtedness
that is not a Pool Receivable, less, if Covia or an Affiliate thereof is not the
Servicer, all reasonable and appropriate out-of-pocket costs and expenses of
such Servicer of servicing, collecting and administering such collections. The
Servicer, if other than Covia or an Affiliate thereof, shall, as soon as
practicable upon demand, deliver to the Borrower all records in its possession
that evidence or relate to any indebtedness that is not a Pool Receivable, and
copies of records in its possession that evidence or relate to any indebtedness
that is a Pool Receivable.

(c)The Servicer’s obligations hereunder shall terminate on the Final Payout
Date.  Promptly following the Final Payout Date, the Servicer shall deliver to
the Borrower all books, records and related materials that the Borrower
previously provided to the Servicer, or that have been obtained by the Servicer,
in connection with this Agreement.

SECTION 9.03.  Collection Account Arrangements.  Prior to the Closing Date, the
Borrower shall have entered into Account Control Agreements with all of the
Collection Account Banks and delivered executed counterparts of each to the
Administrative Agent.  Upon the occurrence and during the continuance of an
Early Amortization Event or Event of Default, the Administrative Agent may (with
the consent of the Majority Lenders) and shall (upon the direction of the
Majority Lenders) at any time thereafter give notice to each Collection Account
Bank that the Administrative Agent is exercising its rights under the Account
Control Agreements to do any or all of the following: (a) to have the exclusive
dominion and control of the Collection Accounts transferred to the
Administrative Agent (for the benefit of the Secured Parties) and to exercise
exclusive dominion and control over the funds deposited therein (for the benefit
of the Secured Parties), (b) to have the proceeds that are sent to the
respective Collection Accounts redirected pursuant to the Administrative Agent’s
instructions rather than deposited in the applicable Collection Account and (c)
to take any or all other actions permitted under the applicable Account Control
Agreement.  The Borrower hereby agrees that if the Administrative Agent at any
time takes any action set forth in the preceding sentence, the Administrative
Agent shall have exclusive control (for the benefit of the Secured Parties) of
the proceeds (including Collections) of all Pool Receivables and the Borrower
hereby further agrees to take any other action that the Administrative Agent may
reasonably request to transfer such control.  Any proceeds of Pool Receivables
received by the Borrower or the Servicer thereafter shall be sent immediately
to, or as otherwise instructed by, the Administrative Agent.

 

85

 

 

--------------------------------------------------------------------------------

 

SECTION 9.04.  Enforcement Rights.

(a)At any time following the occurrence and during the continuation of an Event
of Default:

(i)the Administrative Agent (at the Borrower’s expense) may direct the Obligors
that payment of all amounts payable under any Pool Receivable is to be made
directly to the Administrative Agent or its designee;

(ii)the Administrative Agent may instruct the Borrower or the Servicer to give
notice of the Secured Parties’ interest in Pool Receivables to each Obligor,
which notice shall direct that payments be made directly to the Administrative
Agent or its designee (on behalf of the Secured Parties), and the Borrower or
the Servicer, as the case may be, shall give such notice at the expense of the
Borrower or the Servicer, as the case may be; provided, that if the Borrower or
the Servicer, as the case may be, fails to so notify each Obligor within two (2)
Business Days following instruction by the Administrative Agent, the
Administrative Agent (at the Borrower’s or the Servicer’s, as the case may be,
expense) may so notify the Obligors;

(iii)the Administrative Agent may request the Servicer to, and upon such request
the Servicer shall: (A) assemble all of the records necessary or desirable to
collect the Pool Receivables and the Related Security, and use commercially
reasonable efforts transfer or license to a successor Servicer the use of all
software necessary or desirable to collect the Pool Receivables and the Related
Security, and make the same available to the Administrative Agent or its
designee (for the benefit of the Secured Parties) at a place reasonably selected
by the Administrative Agent and (B) segregate all cash, checks and other
instruments received by it from time to time constituting Collections in a
manner reasonably acceptable to the Administrative Agent and, promptly upon
receipt, remit all such cash, checks and instruments, duly endorsed or with duly
executed instruments of transfer, to the Administrative Agent or its designee;

(iv)the Administrative Agent may notify the Collection Account Banks that the
Borrower and the Servicer will no longer have any access to the Collection
Accounts;

(v)the Administrative Agent may (or, at the direction of the Majority Lenders
shall) replace the Person then acting as Servicer; and

(vi)the Administrative Agent may collect any amounts due from an Originator or
Sub-Originator under any Sale Agreement.

For the avoidance of doubt, the foregoing rights and remedies of the
Administrative Agent upon an Event of Default are in addition to and not
exclusive of the rights and remedies contained herein and under the other
Transaction Documents.

(b)The Borrower hereby authorizes the Administrative Agent (on behalf of the
Secured Parties), and irrevocably appoints the Administrative Agent as its
attorney-in-fact with full power of substitution and with full authority in the
place and stead of the Borrower, which

 

86

 

 

--------------------------------------------------------------------------------

 

appointment is coupled with an interest, to take any and all steps in the name
of the Borrower and on behalf of the Borrower necessary or desirable, in the
reasonable determination of the Administrative Agent, after the occurrence and
during the continuation of an Event of Default, to collect any and all amounts
or portions thereof due under any and all Collateral, including endorsing the
name of the Borrower on checks and other instruments representing Collections
and enforcing such Collateral.  Notwithstanding anything to the contrary
contained in this subsection, none of the powers conferred upon such
attorney-in-fact pursuant to the preceding sentence shall subject such
attorney-in-fact to any liability if any action taken by it shall prove to be
inadequate or invalid, nor shall they confer any obligations upon such
attorney-in-fact in any manner whatsoever.

(c)The Servicer hereby authorizes the Administrative Agent (on behalf of the
Secured Parties), and irrevocably appoints the Administrative Agent as its
attorney-in-fact with full power of substitution and with full authority in the
place and stead of the Servicer, which appointment is coupled with an interest,
to take any and all steps in the name of the Servicer and on behalf of the
Servicer necessary or desirable, in the reasonable determination of the
Administrative Agent, after the occurrence and during the continuation of an
Event of Default, to collect any and all amounts or portions thereof due under
any and all Collateral, including endorsing the name of the Servicer on checks
and other instruments representing Collections and enforcing such
Collateral.  Notwithstanding anything to the contrary contained in this
subsection, none of the powers conferred upon such attorney-in-fact pursuant to
the preceding sentence shall subject such attorney-in-fact to any liability if
any action taken by it shall prove to be inadequate or invalid, nor shall they
confer any obligations upon such attorney-in-fact in any manner whatsoever.

SECTION 9.05.  Responsibilities of the Borrower.

(a)Anything herein to the contrary notwithstanding, the Borrower shall: (i)
perform all of its obligations, if any, under the Contracts related to the Pool
Receivables to the same extent as if interests in such Pool Receivables had not
been transferred hereunder, and the exercise by the Administrative Agent, or any
other Credit Party of their respective rights hereunder shall not relieve the
Borrower from such obligations and (ii) pay when due any taxes, including any
sales taxes payable in connection with the Pool Receivables and their creation
and satisfaction. None of the Credit Parties shall have any obligation or
liability with respect to any Collateral, nor shall any of them be obligated to
perform any of the obligations of the Borrower, the Servicer, any Sub-Originator
or any Originator thereunder.

(b)Covia hereby irrevocably agrees that if at any time it shall cease to be the
Servicer hereunder, it shall act (if the then-current Servicer so requests) as
the data-processing agent of the Servicer and, in such capacity, Covia shall
conduct the data-processing functions of the administration of the Receivables
and the Collections thereon in substantially the same way that Covia conducted
such data-processing functions while it acted as the Servicer.  In connection
with any such processing functions, the Borrower shall pay to Covia its
reasonable out-of-pocket costs and expenses from the Borrower’s own funds
(subject to the priority of payments set forth in Section 4.01).

 

87

 

 

--------------------------------------------------------------------------------

 

SECTION 9.06.  Servicing Fee.  

(a)Subject to clause (b) below, the Borrower shall pay the Servicer a fee (the
“Servicing Fee”) equal to the product of (i) 1.00% (the “Servicing Fee Rate”)
times (ii) the aggregate Outstanding Balance of the Pool Receivables as of the
last day of the prior Fiscal Month times (iii) 30/360.  Accrued Servicing Fees
shall be payable from Collections to the extent of available funds in accordance
with Section 4.01.  

(b)If the Servicer ceases to be Covia or an Affiliate thereof, the Servicing Fee
shall be the greater of: (i) the amount calculated pursuant to clause (a) above
and (ii) an alternative amount specified by the successor Servicer not to exceed
110% of the aggregate reasonable costs and expenses incurred by such successor
Servicer in connection with the performance of its obligations as Servicer
hereunder.

ARTICLE X

EVENTS OF DEFAULT

SECTION 10.01.  Events of Default.  If any of the following events (each an
“Event of Default”) shall occur:

(a)(i) the Borrower, any Sub-Originator, any Originator, the Parent or the
Servicer shall fail to perform or observe any term, covenant or agreement under
this Agreement or any other Transaction Document (other than any such failure
which would constitute an Event of Default under clause (ii) or (iii) of this
paragraph (a)), and such failure, solely to the extent capable of cure, shall
continue without cure for fifteen (15) days after notice or knowledge thereof,
(ii) the Borrower, any Sub-Originator, any Originator, the Parent or the
Servicer shall fail to make when due (x) any other payment or deposit to be made
by it under this Agreement or any other Transaction Document and such failure
shall continue unremedied for two (2) Business Days or (iii) Covia shall resign
as Servicer, and no successor Servicer reasonably satisfactory to the
Administrative Agent shall have been appointed;

(b)any representation or warranty made or deemed made by the Borrower, any
Sub-Originator, any Originator, the Parent or the Servicer (or any of their
respective officers) under or in connection with this Agreement or any other
Transaction Document to which it is a party or any information or report
delivered by the Borrower, any Sub-Originator, any Originator, the Parent or the
Servicer pursuant to this Agreement or any other Transaction Document, shall
prove to have been incorrect or untrue in any material respect when made or
deemed made or delivered and such incorrect or untrue representation or
warranty, solely to the extent capable of cure, shall continue without cure for
fifteen (15) days after notice or knowledge thereof;

(c)the Borrower or the Servicer shall fail to deliver an Information Package or
Interim Report pursuant to this Agreement, and such failure shall remain
unremedied for two (2) Business Days;

(d)this Agreement or any security interest granted pursuant to this Agreement or
any other Transaction Document shall for any reason cease to create, or for any
reason cease to

 

88

 

 

--------------------------------------------------------------------------------

 

be, a valid and enforceable first priority perfected security interest in favor
of the Administrative Agent with respect to the Collateral, free and clear of
any Adverse Claim;

(e)the Borrower, any Sub-Originator, any Originator, the Parent or the Servicer
shall generally not pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors; or any Insolvency Proceeding shall be
instituted by or against the Borrower, any Sub-Originator, any Originator, the
Parent or the Servicer and, in the case of any such proceeding instituted
against any Sub-Originator, any Originator, the Parent or the Servicer (but not
instituted by such Person), either such proceeding shall remain undismissed or
unstayed for a period of sixty (60) consecutive days, or any of the actions
sought in such proceeding (including the entry of an order for relief against,
or the appointment of a receiver, trustee, custodian or other similar official
for, it or for any substantial part of its property) shall occur; or the
Borrower, any Sub-Originator, any Originator, the Parent or the Servicer shall
take any corporate or organizational action to authorize any of the actions set
forth above in this paragraph;

(f)a Performance Trigger shall be breached at any time that the sum of Aggregate
Principal plus the Adjusted LC Participation Amount at such time shall exceed an
amount equal to 20% of the Facility Limit at such time;

(g)a Change in Control shall occur;

(h)a Borrowing Base Deficit shall occur, and shall not have been cured within
two (2) Business Days;

(i)(i) the Borrower shall fail to pay any principal of or premium or interest on
any of its Debt exceeding $16,750 when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement, mortgage, indenture or instrument relating to such
Debt (whether or not such failure shall have been waived under the related
agreement); (ii) any Originator, any Sub-Originator, the Parent or the Servicer,
or any of their respective Subsidiaries, individually or in the aggregate, shall
fail to pay any principal of or premium or interest on any of its Debt that is
outstanding in a principal amount of at least $50,000,000 in the aggregate when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement, mortgage,
indenture or instrument relating to such Debt (whether acted upon or not); (iii)
any other event shall occur or condition shall exist under any agreement,
mortgage, indenture or instrument relating to any such Debt (as referred to in
clause (i) or (ii) of this paragraph and shall continue after the applicable
grace period, if any, specified in such agreement, mortgage, indenture or
instrument (whether acted upon or not), if the effect of such event or condition
is to give the applicable debtholders the right (whether acted upon or not) to
accelerate the maturity of such Debt (as referred to in clause (i) or (ii) of
this paragraph) or to terminate the commitment of any lender thereunder, or (iv)
any such Debt (as referred to in clause (i) or (ii) of this paragraph) shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment), redeemed, purchased or defeased, or an
offer to repay, redeem, purchase or defease such Debt shall be required to be
made or the commitment of any lender thereunder terminated, in each case before

 

89

 

 

--------------------------------------------------------------------------------

 

the stated maturity thereof and after the applicable grace period if any
specified in such agreement, mortgage, indenture or instrument; provided that
these clauses (i), (iii) and (iv) shall not apply to secured Debt that becomes
due as a result of the voluntary sale or transfer of the property or assets
securing such Debt, if such sale or transfer is permitted under the documents
providing for such Debt;

(j)any “Event of Default” (as defined in the Credit Agreement) shall occur under
the Credit Agreement (whether acted upon or not);

(k)[reserved];

(l)[reserved];

(m)any Letter of Credit is drawn upon and is not fully reimbursed by the
Borrower within two (2) Business Days;

(n)the Internal Revenue Service shall file notice of a lien pursuant to Section
6323 of the Code with regard to any assets of the Borrower, any Sub-Originator,
any Originator, the Servicer or the Parent;

(o)((i) the occurrence of a Reportable Event; (ii) the adoption of an amendment
to a Pension Plan that would require the provision of security pursuant to
Section 401(a)(29) of the Code; (iii) the failure to satisfy the minimum funding
standard under Section 412 of the Code with respect to any Pension Plan, whether
or not waived; (iv) the incurrence of any liability under Title IV of ERISA with
respect to the termination of any Pension Plan; (v) the receipt by any of the
Borrower, any Sub-Originator, any Originator, the Servicer, the Parent or any of
their respective ERISA Affiliates  from  the PBGC or any plan administrator of
any notice relating to the intention to terminate any Pension Plan or or to
appoint a trustee to administer any Pension Plan; (vi) the receipt by the
Borrower, any Sub-Originator, any Originator, the Servicer, the Parent or any of
their respective ERISA Affiliates of any notice concerning the imposition of
Withdrawal Liability; (vii) the occurrence of a non-exempt prohibited
transaction with respect to any of the Borrower, any Sub-Originator, any
Originator, the Servicer, the Parent or any of their respective ERISA Affiliates
(pursuant to Section 4975 of the Code) with respect to any Pension Plan; (viii)
the PBGC shall, file notice of a lien pursuant to Section 4068 of ERISA with
regard to any of the assets of the Borrower, the Servicer, any Sub-Originator,
or any Originator or the Parent; (ix) the occurrence or existence of any other
similar event or condition with respect to a Pension Plan or a Multiemployer
Plan, with respect to each of clause (i) through (ix), either individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect;

(p)a Material Adverse Effect shall occur with respect to (i) the Borrower or
(ii) any Sub-Originator, any Originator, the Parent or the Servicer, taken as a
whole;

(q)a Purchase and Sale Termination Event shall occur;

(r)the Borrower shall (i) be required to register as an “investment company”
within the meaning of the Investment Company Act or (ii) become a “covered fund”
within the meaning of the Volcker Rule;

 

90

 

 

--------------------------------------------------------------------------------

 

(s)any material provision of this Agreement, the Fee Letter or any Sale
Agreement shall cease to be in full force and effect or any of the Borrower, any
Sub-Originator, any Originator, the Parent or the Servicer (or any of their
respective Affiliates) shall so state in writing;

(t)at any time that any Principal is outstanding, Liquidity shall fail to exceed
$135,000,000; or

(u)one or more judgments or decrees shall be entered against the Borrower, any
Originator, any Sub-Originator, the Parent or the Servicer, or any Affiliate of
any of the foregoing involving in the aggregate a liability (not paid or to the
extent not covered by an independent third party insurance company) and such
judgments and decrees either shall be final and non-appealable or shall not be
vacated, discharged or stayed or bonded pending appeal for any period of 60
consecutive days, and the aggregate amount of all such judgments equals or
exceeds $50,000,000 (or solely with respect to the Borrower, $16,750).

then, and in any such event, the Administrative Agent may (or, at the direction
of the Majority Lenders shall) by notice to the Borrower (x) declare the
Termination Date to have occurred (in which case the Termination Date shall be
deemed to have occurred), (y) declare the Final Maturity Date to have occurred
(in which case the Final Maturity Date shall be deemed to have occurred) and (z)
declare the Aggregate Principal and all other Borrower Obligations to be
immediately due and payable (in which case the Aggregate Principal and all other
Borrower Obligations shall be immediately due and payable); provided that,
automatically upon the occurrence of any event (without any requirement for the
giving of notice) described in subsection (e) of this Section 10.01 with respect
to the Borrower, the Termination Date shall occur and the Aggregate Principal
and all other Borrower Obligations shall be immediately due and payable.  Upon
any such declaration or designation or upon such automatic termination, the
Administrative Agent and the other Secured Parties shall have, in addition to
the rights and remedies which they may have under this Agreement and the other
Transaction Documents, all other rights and remedies provided after default
under the UCC and under other Applicable Law, which rights and remedies shall be
cumulative.  Any proceeds from liquidation of the Collateral shall be applied in
the order of priority set forth in Section 4.01.

ARTICLE XI

THE ADMINISTRATIVE AGENT

SECTION 11.01.  Authorization and Action.  Each Credit Party hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto.  The Administrative Agent shall not have any
duties other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against the Administrative Agent.  The Administrative Agent
does not assume, nor shall it be deemed to have assumed, any obligation to, or
relationship of trust or agency with, the Borrower or any Affiliate thereof or
any Credit Party except for any obligations expressly set forth
herein.  Notwithstanding any provision of this Agreement or any other
Transaction Document, in no event

 

91

 

 

--------------------------------------------------------------------------------

 

shall the Administrative Agent ever be required to take any action which exposes
the Administrative Agent to personal liability or which is contrary to any
provision of any Transaction Document or Applicable Law.

SECTION 11.02.  Administrative Agent’s Reliance, Etc.  Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them as
Administrative Agent under or in connection with this Agreement (including the
Administrative Agent’s servicing, administering or collecting Pool Receivables
in the event it replaces the Servicer in such capacity pursuant to Section
9.01), in the absence of its or their own gross negligence or willful
misconduct.  Without limiting the generality of the foregoing, the
Administrative Agent: (a) may consult with legal counsel (including counsel for
any Credit Party or the Servicer), independent certified public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (b) makes no warranty or representation to any
Credit Party (whether written or oral) and shall not be responsible to any
Credit Party for any statements, warranties or representations (whether written
or oral) made by any other party in or in connection with this Agreement; (c)
shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement on the
part of any Credit Party or to inspect the property (including the records) of
any Credit Party; (d) shall not be responsible to any Credit Party for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other instrument or document furnished pursuant hereto;
and (e) shall be entitled to rely, and shall be fully protected in so relying,
upon any notice (including notice by telephone), consent, certificate or other
instrument or writing (which may be by facsimile) believed by it to be genuine
and signed or sent by the proper party or parties.

SECTION 11.03.  Administrative Agent and Affiliates.  With respect to any Credit
Extension or interests therein owned by any Credit Party that is also the
Administrative Agent, such Credit Party shall have the same rights and powers
under this Agreement as any other Credit Party and may exercise the same as
though it were not the Administrative Agent.  The Administrative Agent and any
of its Affiliates may generally engage in any kind of business with the Borrower
or any Affiliate thereof and any Person who may do business with or own
securities of the Borrower or any Affiliate thereof, all as if the
Administrative Agent were not the Administrative Agent hereunder and without any
duty to account therefor to any other Secured Party.

SECTION 11.04.  Indemnification of Administrative Agent.  Each Lender agrees to
indemnify the Administrative Agent (to the extent not reimbursed by the Borrower
or any Affiliate thereof), ratably according to the respective Percentage of
such Lender, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement or any other Transaction Document or any action taken or
omitted by the Administrative Agent under this Agreement or any other
Transaction Document; provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Administrative
Agent’s gross negligence or willful misconduct.

 

92

 

 

--------------------------------------------------------------------------------

 

SECTION 11.05.  Delegation of Duties.  The Administrative Agent may execute any
of its duties through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care.

SECTION 11.06.  Action or Inaction by Administrative Agent.  The Administrative
Agent shall in all cases be fully justified in failing or refusing to take
action under any Transaction Document unless it shall first receive such advice
or concurrence of the Majority Lenders and assurance of its indemnification by
the Lenders, as it deems appropriate.  The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Transaction Document in accordance with a request or at
the direction of the Majority Lenders, and such request or direction and any
action taken or failure to act pursuant thereto shall be binding upon all Credit
Parties.  The Credit Parties and the Administrative Agent agree that unless any
action to be taken by the Administrative Agent under a Transaction Document (i)
specifically requires the advice or concurrence of all Lenders or (ii) may be
taken by the Administrative Agent alone or without any advice or concurrence of
any Lender, then the Administrative Agent may take action based upon the advice
or concurrence of the Majority Lenders.

SECTION 11.07.  Notice of Events of Default; Action by Administrative
Agent.  The Administrative Agent shall not be deemed to have knowledge or notice
of the occurrence of any Early Amortization Event, Unmatured Event of Default or
Event of Default unless the Administrative Agent has received notice from any
Credit Party or the Borrower stating that an Early Amortization Event, Unmatured
Event of Default or Event of Default has occurred hereunder and describing such
Early Amortization Event, Unmatured Event of Default or Event of Default.  If
the Administrative Agent receives such a notice, it shall promptly give notice
thereof to each Credit Party.  The Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, concerning
an Early Amortization Event, Unmatured Event of Default or Event of Default or
any other matter hereunder as the Administrative Agent deems advisable and in
the best interests of the Secured Parties.

SECTION 11.08.  Non-Reliance on Administrative Agent and Other Parties.  Each
Credit Party expressly acknowledges that neither the Administrative Agent nor
any of its directors, officers, agents or employees has made any representations
or warranties to it and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of the Borrower or any Affiliate thereof,
shall be deemed to constitute any representation or warranty by the
Administrative Agent.  Each Credit Party represents and warrants to the
Administrative Agent that, independently and without reliance upon the
Administrative Agent or any other Credit Party and based on such documents and
information as it has deemed appropriate, it has made and will continue to make
its own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Borrower,
each Sub-Originator, each Originator, the Parent or the Servicer and the Pool
Receivables and its own decision to enter into this Agreement and to take, or
omit, action under any Transaction Document.  Except for items expressly
required to be delivered under any Transaction Document by the Administrative
Agent to any Credit Party, the Administrative Agent shall not have any duty or
responsibility to provide any Credit Party with any information concerning the
Borrower, any Originator, any Sub-Originator, the Parent or the Servicer that
comes into the possession of the

 

93

 

 

--------------------------------------------------------------------------------

 

Administrative Agent or any of its directors, officers, agents, employees,
attorneys-in-fact or Affiliates.

SECTION 11.09.  Successor Administrative Agent.

(a)The Administrative Agent may, upon at least thirty (30) days’ notice to the
Borrower, the Servicer and each Credit Party, resign as Administrative
Agent.  Except as provided below, such resignation shall not become effective
until a successor Administrative Agent is appointed by the LC Bank and the
Majority Lenders as a successor Administrative Agent and has accepted such
appointment.  If no successor Administrative Agent shall have been so appointed
by the LC Bank and the Majority Lenders, within thirty (30) days after the
departing Administrative Agent’s giving of notice of resignation, the departing
Administrative Agent may, on behalf of the Secured Parties, appoint a successor
Administrative Agent as successor Administrative Agent.  If no successor
Administrative Agent shall have been so appointed by the Majority Lenders within
sixty (60) days after the departing Administrative Agent’s giving of notice of
resignation, the departing Administrative Agent may, on behalf of the Secured
Parties, petition a court of competent jurisdiction to appoint a successor
Administrative Agent.

(b)Upon such acceptance of its appointment as Administrative Agent hereunder by
a successor Administrative Agent, such successor Administrative Agent shall
succeed to and become vested with all the rights and duties of the resigning
Administrative Agent, and the resigning Administrative Agent shall be discharged
from its duties and obligations under the Transaction Documents.  After any
resigning Administrative Agent’s resignation hereunder, the provisions of this
Article XI and Article XIII shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was the Administrative Agent.

SECTION 11.10.  Structuring Agent.  Each of the parties hereto hereby
acknowledges and agrees that the Structuring Agent shall not have any right,
power, obligation, liability, responsibility or duty under this Agreement, other
than the Structuring Agent’s right to receive fees pursuant to Section
2.03.  Each Credit Party acknowledges that it has not relied, and will not rely,
on the Structuring Agent in deciding to enter into this Agreement and to take,
or omit to take, any action under any Transaction Document.

ARTICLE XII

[RESERVED]

ARTICLE XIII

INDEMNIFICATION

SECTION 13.01.  Indemnities by the Borrower.  

(a)Without limiting any other rights that the Administrative Agent, the Credit
Parties, the Affected Persons and their respective assigns, officers, directors,
agents and employees (each, a “Borrower Indemnified Party”) may have hereunder
or under Applicable Law, the Borrower hereby agrees to indemnify each Borrower
Indemnified Party from and against any and all claims, losses and liabilities
(including Attorney Costs) (all of the foregoing being collectively

 

94

 

 

--------------------------------------------------------------------------------

 

referred to as “Borrower Indemnified Amounts”) arising out of or resulting from
this Agreement or any other Transaction Document or the use of proceeds of the
Credit Extensions or the security interest in respect of any Pool Receivable or
any other Collateral; excluding, however, (A) Borrower Indemnified Amounts to
the extent a final non-appealable judgment of a court of competent jurisdiction
holds that such Borrower Indemnified Amounts resulted from the bad faith, gross
negligence or willful misconduct by the Borrower Indemnified Party seeking
indemnification, (B) Taxes (other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim) and (C) Borrower Indemnified
Amounts arising from a claim by one Borrower Indemnified Party against another
Borrower Indemnified Party (other than actions against the Administrative Agent
in its capacity as Administrative Agent or similar capacity and also excluding
any action, claim or dispute involving the Borrower or any of its affiliates or
resulting from any action or inaction by the Borrower or any of its
affiliates).  Without limiting or being limited by the foregoing, the Borrower
shall pay on demand (it being understood that if any portion of such payment
obligation is made from Collections, such payment will be made at the time and
in the order of priority set forth in Section 4.01), to each Borrower
Indemnified Party any and all amounts necessary to indemnify such Borrower
Indemnified Party from and against any and all Borrower Indemnified Amounts
relating to or resulting from any of the following (but excluding Borrower
Indemnified Amounts and Taxes described in clauses (A), (B) and (C) above):

(i)any Pool Receivable which the Borrower or the Servicer includes as an
Eligible Receivable as part of the Net Receivables Pool Balance but which is not
an Eligible Receivable at such time;

(ii)any representation, warranty or statement made or deemed made by the
Borrower (or any of its respective officers) under or in connection with this
Agreement, any of the other Transaction Documents, any Information Package, any
Interim Report or any other information or report delivered by or on behalf of
the Borrower pursuant hereto which shall have been untrue or incorrect when made
or deemed made;

(iii)the failure by the Borrower to comply with any Applicable Law with respect
to any Pool Receivable or the related Contract; or the failure of any Pool
Receivable or the related Contract to conform to any such Applicable Law;

(iv)the failure to vest in the Administrative Agent a first priority perfected
security interest in all or any portion of the Collateral, in each case free and
clear of any Adverse Claim;

(v)the failure to have filed, or any delay in filing, financing statements
(including, as-extracted collateral filings), financing statement amendments,
continuation statements or other similar instruments or documents under the UCC
of any applicable jurisdiction or other Applicable Laws with respect to any Pool
Receivable and the other Collateral and Collections in respect thereof, whether
at the time of any Credit Extension or at any subsequent time;

(vi)any dispute, claim or defense (other than discharge in bankruptcy) of an
Obligor to the payment of any Pool Receivable (including a defense based on such
Pool Receivable or the related Contract not being a legal, valid and binding
obligation of

 

95

 

 

--------------------------------------------------------------------------------

 

such Obligor enforceable against it in accordance with its terms), or any other
claim resulting from or relating to collection activities with respect to such
Pool Receivable;

(vii)any failure of the Borrower to perform any of its duties or obligations in
accordance with the provisions hereof and of each other Transaction Document
related to Pool Receivables or to timely and fully comply with the Credit and
Collection Policy in regard to each Pool Receivable;

(viii)any products liability, environmental or other claim arising out of or in
connection with any Pool Receivable or other merchandise, goods or services
which are the subject of or related to any Pool Receivable;

(ix)the commingling of Collections of Pool Receivables at any time with other
funds;

(x)any investigation, litigation or proceeding (actual or threatened) related to
this Agreement or any other Transaction Document or the use of proceeds of any
Credit Extensions or in respect of any Pool Receivable or other Collateral or
any related Contract;

(xi)any failure of the Borrower to comply with its covenants, obligations and
agreements contained in this Agreement or any other Transaction Document;

(xii)any setoff with respect to any Pool Receivable;

(xiii)any claim brought by any Person other than a Borrower Indemnified Party
arising from any activity by the Borrower or any Affiliate of the Borrower in
servicing, administering or collecting any Pool Receivable;

(xiv) the failure by the Borrower to pay when due any Taxes owing by the
Borrower, including sales, excise or personal property taxes;

(xv)any failure of a Collection Account Bank to comply with the terms of the
applicable Account Control Agreement, the termination by a Collection Account
Bank of any Account Control Agreement or any amounts (including in respect of an
indemnity) payable by the Administrative Agent to a Collection Account Bank
under any Account Control Agreement;

(xvi)any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Pool Receivable (including
a defense based on such Pool Receivable or the related Contract not being a
legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of goods
or the rendering of services related to such Pool Receivable or the furnishing
or failure to furnish any such goods or services or other similar claim or
defense not arising from the financial inability of any Obligor to pay
undisputed indebtedness;

 

96

 

 

--------------------------------------------------------------------------------

 

(xvii)any action taken by the Administrative Agent as attorney-in-fact for the
Borrower, any Originator, any Sub-Originator or the Servicer pursuant to this
Agreement or any other Transaction Document;

(xviii)the failure or delay to provide any Obligor with an invoice or other
evidence of indebtedness;

(xix)the maintenance of any Linked Account with respect to any Collection
Account or the debiting against any Collection Account of amounts as a result of
any Settlement Item that originated in any Linked Account or any other account
other than a Collection Account;

(xx)the failure or delay to make any filings under the Federal Assignment of
Claims Act (or any other similar Applicable Law, including any state or
municipal law or regulation) with respect to Receivables from Obligors that are
Governmental Authorities (whether or not such filing is requested by the
Administrative Agent);

(xxi)the use of proceeds of any Credit Extension or the usage of any Letter of
Credit; or

(xxii)any reduction in Principal as a result of the distribution of Collections
if all or a portion of such distributions shall thereafter be rescinded or
otherwise must be returned for any reason.

(b)[reserved].

(c)If for any reason the foregoing indemnification is unavailable to any
Borrower Indemnified Party or insufficient to hold it harmless, then the
Borrower shall contribute to such Borrower Indemnified Party the amount paid or
payable by such Borrower Indemnified Party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect the relative
economic interests of the Borrower and its Affiliates on the one hand and such
Borrower Indemnified Party on the other hand in the matters contemplated by this
Agreement as well as the relative fault of the Borrower and its Affiliates and
such Borrower Indemnified Party with respect to such loss, claim, damage or
liability and any other relevant equitable considerations.  The reimbursement,
indemnity and contribution obligations of the Borrower under this Section shall
be in addition to any liability which the Borrower may otherwise have, shall
extend upon the same terms and conditions to each Borrower Indemnified Party,
and shall be binding upon and inure to the benefit of any successors, assigns,
heirs and personal representatives of the Borrower and the Borrower Indemnified
Parties.

(d)Any indemnification or contribution under this Section shall survive the
termination of this Agreement.

SECTION 13.02.  Indemnification by the Servicer.  

(a)The Servicer hereby agrees to indemnify and hold harmless the Borrower, the
Administrative Agent, the Credit Parties, the Affected Persons and their

 

97

 

 

--------------------------------------------------------------------------------

 

respective assigns, officers, directors, agents and employees (each, a “Servicer
Indemnified Party”), from and against any loss, liability, expense, damage or
injury suffered or sustained by reason of any acts, omissions or alleged acts or
omissions arising out of activities of the Servicer pursuant to this Agreement
or any other Transaction Document, including any judgment, award, settlement,
Attorney Costs and other costs or expenses incurred in connection with the
defense of any actual or threatened action, proceeding or claim (all of the
foregoing being collectively referred to as, “Servicer Indemnified Amounts”);
excluding (i) Servicer Indemnified Amounts to the extent a final non-appealable
judgment of a court of competent jurisdiction holds that such Servicer
Indemnified Amounts resulted solely from the bad faith, gross negligence or
willful misconduct by the Servicer Indemnified Party seeking indemnification,
(ii) Taxes (other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim),  (iii) Servicer Indemnified Amounts to the
extent the same includes losses in respect of Pool Receivables that are
uncollectible solely on account of the insolvency, bankruptcy, lack of
creditworthiness or other financial inability to pay of the related Obligor and
(iv) Servicer Indemnified Amounts arising from a claim by one Servicer
Indemnified Party against another Servicer Indemnified Party (other than actions
against the Administrative Agent in its capacity as Administrative Agent or
similar capacity and also excluding any action, claim or dispute involving any
Servicer or any of its affiliates or resulting from any action or inaction by
any Servicer or any of its affiliates).  Without limiting or being limited by
the foregoing, the Servicer shall pay on demand, to each Servicer Indemnified
Party any and all amounts necessary to indemnify such Servicer Indemnified Party
from and against any and all Servicer Indemnified Amounts relating to or
resulting from any of the following (but excluding Servicer Indemnified Amounts
described in clauses (i), (ii), (iii) and (iv) above):

(i)any representation, warranty or statement made or deemed made by the Servicer
(or any of its respective officers) under or in connection with this Agreement,
any of the other Transaction Documents, any Information Package, any Interim
Report or any other information or report delivered by or on behalf of the
Servicer pursuant hereto which shall have been untrue or incorrect when made or
deemed made;

(ii)the failure by the Servicer to comply with any Applicable Law with respect
to any Pool Receivable or the related Contract; or the failure of any Pool
Receivable or the related Contract to conform to any such Applicable Law;

(iii)the commingling of Collections of Pool Receivables at any time with other
funds;

(iv)any failure of a Collection Account Bank to comply with the terms of the
applicable Account Control Agreement, the termination by a Collection Account
Bank of any Account Control Agreement or any amounts (including in respect of an
indemnity) payable by the Administrative Agent to a Collection Account Bank
under any Account Control Agreement;

(v)the failure or delay to provide any Obligor with an invoice or other evidence
of indebtedness;

 

98

 

 

--------------------------------------------------------------------------------

 

(vi)the failure or delay to make any filings under the Federal Assignment of
Claims Act (or any other similar Applicable Law, including any state or
municipal law or regulation) with respect to Receivables from Obligors that are
Governmental Authorities (whether or not such filing is requested by the
Administrative Agent);

(vii)the maintenance of any Linked Account with respect to any Collection
Account or the debiting against any Collection Account of amounts as a result of
any Settlement Item that originated in any Linked Account or any other account
other than a Collection Account; or

(viii)any failure of the Servicer to comply with its covenants, obligations and
agreements contained in this Agreement or any other Transaction Document.

(b)If for any reason the foregoing indemnification is unavailable to any
Servicer Indemnified Party or insufficient to hold it harmless, then the
Servicer shall contribute to the amount paid or payable by such Servicer
Indemnified Party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the relative economic interests of the
Servicer and its Affiliates on the one hand and such Servicer Indemnified Party
on the other hand in the matters contemplated by this Agreement as well as the
relative fault of the Servicer and its Affiliates and such Servicer Indemnified
Party with respect to such loss, claim, damage or liability and any other
relevant equitable considerations.  The reimbursement, indemnity and
contribution obligations of the Servicer under this Section shall be in addition
to any liability which the Servicer may otherwise have, shall extend upon the
same terms and conditions to Servicer Indemnified Party, and shall be binding
upon and inure to the benefit of any successors, assigns, heirs and personal
representatives of the Servicer and the Servicer Indemnified Parties.

(c)Any indemnification or contribution under this Section shall survive the
termination of this Agreement.

ARTICLE XIV

MISCELLANEOUS

SECTION 14.01.  Amendments, Etc.  

(a)No failure on the part of any party hereto to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.  No amendment or waiver of
any provision of this Agreement or consent to any departure by any of the
Borrower or any Affiliate thereof shall be effective unless in a writing signed
by the Administrative Agent but without the consent of the LC Bank or the
Majority Lenders to (i) cure any ambiguity, (ii) correct or supplement any
provisions in this Agreement or any other Transaction Documents, (iii) add or
supplement any credit enhancement for the benefit of Lenders or LC Bank, (iv)
add to the covenants, restrictions or obligations of the Borrower or (v) add,
change or eliminate any other provision of this Agreement in any manner that
shall not, as evidenced by an Opinion of Counsel, adversely affect in any
material respect the interests of

 

99

 

 

--------------------------------------------------------------------------------

 

the Credit Parties, and with the consent of the LC Bank and the Majority Lenders
(and, in the case of any amendment, also signed by the Borrower) for all other
amendments, and then such amendment, waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that (A) no amendment, waiver or consent shall, unless in writing and
signed by the Servicer, affect the rights or duties of the Servicer under this
Agreement; (B) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent and each Credit Party:

(i)change (directly or indirectly) the definitions of, Borrowing Base Deficit,
Delinquent Receivable, Eligible Receivable, Facility Limit, LC Facility
Sublimit, Final Maturity Date, or Net Receivables Pool Balance contained in this
Agreement or change the calculation of the Borrowing Base;

(ii)reduce the amount of Principal or Interest that is payable on account of any
Loan or with respect to any other Credit Extension or delay any scheduled date
for payment thereof;

(iii)change any Early Amortization Event or Event of Default;

(iv)release all or a material portion of the Collateral from the Administrative
Agent’s security interest created hereunder;

(v)change any of the provisions of this Section 14.01 or the definition of
“Majority Lenders”; or

(vi)change the order of priority in which Collections are applied pursuant to
Section 4.01.

Notwithstanding the foregoing, (A) no amendment, waiver or consent shall
increase any Lender’s Commitment hereunder without the consent of such Lender
and (B) no amendment, waiver or consent shall reduce any Fees payable by the
Borrower to any Credit Party or delay the dates on which any such Fees are
payable, in either case, without the consent of such Credit Party.

No amendment, waiver or consent to this Agreement or any Sale Agreement shall be
effective without the Borrower’s delivery of a reaffirmation of the Lien Release
Agreement (after giving effect to such proposed amendment, waiver or consent),
signed by the administrative agent under the Credit Agreement.

SECTION 14.02.  Notices, Etc.  All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile and email communication) and faxed, emailed or delivered, to each
party hereto, at its address set forth under its name on Schedule III hereto or
at such other address, facsimile number or email address as shall be designated
by such party in a written notice to the other parties hereto.  Notices and
communications by facsimile or email shall be effective when sent receipt
confirmed by electronic or other means (such as by the “return receipt
requested” function, as available, return electronic mail or other
acknowledgement), and notices and communications sent by other means shall be
effective when received.

 

100

 

 

--------------------------------------------------------------------------------

 

SECTION 14.03.  Assignability; Addition of Lenders.  

(a)Assignment by Lenders.  Each Lender may assign to any Eligible Assignee or to
any other Lender all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and any Loan or
interests therein owned by it); provided, however that

(i)except for an assignment by a Lender to either an Affiliate of such Lender or
any other Lender, each such assignment shall require the prior written consent
of the Borrower (such consent not to be unreasonably withheld, conditioned or
delayed; provided, however, that such consent shall not be required if an Event
of Default has occurred and is continuing);

(ii)each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement;

(iii)the amount being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance Agreement with respect to such
assignment) shall in no event be less than the lesser of (x) $5,000,000 and (y)
all of the assigning Lender’s Commitment; and

(iv)the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance Agreement.

Upon such execution, delivery, acceptance and recording from and after the
effective date specified in such Assignment and Acceptance Agreement, (x) the
assignee thereunder shall be a party to this Agreement, and to the extent that
rights and obligations under this Agreement have been assigned to it pursuant to
such Assignment and Acceptance Agreement, have the rights and obligations of a
Lender hereunder and (y) the assigning Lender shall, to the extent that rights
and obligations have been assigned by it pursuant to such Assignment and
Acceptance Agreement, relinquish such rights and be released from such
obligations under this Agreement (and, in the case of an Assignment and
Acceptance Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).

(b)Register.  The Administrative Agent shall, acting solely for this purpose as
an agent of the Borrower, maintain at its address referred to on Schedule III of
this Agreement (or such other address of the Administrative Agent as the
Administrative Agent may notify the other parties hereto) a copy of each
Assignment and Acceptance Agreement delivered to and accepted by it and a
register for the recordation of the names and addresses of the Lenders, the
Commitment of each Lender and the aggregate outstanding Principal (and stated
interest) of the Loans of each Lender from time to time (the “Register”).  No
assignment shall be effective unless recorded in the Register. The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Servicer, the Administrative Agent, the Lenders,
and the other Credit Parties shall treat each Person whose name is recorded in
the Register pursuant to the terms of this Agreement as a Lender under this
Agreement for all purposes of this Agreement.  The Register shall be available
for inspection by the Borrower, the Servicer, the LC Bank, or any

 

101

 

 

--------------------------------------------------------------------------------

 

Lender at any reasonable time and from time to time upon reasonable prior
notice.  This Section 14.03(b) shall be construed so that each Loan and other
obligation hereunder are at all times maintained in “registered form” within the
meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.

(c)Procedure.  Upon its receipt of an Assignment and Acceptance Agreement
executed and delivered by an assigning Lender and an Eligible Assignee or
assignee Lender, the Administrative Agent shall, if such Assignment and
Acceptance Agreement has been duly completed, (i) accept such Assignment and
Acceptance Agreement, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrower and the
Servicer.  Each assignee shall be subject to the obligations of Section 5.03,
including the requirement to provide the tax forms under Sections 5.03(f) and
(g).  

(d)Participations.  Each Lender may sell participations to one or more Eligible
Assignees (each, a “Participant”) in or to all or a portion of its rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and the interests in the Loans owned by it); provided, however, that

(i)such Lender’s obligations under this Agreement (including its Commitment to
the Borrower hereunder) shall remain unchanged,

(ii)such Lender shall remain solely responsible to the other parties to this
Agreement for the performance of such obligations, and

(iii)any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Transaction Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Transaction Documents; provided, further that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the proviso to
Section 14.01(a).

The Administrative Agent, the LC Bank, the Lenders, the Borrower and the
Servicer shall have the right to continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 5.01 and 5.03 (subject to the requirements and limitations
therein, including the requirements under Section 5.03(f) and (g) (it being
understood that the documentation required under Section 5.03(f) and (g) shall
be delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to clause (b) of
this Section; provided that such Participant shall not be entitled to receive
any greater payment under Section 5.01 or 5.03, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.

(e)Participant Register.  Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it

 

102

 

 

--------------------------------------------------------------------------------

 

enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any this Agreement) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(f)Assignments by Administrative Agent.  This Agreement and the rights and
obligations of the Administrative Agent herein shall be assignable by the
Administrative Agent or such Lender, and its successors and assigns; provided
that in the case of an assignment to a Person that is not an Affiliate of the
Administrative Agent a Lender, so long as no Event of Default has occurred and
is continuing, such successor Administration Agent shall be reasonably
acceptable to the Borrower.

(g)Assignments by the Borrower or the Servicer.  Neither the Borrower nor,
except as provided in Section 9.01, the Servicer may assign any of its
respective rights or obligations hereunder or any interest herein without the
prior written consent of the Administrative Agent, the LC Bank and each Lender
(such consent to be provided or withheld in the sole discretion of such Person).

(h)Addition of Lenders.  The Borrower may, with written notice to the
Administrative Agent and each Lender, add additional Persons as Lenders or cause
an existing Lender to increase its Commitment; provided, however, that the
Commitment of any existing Lender may only be increased with the prior written
consent of such Lender.  Each new Lender shall become a party hereto, by
executing and delivering to the Administrative Agent, the LC Bank and the
Borrower, an assumption agreement (each, an “Assumption Agreement”) in the form
of Exhibit D hereto.

(i)Pledge to a Federal Reserve Bank. Notwithstanding anything to the contrary
set forth herein, (i) any Lender or any of their respective Affiliates may at
any time pledge or grant a security interest in all or any portion of its
interest in, to and under this Agreement (including rights to payment of
Principal and Interest) and any other Transaction Document to secure its
obligations to a Federal Reserve Bank, without notice to or the consent of the
Borrower, the Servicer, any Affiliate thereof or any Credit Party; provided,
however, that that no such pledge shall relieve such assignor of its obligations
under this Agreement.

SECTION 14.04.  Costs and Expenses.  In addition to the rights of
indemnification granted under Section 13.01 hereof, the Borrower agrees to pay
within thirty (30) days following demand thereof all reasonable and documented
out-of-pocket costs and expenses in connection with the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other

 

103

 

 

--------------------------------------------------------------------------------

 

Transaction Documents (together with all amendments, restatements, supplements,
consents and waivers, if any, from time to time hereto and thereto), including
(i) the reasonable Attorney Costs for the Administrative Agent and the other
Credit Parties with respect thereto and with respect to advising the
Administrative Agent and the other Credit Parties as to their rights and
remedies under this Agreement and the other Transaction Documents and (ii)
reasonable and documented accountants’ and auditors’ fees and expenses for the
Administrative Agent and the other Credit Parties and the fees and charges of
any nationally recognized statistical rating agency incurred in connection with
the administration and maintenance of this Agreement or advising the
Administrative Agent or any other Credit Party as to their rights and remedies
under this Agreement or as to any actual or reasonably claimed breach of this
Agreement or any other Transaction Document.  In addition, the Borrower agrees
to pay on demand all reasonable and documented out-of-pocket costs and expenses
(including reasonable Attorney Costs), of the Administrative Agent and the other
Credit Parties, incurred in connection with the enforcement of any of their
respective rights or remedies under the provisions of this Agreement and the
other Transaction Documents.

SECTION 14.05.  No Proceedings; Limitation on Payments.  

(a)Each of the Servicer, each Lender and each assignee of a Loan or any interest
therein, hereby covenants and agrees that it will not institute against, or join
any other Person in instituting against, the Borrower any Insolvency Proceeding
until one year and one day after the Final Payout Date; provided, that the
Administrative Agent may take any such action in its sole discretion following
the occurrence of an Event of Default.  The provisions of this Section 14.05
shall survive any termination of this Agreement.

SECTION 14.06.  Confidentiality.

(a)Each of the Borrower and the Servicer covenants and agrees to hold in
confidence, and not disclose to any Person, the terms of the Fee Letter, except
as the Administrative Agent and each Lender may have consented to in writing
prior to any proposed disclosure; provided, however, that it may disclose such
information (i) to its Advisors and Representatives, (ii) to the extent such
information has become available to the public other than as a result of a
disclosure by or through the Borrower, the Servicer or their Advisors and
Representatives or (iii) to the extent it should be (A) required by Applicable
Law, or in connection with any legal or regulatory proceeding or (B) requested
by any Governmental Authority to disclose such information; provided, that, in
the case of clause (iii) above, the Borrower and the Servicer will use
reasonable efforts to maintain confidentiality and will (unless otherwise
prohibited by Applicable Law) notify the Administrative Agent and the affected
Credit Party of its intention to make any such disclosure prior to making such
disclosure.  Each of the Borrower and the Servicer agrees to be responsible for
any breach of this Section by its Representatives and Advisors and agrees that
its Representatives and Advisors will be advised by it of the confidential
nature of such information and shall agree to comply with this
Section.  Notwithstanding the foregoing, it is expressly agreed that each of the
Borrower, the Servicer and their respective Affiliates may publish a press
release or otherwise publicly announce the existence and principal amount of the
Commitments under this Agreement and the transactions contemplated hereby;
provided that the Administrative Agent shall be provided a reasonable
opportunity to review such press release or other public announcement prior to
its release and provide comment thereon; and

 

104

 

 

--------------------------------------------------------------------------------

 

provided, further, that no such press release shall name or otherwise identify
the Administrative Agent, any other Credit Party or any of their respective
Affiliates without such Person’s prior written consent (such consent not to be
unreasonably withheld, conditioned or delayed).  Notwithstanding the foregoing,
the Borrower consents to the publication by the Administrative Agent or any
other Credit Party of a tombstone or similar advertising material relating to
the financing transactions contemplated by this Agreement provided that the
Borrower shall be provided a reasonable opportunity to review such tombstone or
other advertising material prior to its initial release and provide comment
thereon.

(b)Each of the Administrative Agent and each other Credit Party, severally and
with respect to itself only, agrees to hold in confidence, and not disclose to
any Person, any confidential and proprietary information concerning the
Borrower, the Servicer and their respective Affiliates and their businesses or
the terms of this Agreement (including any fees payable in connection with this
Agreement or the other Transaction Documents), except as the Borrower or the
Servicer may have consented to in writing prior to any proposed disclosure;
provided, however, that it may disclose such information (i) to its Advisors and
Representatives with a need to know, (ii) to its assignees and Participants and
potential assignees and Participants and their respective counsel if they agree
in writing to hold it confidential, (iii) to the extent such information has
become available to the public other than as a result of a disclosure by or
through it or its Representatives or Advisors, (iv) at the request of a bank
examiner or other regulatory authority or in connection with an examination of
any of the Administrative Agent or any Lender or their respective Affiliates or
(v) to the extent (A) required by Applicable Law, or in connection with any
legal or regulatory proceeding or (B) requested by any Governmental Authority to
disclose such information; provided, that, in the case of clause (v) above, the
Administrative Agent and each Lender will use reasonable efforts to maintain
confidentiality and will (unless otherwise prohibited by Applicable Law) notify
the Borrower and the Servicer of its making any such disclosure as promptly as
reasonably practicable thereafter.  Each of the Administrative Agent and each
Lender, severally and with respect to itself only, agrees to be responsible for
any breach of this Section by its Representatives and Advisors and agrees that
its Representatives and Advisors will be advised by it of the confidential
nature of such information and shall agree to comply with this Section.  

(c)As used in this Section, (i) “Advisors” means, with respect to any Person,
such Person’s accountants, attorneys and other confidential advisors and (ii)
“Representatives” means, with respect to any Person, such Person’s Affiliates,
Subsidiaries, directors, managers, officers, employees, members, investors,
financing sources, insurers, professional advisors, representatives and agents
who have a need to know the applicable information disclosed in connection with
this Agreement and the other Transaction Documents; provided that such Persons
shall not be deemed to be Representatives of a Person unless (and solely to the
extent that) confidential information is furnished to such Person.

(d)Notwithstanding the foregoing, to the extent not inconsistent with applicable
securities laws, each party hereto (and each of its employees, representatives
or other agents) may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure (as defined in Section 1.6011-4 of the
Treasury Regulations) of the transactions contemplated by the Transaction
Documents and all materials of any kind (including opinions or other tax
analyses) that are provided to such Person relating to such tax treatment and
tax structure.

 

105

 

 

--------------------------------------------------------------------------------

 

SECTION 14.07.  GOVERNING LAW.  THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES
OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF, EXCEPT TO THE EXTENT THAT THE
PERFECTION, THE EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF
ADMINISTRATIVE AGENT OR ANY LENDER IN THE COLLATERAL IS GOVERNED BY THE LAWS OF
A JURISDICTION OTHER THAN THE STATE OF NEW YORK).

SECTION 14.08.  Execution in Counterparts.  This Agreement may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original and all of which when taken together shall constitute one and the
same agreement.  Delivery of an executed counterpart hereof by facsimile or
other electronic means shall be equally effective as delivery of an originally
executed counterpart.

SECTION 14.09.  Integration; Binding Effect; Survival of Termination.  This
Agreement and the other Transaction Documents contain the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.  This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.  This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms and shall remain
in full force and effect until the Final Payout Date; provided, however, that
the provisions of Sections 3.08, 3.09, 3.10, 5.01, 5.02, 5.03, 11.04, 11.06,
13.01, 13.02, 14.04, 14.05, 14.06, 14.09, 14.11 and 14.13 shall survive any
termination of this Agreement.

SECTION 14.10.  CONSENT TO JURISDICTION.  (a) EACH PARTY HERETO HEREBY
IRREVOCABLY SUBMITS TO  THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR
FEDERAL COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT,
AND EACH PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF
SUCH ACTION OR PROCEEDING  SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.   EACH PARTY
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING.  THE PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(b)EACH PARTY HERETO CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO IT AT ITS
ADDRESS SPECIFIED IN SECTION 14.02.  NOTHING IN THIS SECTION 14.10 SHALL AFFECT
THE RIGHT OF ANY PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW.

 

106

 

 

--------------------------------------------------------------------------------

 

SECTION 14.11.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.

SECTION 14.12.  Ratable Payments.  If any Credit Party, whether by setoff or
otherwise, has payment made to it with respect to any Borrower Obligations in a
greater proportion than that received by any other Credit Party entitled to
receive a ratable share of such Borrower Obligations, such Credit Party agrees,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of such Borrower Obligations held by the other Credit Parties so that
after such purchase each Credit Party will hold its ratable proportion of such
Borrower Obligations; provided that if all or any portion of such excess amount
is thereafter recovered from such Credit Party, such purchase shall be rescinded
and the purchase price restored to the extent of such recovery, but without
interest.

SECTION 14.13.  Limitation of Liability.  

(a)No claim may be made by the Borrower or any Affiliate thereof or any other
Person against any Credit Party or their respective Affiliates, members,
directors, officers, employees, incorporators, attorneys or agents for any
special, indirect, consequential or punitive damages in respect of any claim for
breach of contract or any other theory of liability arising out of or related to
the transactions contemplated by this Agreement or any other Transaction
Document, or any act, omission or event occurring in connection herewith or
therewith; and each of the Borrower and the Servicer hereby waives, releases,
and agrees not to sue upon any claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.  None of
the Credit Parties and their respective Affiliates shall have any liability to
the Borrower or any Affiliate thereof or any other Person asserting claims on
behalf of or in right of the Borrower or any Affiliate thereof in connection
with or as a result of this Agreement or any other Transaction Document or the
transactions contemplated hereby or thereby, except to the extent that any
losses, claims, damages, liabilities or expenses incurred by the Borrower or any
Affiliate thereof result from the breach of contract, gross negligence or
willful misconduct of such Credit Party in performing its duties and obligations
hereunder and under the other Transaction Documents to which it is a party.

(b)The obligations of the Administrative Agent and each of the other Credit
Parties under this Agreement and each of the Transaction Documents are solely
the corporate obligations of such Person.  No recourse shall be had for any
obligation or claim arising out of or based upon this Agreement or any other
Transaction Document against any member, director, officer, employee or
incorporator of any such Person.

(c)The obligations of the Borrower and the Servicer (each, a “Borrower Party”)
under this Agreement are solely the corporate obligations of such Person.  No
recourse shall be had for any obligation or claim arising out of or based upon
this Agreement or any other Transaction Document against any member, director,
manager, officer, employee or incorporator of any such Party (solely by virtue
of such capacity).

 

107

 

 

--------------------------------------------------------------------------------

 

SECTION 14.14.  Intent of the Parties.  The Borrower has structured this
Agreement with the intention that the Loans and the obligations of the Borrower
hereunder will be treated under United States federal, and applicable state,
local and foreign tax law as debt (the “Intended Tax Treatment”).  The Borrower,
the Servicer, the Administrative Agent and the other Credit Parties agree to
file no tax return, or take any action, inconsistent with the Intended Tax
Treatment unless required by a final determination within the meaning of Section
1313 of the Code (or similar or analogous state, local or foreign tax
law).  Each assignee and each Participant acquiring an interest in a Credit
Extension, by its acceptance of such assignment or participation, agrees to
comply with the immediately preceding sentence.

SECTION 14.15.  USA Patriot Act.  Each of the Administrative Agent and each of
the other Credit Parties hereby notifies the Borrower and the Servicer that
pursuant to the requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56
(signed into law October 26, 2001) (the “PATRIOT Act”), the Administrative Agent
and the other Credit Parties may be required to obtain, verify and record
information that identifies the Borrower, the Originators, the Sub-Originators,
the Servicer and the Parent, which information includes the name, address, tax
identification number and other information regarding the Borrower, the
Originators, the Sub-Originators, the Servicer and the Parent that will allow
the Administrative Agent and the other Credit Parties to identify the Borrower,
the Originators, the Sub-Originators, the Servicer and the Parent in accordance
with the PATRIOT Act. This notice is given in accordance with the requirements
of the PATRIOT Act.  Each of the Borrower and the Servicer agrees to provide the
Administrative Agent and each other Credit Parties, from time to time, with all
documentation and other information required by bank regulatory authorities
under “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act.

SECTION 14.16.  Right of Setoff.  Each Credit Party is hereby authorized (in
addition to any other rights it may have), at any time during the continuance of
an Event of Default, to setoff, appropriate and apply (without presentment,
demand, protest or other notice which are hereby expressly waived) any deposits
(other than those deposits held in a custodial trust or other fiduciary
capacity, including payroll, trust and tax withholding accounts) and any other
indebtedness held or owing by such Credit Party (including by any branches or
agencies of such Credit Party) to, or for the account of, the Borrower or the
Servicer against amounts owing by the Borrower or the Servicer hereunder (even
if contingent or unmatured); provided that such Credit Party shall notify the
Borrower or the Servicer, as applicable, promptly following such setoff.  

SECTION 14.17.  Severability.  Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 14.18.  Mutual Negotiations.  This Agreement and the other Transaction
Documents are the product of mutual negotiations by the parties thereto and
their counsel, and no party shall be deemed the draftsperson of this Agreement
or any other Transaction Document or any provision hereof or thereof or to have
provided the same.  Accordingly, in the event of any inconsistency or ambiguity
of any provision of this Agreement or any other Transaction

 

108

 

 

--------------------------------------------------------------------------------

 

Document, such inconsistency or ambiguity shall not be interpreted against any
party because of such party’s involvement in the drafting thereof.

SECTION 14.19.  Captions and Cross References.  The various captions (including
the table of contents) in this Agreement are provided solely for convenience of
reference and shall not affect the meaning or interpretation of any provision of
this Agreement.  Unless otherwise indicated, references in this Agreement to any
Section, Schedule or Exhibit are to such Section Schedule or Exhibit to this
Agreement, as the case may be, and references in any Section, subsection, or
clause to any subsection, clause or subclause are to such subsection, clause or
subclause of such Section, subsection or clause.

SECTION 14.20.  Post-Closing Covenants.  The Borrower and Servicer each covenant
and agree that each of the conditions set out on Schedule VII (each a
“Post-Closing Covenant”) shall be satisfied.  Failure to timely satisfy any such
Post-Closing Covenant shall be a breach of a covenant under this Agreement.

[Signature Pages Follow]

 

 

 

109

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

COVIA FINANCING LLC

By: /s/ Andrew D. Eich
Name: Andrew D. Eich
Title: Executive Vice President and CFO

 

 

 

 

 

 

 

 

COVIA HOLDINGS CORPORATION,

as the Servicer


By: /s/ Andrew D. Eich
Name: Andrew D. Eich
Title: Executive Vice President and CFO

 

 

 

 

 

 

 

 






Schedule VI-1

--------------------------------------------------------------------------------

 

 

PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By: /s/ Michael Brown
Name: Michael Brown
Title: Senior Vice President

 

PNC BANK, NATIONAL ASSOCIATION,
as LC Bank



By: /s/ Michael Brown
Name: Michael Brown
Title: Senior Vice President

 




 

PNC CAPITAL MARKETS LLC,
as Structuring Agent



By: /s/ Michael Brown
Name: Michael Brown
Title: Senior Vice President

 

Schedule VI-2